Exhibit 10.1

 

$92,000,000

 

CREDIT AGREEMENT

 

Dated as of May 23, 2013

 

among

 

SUMMIT HOTEL OP, LP,

 

as Borrower,

 

SUMMIT HOTEL PROPERTIES, INC.,

 

as Parent Guarantor,

 

THE OTHER GUARANTORS NAMED HEREIN,

 

as Subsidiary Guarantors,

 

THE INITIAL LENDERS NAMED HEREIN,

 

as Initial Lenders,

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

REGIONS BANK,

 

as Syndication Agent,

 

and

 

KEYBANC CAPITAL MARKETS

 

and

 

REGIONS CAPITAL MARKETS

 

as Co-Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

SECTION 1.01

Certain Defined Terms

1

SECTION 1.02

Computation of Time Periods; Other Definitional Provisions

24

SECTION 1.03

Accounting Terms

25

 

 

 

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

25

SECTION 2.01

The Advances

25

SECTION 2.02

Making the Advances

25

SECTION 2.03

[Intentionally Omitted.]

26

SECTION 2.04

Repayment of Advances

26

SECTION 2.05

[Intentionally Omitted.]

26

SECTION 2.06

Prepayments

26

SECTION 2.07

Interest

27

SECTION 2.08

Fees

29

SECTION 2.09

Conversion of Advances

29

SECTION 2.10

Increased Costs, Etc.

29

SECTION 2.11

Payments and Computations

31

SECTION 2.12

Taxes

33

SECTION 2.13

Sharing of Payments, Etc.

36

SECTION 2.14

Use of Proceeds

36

SECTION 2.15

Evidence of Debt

37

SECTION 2.16

Extension of Termination Date

37

SECTION 2.17

[Intentionally Omitted.]

38

 

 

 

ARTICLE III CONDITIONS OF LENDING

38

SECTION 3.01

Conditions Precedent to Initial Extension of Credit

38

SECTION 3.02

Conditions Precedent to the Borrowing and Extension

43

SECTION 3.03

Determinations Under Section 3.01, 3.02 and 3.04

43

SECTION 3.04

Performance Date Delivery Requirements

43

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

46

SECTION 4.01

Representations and Warranties of the Loan Parties

46

 

 

 

ARTICLE V COVENANTS OF THE LOAN PARTIES

52

SECTION 5.01

Affirmative Covenants

52

SECTION 5.02

Negative Covenants

57

SECTION 5.03

Reporting Requirements

63

SECTION 5.04

Borrowing Base Adjusted Net Operating Income

67

SECTION 5.05

Compliance with Covenants in Existing Credit Agreement

67

 

 

 

ARTICLE VI EVENTS OF DEFAULT

67

SECTION 6.01

Events of Default

67

SECTION 6.02

[Intentionally Omitted.]

70

 

 

 

ARTICLE VII GUARANTY

70

SECTION 7.01

Guaranty; Limitation of Liability

70

SECTION 7.02

Guaranty Absolute

71

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 7.03

Waivers and Acknowledgments

72

SECTION 7.04

Subrogation

73

SECTION 7.05

[Intentionally Omitted.]

74

SECTION 7.06

Indemnification by Guarantors

74

SECTION 7.07

Subordination

74

SECTION 7.08

Continuing Guaranty

75

 

 

 

ARTICLE VIII THE AGENTS

75

SECTION 8.01

Authorization and Action; Appointment of Supplemental Agents

75

SECTION 8.02

Agents’ Reliance, Etc.

77

SECTION 8.03

KeyBank and Affiliates

77

SECTION 8.04

Lender Party Credit Decision

78

SECTION 8.05

Indemnification by Lender Parties

78

SECTION 8.06

Successor Agents

79

SECTION 8.07

Relationship of Agent and Lenders

79

 

 

 

ARTICLE IX MISCELLANEOUS

79

SECTION 9.01

Amendments, Etc.

79

SECTION 9.02

Notices, Etc.

80

SECTION 9.03

No Waiver; Remedies

82

SECTION 9.04

Costs and Expenses

82

SECTION 9.05

Right of Set-off

84

SECTION 9.06

Binding Effect

84

SECTION 9.07

Assignments and Participations; Replacement Notes

85

SECTION 9.08

Execution in Counterparts

88

SECTION 9.09

[Intentionally Omitted.]

88

SECTION 9.10

Defaulting Lenders

88

SECTION 9.11

Confidentiality

89

SECTION 9.12

Release of Collateral

92

SECTION 9.13

Patriot Act Notification

92

SECTION 9.14

Jurisdiction, Etc.

93

SECTION 9.15

GOVERNING LAW

93

SECTION 9.16

WAIVER OF JURY TRIAL

93

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule I

—

Commitments and Applicable Lending Offices

Schedule II

—

Borrowing Base Assets

Schedule III

—

Subsidiary Guarantor Requirements - SPE Provisions

Schedule IV

—

Subsidiary Guarantor Requirements - UCC Article 8 Opt-In Provisions

Schedule V

—

Approved Managers

Schedule VI

—

Allocated Loan Amounts

Schedule VII

—

Insurance Requirements

Schedule 4.01(b)

—

Subsidiaries

Schedule 4.01(f)

—

Material Litigation

Schedule 4.01(o)

—

Existing Liens

Schedule 4.01(p)

—

Real Property

Part I

—

Owned Assets

Part II

—

Leased Assets

Part III

—

Management Agreements

Part IV

—

Franchise Agreements

Schedule 4.01(q)

—

Environmental Concerns

Schedule 4.01(x)

—

PIP Credit

 

EXHIBITS

 

Exhibit A                               Form of Note

Exhibit B                               Form of Notice of Borrowing

Exhibit C                               Form of Assignment and Acceptance

Exhibit D                               Form of Operating Lease Subordination
Agreement

Exhibit E                               Form of Section 2.12(e) U.S. Tax
Compliance Certificate

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of May 23, 2013 (this “Agreement”) among SUMMIT HOTEL
OP, LP, a Delaware limited partnership (the “Borrower”), SUMMIT HOTEL
PROPERTIES, INC., a Maryland corporation (the “Parent Guarantor”), the entities
listed on the signature pages hereof as the subsidiary guarantors (the
“Subsidiary Guarantors” and, together with the Parent Guarantor, the
“Guarantors”), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as the initial lenders (the “Initial
Lenders”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as administrative agent
(together with any successor administrative agent appointed pursuant to
Article VIII, the “Administrative Agent”) for the Lender Parties (as hereinafter
defined) and the Secured Parties (as hereinafter defined) REGIONS BANK, as
syndication agent, and KEYBANC CAPITAL MARKETS and REGIONS CAPITAL MARKETS, as
co-lead arrangers (the “Arrangers”).

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01     Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Acceptable Appraisal” means an Appraisal, that has been commissioned and found
acceptable in scope, form and substance by the Administrative Agent.

 

“Adjusted Net Operating Income” means, with respect to any Borrowing Base Asset,
(a) the Net Operating Income attributable to such Borrowing Base Asset less
(b) the Deemed FF&E Reserve for such Borrowing Base Asset, less (c) the Deemed
Management Fee for such Borrowing Base Asset, in each case for the consecutive
twelve (12) months most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means such account as the Administrative Agent
shall specify in writing.

 

“Administrative Agent’s Head Office” means the Administrative Agent’s head
office located at 127 Public Square, Cleveland, Ohio 44114-1306, or at such
other location as the Administrative Agent may designate from time to time by
written notice to the Borrower and the Lenders.

 

“Advance” means a Term Loan Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of

 

--------------------------------------------------------------------------------


 

 such Person or to direct or cause the direction of the management and policies
of such Person, whether through the ownership of Voting Interests, by contract
or otherwise.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to:  (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination; or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

 

“Allocated Loan Amount” means for each Borrowing Base Asset, the amount set
forth on Schedule VI hereto as the portion of the Advances allocable to such
Borrowing Base Asset.  [TBD:  Note if not determined prior to closing, partial
releases will be prohibited until determined]

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

“Applicable Margin” means, at any date of determination, a percentage per annum
as set forth below:

 

Applicable Margin
for Base Rate
Advances

 

Applicable Margin
for Eurodollar Rate
Advances

 

1.25%

 

2.25

%

 

“Appraisal” means an appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended
from time to time,

 

2

--------------------------------------------------------------------------------


 

commissioned by and prepared for the account of the Administrative Agent (for
the benefit of the Lenders) by a MAI appraiser acceptable to the Administrative
Agent.

 

“Appraised Value” means, for any Borrowing Base Asset, the “as-is” fair market
value of such Borrowing Base Asset, determined by the Administrative Agent based
on an Acceptable Appraisal of such Borrowing Base Asset, after discretionary
adjustments of the value shown in such Acceptable Appraisal following a review
by the Administrative Agent’s appraisal review department.

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), and (k); provided, however, that solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.06(a) and any other notice relating to the payment of any principal
or other amount due under any Loan Document prior to the scheduled date
therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article III or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 9.02(c).

 

“Approved Franchisor” means, with respect to any Hotel Asset, a nationally
recognized hotel brand franchisor that has entered into a written franchise
agreement (i) substantially in the form customarily used by such franchisor at
such time or (ii) in form and substance reasonably satisfactory to the Required
Lenders.  The Lenders confirm that as of the Closing Date each of the existing
franchisors of the Hotel Assets shown on Schedule Part IV of Schedule
4.01(p) hereto are satisfactory to the Required Lenders and shall be considered
an Approved Franchisor with respect to the applicable Hotel Assets listed in
such Schedule.

 

“Approved Manager” means a nationally recognized hotel manager (a) with (or
controlled by a Person or Persons with) at least ten years of experience in the
management of limited service, select service and full service hotels that have
been rated “upscale” or “midscale” or better by Smith Travel Research, (b) that
is engaged pursuant to a written management agreement (i) in form and substance
reasonably satisfactory to the Required Lenders or (ii) substantially similar,
in form and substance, to the management agreements entered into by the Loan
Parties in effect as of the Closing Date, and (c) that has entered into a

 

3

--------------------------------------------------------------------------------


 

subordination agreement in form and substance reasonably satisfactory to the
Required Lenders if required by the Agreement.  The Lenders confirm that as of
the Closing Date the existing manager of the Borrowing Base Assets, White
Lodging Services Corporation, is satisfactory to the Required Lenders.  For
purposes of this definition, the term “control” (including the term “controlled
by”) of a Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Interests, by contract or otherwise.

 

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit C
hereto.

 

“Assignment of Interests” means that certain Collateral Assignment of Interests
dated of even date with this Agreement from Borrower to Administrative Agent.

 

“Assignments of Leases” has the meaning specified in Section 3.04(b).

 

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

“Base Rate” means the greatest of (a) the fluctuating annual rate of interest
announced from time to time by the Administrative Agent at the Administrative
Agent’s Head Office as its “prime rate”, (b) one half of one percent (0.5%)
above the Federal Funds Rate, or (c) the then applicable Eurodollar Rate for an
Interest Period of one month plus one percent (1%).  The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer.  Any change in the rate of interest payable hereunder
resulting from a change in the Base Rate shall become effective as of the
opening of business on the Business Day on which such change in the Base Rate
becomes effective, without notice or demand of any kind.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with US Bank, ABA No. 075000022, Account Number 182380523155 or such
other account as the Borrower shall specify in writing to the Administrative
Agent.

 

“Borrowing” means a borrowing consisting of simultaneous Term Loan Advances of
the same Type made by the Lenders.

 

“Borrowing Base Assets” means the Hotel Assets listed on Schedule II hereto on
the Closing Date, but excluding, in each case, any such Borrowing Base Assets
removed pursuant to Section 5.02(e)(iii).  For the purposes of this Agreement,
the Indiana Assets shall be

 

4

--------------------------------------------------------------------------------


 

considered one Borrowing Base Asset (and may not be released separately) and the
Kentucky Assets shall be considered one Borrowing Base Asset (and may not be
released separately).

 

“Borrowing Base Conditions” means, with respect to any Borrowing Base Asset,
that such Asset (a) is wholly-owned directly or indirectly by the Borrower in
fee simple absolute through a Subsidiary Guarantor and is leased to the
applicable TRS Lessee(s) pursuant to an Operating Lease(s); (b) is fully
operating, open to the public, and not under development, redevelopment or
renovation (except for renovations related to PIP Improvements set forth on
Schedule 4.02(x)); (c) is free of all material structural defects or
architectural deficiencies, title defects, environmental or other material
matters (including a casualty event or condemnation) that could reasonably be
expected to have a material adverse effect on the value, use or ability to sell
or refinance such Asset; (d) is operated by an Approved Manager; (e) is operated
under a nationally recognized brand subject to a Franchise Agreement with an
Approved Franchisor; (f) is not subject to mezzanine Indebtedness financing
other than pursuant to this Agreement; (g) is not, and no interest of the
Borrower or any of its Subsidiaries therein is, subject to any Lien (other than
Permitted Liens) or any Negative Pledge; (h) is 100% owned by a Subsidiary
Guarantor that satisfies the Subsidiary Guarantor Requirements and none of the
Borrower’s or the Parent Guarantor’s direct or indirect Equity Interests in such
Subsidiary Guarantor or TRS Lessee is subject to any Lien (other than Permitted
Liens) or any Negative Pledge, and the Borrower directly, or indirectly through
a Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person:  (i) to create Liens on such Borrowing Base
Asset and on the Equity Interests in such Subsidiary as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Borrowing Base Asset; and (i) is
assessed for real estate tax purposes as one or more wholly independent tax lot
or lots, separate from any adjoining land or improvements not constituting a
part of such lot or lots, and no other land or improvements is assessed and
taxed together with such Borrowing Base Asset or any portion thereof.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in Cleveland, Ohio and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Collateral Documents) and having a maturity
of not greater than 90 days from the date of issuance thereof:  (a) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States,
(b) certificates of deposit of or time deposits with any commercial bank that is
a Lender Party or a member of the Federal Reserve System, issues (or the parent
of which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1,000,000,000 or (c) commercial paper
in an

 

5

--------------------------------------------------------------------------------


 

aggregate amount of not more than $50,000,000 per issuer outstanding at any
time, issued by any corporation organized under the laws of any State of the
United States and rated at least “Prime 1” (or the then equivalent grade) by
Moody’s or “A 1” (or the then equivalent grade) by S&P.

 

“Cash Management Agreement” means the Cash Management Agreement to be entered
into among the Borrower, the Subsidiary Guarantors, the TRS Lessees identified
therein and the Administrative Agent, for the ratable benefit of the Secured
Parties, in form and substance satisfactory to Administrative Agent, as amended
from time to time.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof beneficial ownership (within the
meaning of Rule 13d 3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or (b) there is a change in the composition
of the Parent Guarantor’s Board of Directors over a period of 24 consecutive
months (or less) such that a majority of Board members (rounded up to the
nearest whole number) ceases, by reason of one or more proxy contests for the
election of Board members, to be comprised of individuals who either (i) have
been Board members continuously since the beginning of such period or (ii) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board; or
(c) any Person or two or more Persons acting in concert shall have acquired and
shall continue to have following the date hereof, by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation will
result in its or their acquisition of the power to direct, directly or
indirectly, the management or policies of the Parent Guarantor; or (d) the
Parent Guarantor ceases to be the sole member of and the direct legal and
beneficial owner of all of the limited liability company interests in, Summit
Hotel GP, LLC and/or Summit Hotel GP, LLC ceases to be the sole general partner
of and the direct legal and beneficial owner of all of the general partnership
interests in, the Borrower or (e) the Parent Guarantor ceases to be the direct
or indirect beneficial owner of more than 60% of the limited partnership
interests in the Borrower; or (f) the Parent Guarantor shall create, incur,
assume or suffer to exist any Lien on the Equity Interests in the Borrower owned
by it other than pursuant to the “Collateral Documents” (as defined in the
Existing Credit Agreement); or (g) the Borrower ceases to be the direct or
indirect legal and beneficial owner of all of the Equity Interests in each
direct and indirect Subsidiary that owns or leases a Borrowing Base Asset; or
(h) the Borrower ceases to be the direct legal and beneficial owner of all of
the Equity Interests in TRS Holdco; or (i) TRS Holdco ceases to be the direct
legal and beneficial owner of all of the Equity Interests in each TRS Lessee.

 

6

--------------------------------------------------------------------------------


 

“Closing Date” means May 23, 2013 or such other date as may be agreed upon by
the Borrower and the Administrative Agent.

 

“Collateral” means all “Collateral” and, if applicable, all “Mortgaged Property”
referred to in the Collateral Documents and all other property that is or is
intended to be subject to any Lien in favor of the Administrative Agent for the
benefit of the Secured Parties and includes, without limitation, all Borrowing
Base Assets.

 

“Collateral Documents” means (a) the Assignment of Interests, (b) Security
Agreement, the Mortgages, the Assignments of Leases, the Cash Management
Agreement, the Control Agreement (each when executed and delivered), and (c) any
other agreement entered into by a Loan Party that creates or purports to create
a Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“Commitment” means a Term Loan Commitment.

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness, leases, dividends or other payment Obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guarantee, endorsement (other than for collection or deposit in the
ordinary course of business), co making, discounting with recourse or sale with
recourse by such Person of the Obligation of a primary obligor, (b) the
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the

 

7

--------------------------------------------------------------------------------


 

maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.

 

“Control Agreement” shall mean an agreement in form and substance satisfactory
to Administrative Agent, pursuant to which Administrative Agent is granted
control (within the meaning of the Uniform Commercial Code) over the bank
accounts in which all revenues from the Borrowing Base Assets are deposited.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

 

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture.

 

“Debtor Relief Laws” means any Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Debtor Subsidiary” has the meaning specified in Section 6.01(f).

 

“Deemed FF&E Reserve” means, with respect to any Borrowing Base Asset or
Borrowing Base Assets for the consecutive twelve (12) months most recently
ended, an amount equal to 4% of the Gross Hotel Revenues for such fiscal period.

 

“Deemed Management Fee” means, with respect to any Borrowing Base Asset for the
consecutive twelve (12) months most recently ended, the greater of (i) an amount
equal to 3.5% of the Gross Hotel Revenues of such Borrowing Base Asset for such
fiscal period and (ii) all actual management fees payable in respect of such
Borrowing Base Asset during such fiscal period.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulting Lender” means, subject to Section 9.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Commitments within two Business
Days of the date any such Commitment was required to be funded by such Lender
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding the Advance has
not been satisfied (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such notice) or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two

 

8

--------------------------------------------------------------------------------


 

Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lenders’ obligation to
fund a Commitment hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with the applicable default, if any, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within two Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 9.10(a)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“Eligible Assignee” means a Lender; (i) an Affiliate or Fund Affiliate of a
Lender; (ii) a commercial bank organized under the laws of the United States, or
any State thereof, respectively, and having total assets in excess of
$500,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States or any State thereof, and having total
assets in excess of $500,000,000; (iv) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $500,000,000, so long as such bank is
acting through a branch or agency located in the United States; (v) the central
bank of any country that is a member of the OECD; (vi) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making,

 

9

--------------------------------------------------------------------------------


 

purchasing or otherwise investing in commercial loans in the ordinary course of
its business and having total assets in excess of $500,000,000; and (vii) any
other Person approved by the Administrative Agent, and, unless a Default has
occurred and is continuing at the time any assignment is effected pursuant to
Section 9.07, approved by the Borrower, each such approval not to be
unreasonably withheld or delayed; provided, however, that neither any Loan Party
nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee under
this definition; and provided further that that neither a Defaulting Lender nor
any Affiliate of a Defaulting Lender shall qualify as an Eligible Assignee under
this definition.

 

“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of noncompliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

10

--------------------------------------------------------------------------------


 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Eurodollar Rate Advance for any Interest
Period, the average rate as shown in Reuters Screen LIBOR 01 Page (or any
successor service, or if such Person no longer reports such rate as determined
by Administrative Agent, by another commercially available source providing such
quotations approved by Administrative Agent) at which deposits in U.S. dollars
are offered by first class banks in the London Interbank Market at approximately
11:00 a.m. (London time) on the day that is two (2) Business Days prior to the
first day of such Interest Period with a maturity approximately equal to such
Interest Period and in an amount approximately equal to the amount to which such
Interest Period relates, adjusted for reserves and taxes if required by future
regulations.  If such service or such other Person approved by Administrative
Agent described above no longer reports such rate or Administrative Agent
determines in good faith that the rate so reported no longer accurately reflects
the rate available to Administrative Agent in the London Interbank Market,
Eurodollar Rate Advances shall accrue interest at the Base Rate plus the
Applicable Margin for Base Rate Advances.  For any period during which a
Eurodollar Rate Percentage shall apply, the Eurodollar Rate with respect to
Eurodollar Rate Advances shall

 

11

--------------------------------------------------------------------------------


 

be equal to the amount determined above divided by an amount equal to 1 minus
the Eurodollar Rate Reserve Percentage.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable three Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
April 29, 2011, among Borrower, Parent Guarantor, Deutsche Bank AG New York
Branch, individually and as administrative agent, and the other lenders from
time to time a party thereto, as such agreement may have been amended from time
to time through the date hereof.  In the event that such Credit Agreement shall
be modified or any of the provisions thereof shall be waived, and the Required
Lenders hereunder shall have approved the amendment or waiver thereunder in
writing, then such amendment or waiver shall be deemed to be a part of the
definition of Existing Credit Agreement.

 

“Existing Debt” has the meaning set forth in the Existing Credit Agreement.

 

“Extension Date” has the meaning specified in Section 2.16.

 

“Facility” means the Term Loan Facility.

 

“Federal Funds Rate” means, for any period, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”

 

“Fee Letter” means the fee letter dated as of even date with this Agreement
among the Borrower, KeyBank and Regions Bank, as the same may be amended from
time to time.

 

“FF&E” has the meaning specified in the “Security Agreement” delivered pursuant
to the Existing Credit Agreement (as applied to the Borrowing Base Assets).

 

12

--------------------------------------------------------------------------------


 

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Flood Hazard Property” has the meaning specified in Section 3.01(a)(xxiii).

 

“Franchise Agreements” means the Franchise Agreements set forth on Part IV of
Schedule 4.01(p) hereto.

 

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Good Faith Contest” means the contest of an item as to which:  (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Gross Hotel Revenues” means all revenues and receipts of every kind derived
from operating such Borrowing Base Asset or Borrowing Base Assets, as the case
may be, and parts thereof, including, without limitation, income (from both cash
and credit transactions), before commissions and discounts for prompt or cash
payments, from rentals or sales of rooms, stores, offices, meeting space,
exhibit space, or sales space of every kind (including rentals from timeshare
marketing and sales desks); license, lease, and concession fees and rentals (not
including gross receipts of licensees, lessees, and concessionaires); net income
from vending machines; health club membership fees; food and beverage sales;
parking; sales of merchandise (other than proceeds from the sale of FF&E no
longer necessary to the operation of such Borrowing Base Asset or Borrowing Base
Assets); service charges, to the extent not distributed to the employees at such
Borrowing Base Asset or Borrowing Base Assets as, or in lieu of, gratuities; and
proceeds, if any, from business interruption or other loss of income insurance;
provided, however, that Gross Hotel Revenues shall not include gratuities to
employees of such Borrowing Base Asset or Borrowing Base Assets; federal, state,
or municipal excise, sales, use, or similar taxes collected directly from
tenants, patrons, or guests or included as part of the sales price of any goods
or services; insurance proceeds (other than proceeds from business interruption
or other loss of income insurance); condemnation proceeds; or any proceeds from
any sale of such Borrowing Base Asset or Borrowing Base Assets.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

13

--------------------------------------------------------------------------------


 

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hotel Asset” means Real Property that operates or is intended to be operated as
a hotel, resort or other lodging for transient use of rooms or is a structure
from which a hotel, resort or other lodging for transient use of rooms is
operated or intended to be operated.

 

“Indebtedness” of any Person means the sum of (without duplication) (i) all Debt
for Borrowed Money and for the deferred purchase price of property or services
(excluding ordinary payable and accrued expenses and deferred purchase price
which is not yet a liquidated sum), (ii) the aggregate amount of all Capitalized
Leases Obligations, (iii) all indebtedness of the types described in clause
(i) or (ii) of this definition of Persons other than Parent Guarantor and its
consolidated subsidiaries secured by any Lien on any property owned by Parent
Guarantor or any of its Consolidated Subsidiaries, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of such indebtedness or, if not stated or if
indeterminable, in an amount equal to the fair market value of the property to
which such Lien relates, as determined in good faith by such Person), (iv) all
Contingent Obligations, and (v) the net termination value (if negative) of all
indebtedness in respect of Hedge Agreements;

 

“Indemnified Costs” has the meaning specified in Section 8.05(a).

 

“Indemnified Party” has the meaning specified in Section 7.06(a).

 

“Indiana Assets” means the Borrowing Base Assets located in Indiana listed as
items 1 and 2 on Schedule II hereto.

 

“Information” has the meaning specified in Section 9.11.

 

“Initial Extension of Credit” means the Borrowing at the Closing Date.

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

14

--------------------------------------------------------------------------------


 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two or three months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon (Cleveland, Ohio time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

 

(a)                                 the Borrower may not select any Interest
Period with respect to any Eurodollar Rate Advance that ends after the
Termination Date;

 

(b)                                 Interest Periods commencing on the same date
for Eurodollar Rate Advances comprising part of the same Borrowing shall be of
the same duration;

 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day; provided, however, that if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

 

(d)                                 whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” means (a) any loan or advance to any Person, any purchase or other
acquisition of any Equity Interests or Indebtedness or the assets comprising a
division or business unit or a substantial part or all of the business of any
Person, any capital contribution to any Person or any other direct or indirect
investment in any Person, including, without limitation, any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Indebtedness of the types referred to in clause (iii) or (iv) of the
definition of “Indebtedness” in respect of any Person, and (b) the purchase or
other acquisition of any real property.

 

“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.

 

15

--------------------------------------------------------------------------------


 

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture held by the Parent Guarantor
and any of its Subsidiaries by (b) the total book value of all outstanding
Equity Interests in such Joint Venture at such time.

 

“Kentucky Assets” means the Borrowing Base Assets located in Kentucky listed as
items 3 and 4 on Schedule II hereto.

 

“KeyBank” has the meaning specified in the recitals of parties to this
Agreement.

 

“Lender Party” means any Lender.

 

“Lenders” means the Initial Lenders, and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
and (d) the Collateral Documents, in each case, as amended.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Management Agreements” means the Management Agreements set forth on Part III of
Schedule 4.01(p) hereto (as supplemented from time to time in accordance with
the provisions hereof).

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means a material adverse change in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document, (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party, (d) the value of the Collateral or (e) the
value, use or ability to sell or refinance any Borrowing Base Asset.

 

“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Borrower or such Subsidiary in an amount of $5,000,000 or more per annum or
otherwise material to the business,

 

16

--------------------------------------------------------------------------------


 

condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries, taken as a whole.  Without
limitation of the foregoing, the Operating Leases, the Management Agreements and
the Franchise Agreements shall be deemed to comprise Material Contracts
hereunder.

 

“Material Debt” means (a) Recourse Debt of Borrower that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$15,000,000 or more, either individually or in the aggregate or (b) any other
Indebtedness of any Loan Party or any Subsidiary of a Loan Party that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of $75,000,000 or more, either individually or in the
aggregate; in each case (i) whether or not the primary obligation of the
applicable obligor, (ii) whether the subject of one or more separate debt
instruments or agreements, and (iii) exclusive of Indebtedness outstanding under
this Agreement.  For the avoidance of doubt, Material Debt may include
Refinancing Debt to the extent comprising Material Debt as defined herein.

 

“Material Litigation” has the meaning specified in Section 3.01(d).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning specified in Section 3.04(b)(ii).

 

“Mortgages” has the meaning specified in Section 3.04(b).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person.

 

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Operating Income, in each case for consecutive twelve (12) months
most recently ended.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

17

--------------------------------------------------------------------------------


 

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt for Borrowed Money may
include customary carve-outs to such limited recourse (any such customary
carve-outs or agreements limited to such customary carve-outs, being a
“Customary Carve-Out Agreement”) such as, for example, personal recourse to the
Parent Guarantor or any Subsidiary of the Parent Guarantor for fraud,
misrepresentation, misapplication or misappropriation of cash, waste,
environmental claims, damage to properties, non-payment of taxes or other liens
despite the existence of sufficient cash flow, interference with the enforcement
of loan documents upon maturity or acceleration, voluntary or involuntary
bankruptcy filings, violation of loan document prohibitions against transfer of
properties or ownership interests therein and liabilities and other
circumstances customarily excluded by lenders from exculpation provisions and/or
included in separate indemnification and/or guaranty agreements in non-recourse
financings of real estate.  For the avoidance of doubt, Debt for Borrowed Money
that refinances Existing Debt shall be permitted as Non-Recourse Debt, so long
as such Debt for Borrowed Money meets all the requirements of Non-Recourse Debt.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Term Loan
Advances made by such Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f). 
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender Party, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Operating Expenses” means, with respect to any Borrowing Base Asset for any
applicable measurement period, the actual costs and expenses of owning,
operating, managing, and

 

18

--------------------------------------------------------------------------------


 

maintaining such Borrowing Base Asset during such period, including, without
limitation, repairs, real estate and chattel taxes and bad debt expenses, but
excluding (i) depreciation or amortization or other noncash items, (ii) the
principal of and interest on Debt for Borrowed Money, (iii) income taxes or
other taxes in the nature of income taxes, (iv) distributions to the
shareholders, members or partners of the Borrowing Base Asset owner and
(v) capital expenditures, payments (without duplication) for FF&E or into FF&E
reserves or management fees actually paid or payable during such period, all as
determined in accordance with GAAP (provided that if for any periods prior to
the date of this Agreement necessary to calculate a covenant under this
Agreement, the foregoing has not been determined in accordance with GAAP, such
amount shall be determined based on prior historical results as reasonably
approved by the Required Lenders).

 

“Operating Income” means, with respect to any Borrowing Base Asset for any
applicable measurement period, all income received from any Person during such
period in connection with the ownership or operation of the Property, including,
without limitation, (i) the Gross Hotel Revenues, (ii) all amounts payable
pursuant to any reciprocal easement and/or operating agreements, covenants,
conditions and restrictions, condominium documents and similar agreements
affecting such Borrowing Base Asset (but excluding any management agreements),
and (iii) condemnation awards to the extent that such awards are compensation
for lost rent allocable to such period, all as determined in accordance with
GAAP (provided that if for any periods prior to the date of this Agreement
necessary to calculate a covenant under this Agreement, the foregoing has not
been determined in accordance with GAAP, such amount shall be determined based
on prior historical results as reasonably approved by the Required Lenders).

 

“Operating Lease” means any operating lease of a Borrowing Base Asset between
the applicable Loan Party that owns such Borrowing Base Asset (whether in fee
simple or subject to a Qualifying Ground Lease) and the applicable TRS Lessee
that leases such Borrowing Base Asset, as each may be amended, restated,
supplemented or otherwise modified from time to time as permitted by this
Agreement.

 

“Operating Lease Subordination Agreement” means a subordination agreement with
respect to an Operating Lease substantially in the form attached hereto as
Exhibit D.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

 

“Patriot Act” has the meaning specified in Section 9.13.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Performance Date” means the date that is the earlier to occur of (a) five
(5) Business Days prior to the Termination Date (determined without regard to
exercise of any extension option) and (b) the date that is thirty (30) days
following the date upon which the Performance Trigger occurs.

 

19

--------------------------------------------------------------------------------


 

“Performance Date Delivery Requirements” means the delivery of the items
described in Section 3.04.

 

“Performance Trigger” means the first to occur of (a) the date upon which the
aggregate Adjusted Net Operating Income for the Borrowing Base Assets for the
preceding twelve (12) month period shall be less than (1) $9,600,000.00 at any
time prior to the release of any of the Borrowing Base Assets pursuant to
Section 5.02(e)(iii), or (2) $4,950,000.00 if the Indiana Assets are the only
Borrowing Base Assets as a result of the release of the Kentucky Assets pursuant
to Section 5.02(e)(iii), or (3) $4,650,000.00 if the Kentucky Assets are the
only Borrowing Base Assets as a result of the release of the Indiana Assets
pursuant to Section 5.02(e)(iii), and (b) the date the Existing Credit Agreement
is amended, amended and restated or terminated or any of the “Revolving Credit
Commitment” (as defined in the Existing Credit Agreement) is terminated and any
one or more of the Lenders does not approve such amendment or is not a party to
any amended and restated or replacement facility for the Existing Credit
Agreement, as applicable.

 

“Permitted Encumbrances” means the exceptions set forth in the applicable Loan
Party’s policy of owner’s title insurance for the applicable Borrowing Base
Asset, as approved by Administrative Agent.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
not yet due and payable; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that (i) are not
overdue for a period of more than 30 days or are otherwise subject to a Good
Faith Contest and (ii) individually or together with all other Permitted Liens
outstanding on any date of determination do not materially adversely affect the
use of the property to which they relate; (c) pledges or deposits to secure
obligations under workers’ compensation or unemployment laws or similar
legislation or to secure public or statutory obligations; (d) easements, zoning
restrictions, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use or value of such property for its present
purposes; (e) Tenancy Leases and the Operating Leases; and (f) Permitted
Encumbrances.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“PIP Budgeted Costs” has the meaning specified in Section 4.01(x).

 

“PIP Certificate” has the meaning specified in Section 5.03(h).

 

“PIP Improvements” has the meaning specified in Section 4.01(x).

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Post Petition Interest” has the meaning specified in Section 7.07(b).

 

20

--------------------------------------------------------------------------------


 

“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Term Loan Commitment at such time and the denominator of which
is the Term Loan Facility at such time.

 

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies, personal property
and all other rights and property within the scope of the definition of
Mortgaged Property (as defined in the Form of Mortgage attached to the Existing
Credit Agreement in which such Person has an interest now or hereafter located
on or used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person.

 

“Recourse Debt” means Indebtedness for which the Borrower or any of its
Subsidiaries has personal or recourse liability in whole or in part, exclusive
of Non-Recourse Debt and any Indebtedness for which such personal or recourse
liability is limited to obligations under Customary Carve-Out Agreements, and
provided that no claim shall have been made under such under Customary Carve-Out
Agreements.

 

“Reference Bank” means KeyBank.

 

“Refinancing Debt” means, with respect to any Indebtedness, any Indebtedness
extending the maturity of, or refunding or refinancing, in whole or in part,
such Indebtedness, provided that (a) the terms of any Refinancing Debt, and of
any agreement entered into and of any instrument issued in connection therewith,
(i) do not provide for any Lien on any Borrowing Base Assets, the interests of
TRS Lessee therein, or any other Collateral, and (ii) are not otherwise
prohibited by the Loan Documents, (b) the principal amount of such Indebtedness
shall not exceed the principal amount of the Indebtedness being extended,
refunded or refinances plus the amount of any applicable premium and expenses,
and (c) the other material terms, taken as a whole, of any such Indebtedness are
no less favorable in any material respect to the Loan Parties or the Lender
Parties than the terms governing the Indebtedness being extended, refunded or
refinanced.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Registration Statement” means the Parent Guarantor’s Form S-11 Registration
Statement, File No. 333-168686, filed with the Securities and Exchange
Commission on August 9, 2010, as amended and supplemented, including without
limitation by the Prospectus dated February 8, 2011.

 

21

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.

 

“Required Lenders” means, at any time, Lenders owed or holding greater than 66
2/3% of the aggregate principal amount of the Advances outstanding at such
time.  For purposes of this definition, any of the foregoing amounts owed to or
held by any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.  If at any time there shall only be two (2) Lenders, then
the Required Lenders shall mean all of such Lenders that are not Defaulting
Lenders.

 

“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.

 

“Restricted Party” means each Subsidiary Guarantor, each TRS Lessee and any
Subsidiary of Borrower that directly or indirectly owns an interest in any
Subsidiary Guarantor or TRS Lessee.

 

“Restricted Payments” has the meaning specified in Section 5.02(g).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

“Secured Obligations” means, collectively, the “Secured Obligations” as defined
in the Assignment of Interests.

 

“Secured Parties” means the Administrative Agent and the Lender Parties.

 

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

 

“Security Agreement” has the meaning specified in Section 3.04.

 

22

--------------------------------------------------------------------------------


 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Smith Travel Research” means Smith Travel Research or a substitute lodging
industry research company proposed by the Borrower and approved by the
Administrative Agent.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

 

“Subordinated Obligations” has the meaning specified in Section 7.07.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.

 

“Subsidiary Guarantor Requirements” means the obligation of each Subsidiary
Guarantor and each direct parent thereof (other than the Borrower) to at all
times include in its constitutive documents the provisions set forth in
Schedules III and IV hereto (as such provisions are modified solely for the
purposes of conforming to the defined terms in the applicable constitutive
documents).

 

“Supplemental Agent” has the meaning specified in Section 8.01(b).

 

“Taxes” has the meaning specified in Section 2.12(a).

 

23

--------------------------------------------------------------------------------


 

“Tenancy Leases” means leases, subleases, licenses, occupancy agreements and
rights-of-use entered into by the Borrower or any of its Subsidiaries in its
capacity as a lessor or a similar capacity in the ordinary course of business
that do not materially and adversely affect the use of the Real Property
encumbered thereby for its intended purpose (excluding any lease entered into in
connection with a Sale and Leaseback Transaction and any Operating Lease).

 

“Term Loan Advance” has the meaning specified in Section 2.01(a).

 

“Term Loan Commitment” means, (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term Loan Commitment” or (b) if such Lender has entered into one or
more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Term Loan Commitment.

 

“Term Loan Facility” means, at any time, the aggregate amount of the Lenders’
Term Loan Commitments at such time.

 

“Termination Date” means the earlier of (a) November 23, 2013, subject to the
extension thereof pursuant to Section 2.16 and (b) the date on which the
Advances become due pursuant to Section 6.01.

 

“Transfer” has the meaning specified in Section 5.02(e).

 

“TRS Holdco” means Summit Hotel TRS, Inc. and each other entity that directly
owns the Equity Interests in a TRS Lessee.

 

“TRS Lessee” means a lessee of a Borrowing Base Asset pursuant to an Operating
Lease.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02              Computation of Time Periods; Other Definitional
Provisions.  In this Agreement and the other Loan Documents in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and

 

24

--------------------------------------------------------------------------------


 

“until” each mean “to but excluding”.  References in the Loan Documents to any
agreement or contract “as amended” shall mean and be a reference to such
agreement or contract as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms.

 

SECTION 1.03              Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(g) (“GAAP”).

 

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01              The Advances.  (a)  The Term Loan Advances.  Each
Lender severally agrees, on the terms and conditions hereinafter set forth, to
make an advance (a “Term Loan Advance”) to the Borrower on the Closing Date in
an amount equal to such Lender’s Term Loan Commitment.

 

(b)                                 [Intentionally Omitted.

 

(c)                                  [Intentionally Omitted.

 

SECTION 2.02              Making the Advances.

 

(a)                                 Each Borrowing shall be made on notice,
given not later than 12:00 Noon (Cleveland, Ohio time) on the third Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or not later than 1:00 P.M. (Cleveland,
Ohio time) on the date one Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telex or telecopier.  Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telex or telecopier or e-mail, in each case in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance.  Each Lender shall,
before 12:00 Noon (Cleveland, Ohio time) on the date of such Borrowing in the
case of a Borrowing consisting of Eurodollar Rate Advances and 1:00 P.M.
(Cleveland, Ohio time) on the date of such Borrowing in the case of a Borrowing
consisting of Base Rate Advances, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Commitments of such Lender and the
other Lenders.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account.

 

(b)                                 [Intentionally Omitted.]

 

25

--------------------------------------------------------------------------------


 

(c)                                  Anything in subsection (a) above to the
contrary notwithstanding, for any Borrowing, there may not be more than four
separate Interest Periods in effect hereunder at any time.

 

(d)                                 Each Notice of Borrowing shall be
irrevocable and binding on the Borrower.  In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

 

(e)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to (x) the date of any Borrowing consisting
of Eurodollar Rate Advances or (y) 12:00 Noon (Cleveland, Ohio time) on the date
of any Borrowing consisting of Base Rate Advances that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate.  If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

 

(f)                                   The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

SECTION 2.03              [Intentionally Omitted.].

 

SECTION 2.04              Repayment of Advances.  (a)  Term Loan Advances.  The
Borrower shall repay to the Administrative Agent for the ratable account of the
Lenders on the Termination Date the aggregate outstanding principal amount of
the Term Loan Advances then outstanding.

 

(b)                                 [Intentionally Omitted.].

 

SECTION 2.05              [Intentionally Omitted.].

 

SECTION 2.06              Prepayments.  (a)  Optional.  The Borrower may, upon
same day notice in the case of Base Rate Advances and two Business Days’ notice
in the case of Eurodollar Rate Advances, in each case to the Administrative
Agent stating the proposed date and aggregate

 

26

--------------------------------------------------------------------------------


 

principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding aggregate principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the aggregate principal
amount prepaid; provided, however, that (i) each partial prepayment shall be in
an aggregate principal amount of $5,000,000 or an integral multiple of $250,000
in excess thereof or, if less, the amount of the Advances outstanding and
(ii) if any prepayment of a Eurodollar Rate Advance is made on a date other than
the last day of an Interest Period for such Advance, the Borrower shall also pay
any amounts owing pursuant to Section 9.04(c).

 

(b)                                 Mandatory.  (i)  Borrower acknowledges that,
as an accommodation to Borrower, Lenders shall fund their Commitments to
Borrower prior to the determination of the Appraised Value for the Borrowing
Base Assets.  Borrower agrees that, following the determination of the Appraised
Value, if the aggregate amount of the Advances is greater than sixty percent
(60%) of the Appraised Value, then within three (3) Business Days of notice from
the Administrative Agent to Borrower thereof, Borrower shall prepay the
aggregate principal amount of the Advances in an amount sufficient to reduce the
aggregate principal amount of the Advances to an amount not more than sixty
(60%) of the aggregate Appraised Value of the Borrowing Base Assets.

 

(ii)                                  If at any time there shall occur, whether
voluntarily, involuntarily or by operation of law, a sale, transfer, assignment,
conveyance, option or other disposition of, or any mortgage, hypothecation,
encumbrance, financing or refinancing of any Borrowing Base Asset or any
ownership or other beneficial interest in any Subsidiary Guarantor or TRS Lessee
(except as permitted in Section 5.02(e)), all of the Advances outstanding on
such date, together with any and all accrued but unpaid interest thereon, shall
become absolutely due and payable.

 

(iii)                               All prepayments under this subsection
(b) shall be made together with accrued interest to the date of such prepayment
on the principal amount prepaid.

 

(c)                                  No Reborrowing.  Any amount of Advances
prepaid or otherwise repaid under the Loan Documents may not be reborrowed.

 

SECTION 2.07              Interest.  (a)  Scheduled Interest.  The Borrower
shall pay interest on the unpaid principal amount of each Advance owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:

 

(i)                                     Base Rate Advances.  During such periods
as such Advance is a Base Rate Advance, a rate per annum equal at all times to
the sum of (A) the Base Rate in effect from time to time plus (B) the Applicable
Margin in respect of Base Rate Advances in effect from time to time, payable in
arrears on the first day of each calendar month during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.

 

(ii)                                  Eurodollar Rate Advances.  During such
periods as such Advance is a Eurodollar Rate Advance, a rate per annum equal at
all times during each Interest Period for such Advance to the sum of (A) the
Eurodollar Rate for such Interest Period for such Advance plus (B) the
Applicable Margin in respect of Eurodollar Rate Advances in effect on

 

27

--------------------------------------------------------------------------------


 

the first day of such Interest Period, payable in arrears on the first day of
each month and on the date such Eurodollar Rate Advance shall be Converted or
paid in full.

 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of any Event of Default, the Borrower shall pay interest
on (i) the unpaid principal amount of each Advance owing to each Lender, payable
in arrears on the dates referred to in clause (a)(i) or (a)(ii) above and on
demand, at a rate per annum equal at all times to the lesser of the maximum rate
permitted by applicable law and 4% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and
(ii) to the fullest extent permitted by law, the amount of any interest, fee or
other amount payable under the Loan Documents that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 4% per annum above the rate per annum
required to be paid, in the case of interest, on the Type of Advance on which
such interest has accrued pursuant to clause (a)(i) or (a)(ii) above and, in all
other cases, on Base Rate Advances pursuant to clause (a)(i) above.

 

(c)                                  Notice of Interest Period and Interest
Rate.  Promptly after receipt of a Notice of Borrowing pursuant to
Section 2.02(a), a notice of Conversion pursuant to Section 2.09 or a notice of
selection of an Interest Period pursuant to the definition of “Interest Period”,
the Administrative Agent shall give notice to the Borrower and each Lender of
the applicable Interest Period and the applicable interest rate determined by
the Administrative Agent for purposes of clause (a)(i) or (a)(ii) above, and the
applicable rate, if any, furnished by Reference Bank for the purpose of
determining the applicable interest rate under clause (a)(ii) above.

 

(d)                                 Interest Rate Determination.  (i)  Reference
Bank agrees to furnish to the Administrative Agent timely information for the
purpose of determining each Eurodollar Rate.  If the Reference Bank shall not
furnish such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks.

 

(ii)                                  If the Reuters Screen LIBOR01 Page (or a
successor page) is unavailable and Reference Bank is unable to furnish timely
information to the Administrative Agent for determining the Eurodollar Rate for
any Eurodollar Rate Advances,

 

(A)                               the Administrative Agent shall forthwith
notify the Borrower and the Lenders that the interest rate cannot be determined
for such Eurodollar Rate Advances,

 

(B)                               each such Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance (or if such Advance is then a Base Rate Advance, will continue as a Base
Rate Advance), and

 

(C)                               the obligation of the Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

 

28

--------------------------------------------------------------------------------


 

SECTION 2.08              Fees.  (a)  [Intentionally Deleted.]

 

(b)                                 [Intentionally Omitted.]

 

(c)                                  Other Fees.  The Borrower shall pay to the
Administrative Agent and the Arranger for their own account the fees, in the
amounts and on the dates, set forth in the Fee Letter and such other fees as may
from time to time be agreed between the Borrower and the Administrative Agent or
Arrangers.

 

SECTION 2.09              Conversion of Advances.  (a)  Optional.  The Borrower
may on any Business Day, upon notice given to the Administrative Agent not later
than 12:00 Noon (Cleveland, Ohio time) on the third Business Day prior to the
date of the proposed Conversion and subject to the provisions of Sections 2.07
and 2.10, Convert all or any portion of the Advances of one Type comprising the
same Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than $5,000,000, no Conversion of any Advances shall result
in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing under any Facility
shall be made ratably among the Lenders in accordance with their Commitments
under such Facility.  Each such notice of Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Advances to be Converted and (iii) if such Conversion is into Eurodollar Rate
Advances, the duration of the initial Interest Period for such Advances.  Each
notice of Conversion shall be irrevocable and binding on the Borrower.

 

(b)                                 Mandatory.  (i)  On the date on which the
aggregate unpaid principal amount of Eurodollar Rate Advances comprising any
Borrowing shall be reduced, by payment or prepayment or otherwise, to less than
$5,000,000, such Advances shall automatically Convert into Base Rate Advances.

 

(ii)                                  If the Borrower shall fail to select the
duration of any Interest Period for any Eurodollar Rate Advances in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.01, the Administrative Agent will forthwith so notify the Borrower and
the Lenders, whereupon each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance.

 

(iii)                               Upon the occurrence and during the
continuance of any Event of Default, (y) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (z) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

 

SECTION 2.10              Increased Costs, Etc.  (a)  If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making,

 

29

--------------------------------------------------------------------------------


 

funding or maintaining Eurodollar Rate Advances (excluding, for purposes of this
Section 2.10, any such increased costs resulting from (y) Taxes or Other Taxes
(as to which Section 2.12 shall govern) and (z) changes in the basis of taxation
of overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender Party is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by such Lender
Party (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender Party additional amounts
sufficient to compensate such Lender Party for such increased cost; provided,
however, that a Lender Party claiming additional amounts under this
Section 2.10(a) agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.  A certificate as to the amount
of such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.  Notwithstanding
anything to the contrary contained in this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, as amended, and all requests, rules,
guidelines or directives thereunder or issued in connection therewith,
regardless of the date enacted, adopted or issued shall be deemed an
introduction or change of the type referred to in subclause (i) of this
Section 2.10(a).

 

(b)                                 If any Lender Party determines that
compliance with any law or regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender Party or any corporation controlling such Lender Party
and that the amount of such capital is increased by or based upon the existence
of such Lender Party’s commitment to lend hereunder and other commitments of
such type (or similar contingent obligations), then, upon demand by such Lender
Party or such corporation (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
such Lender Party, from time to time as specified by such Lender Party,
additional amounts sufficient to compensate such Lender Party in the light of
such circumstances, to the extent that such Lender Party reasonably determines
such increase in capital to be allocable to the existence of such Lender Party’s
commitment to lend hereunder.  A certificate as to such amounts submitted to the
Borrower by such Lender Party shall be conclusive and binding for all purposes,
absent manifest error.

 

(c)                                  If, with respect to any Eurodollar Rate
Advances, the Required Lenders notify the Administrative Agent that the
Eurodollar Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Lenders of making, funding or maintaining their
Eurodollar Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Lenders, whereupon (i) each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist.

 

(d)                                 Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
any law or regulation shall make it unlawful, or any

 

30

--------------------------------------------------------------------------------


 

central bank or other Governmental Authority shall assert that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances hereunder, then, on notice thereof and demand therefor
by such Lender to the Borrower through the Administrative Agent, (i) each
Eurodollar Rate Advance will automatically, upon such demand, Convert into a
Base Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

SECTION 2.11              Payments and Computations.  (a)  The Borrower shall
make each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.13), not
later than 12:00 Noon (Cleveland, Ohio time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day.  The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 9.07(d), from and after the effective date of such
Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender Party assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

 

(b)                                 The Borrower hereby authorizes each Lender
Party and each of its Affiliates, if and to the extent payment owed to such
Lender Party is not made when due hereunder or, in the case of a Lender, under
the Note held by such Lender, to charge from time to time, to the fullest extent
permitted by law, against any or all of the Borrower’s accounts with such Lender
Party any amount so due.

 

(c)                                  All computations of interest based on the
Base Rate shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurodollar Rate or the Federal Funds Rate and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which

 

31

--------------------------------------------------------------------------------


 

such interest, fees or commissions are payable.  Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(d)                                 Whenever any payment hereunder or under the
Notes shall be stated to be due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of payment of interest or
commitment fee, as the case may be; provided, however, that if such extension
would cause payment of interest on or principal of Eurodollar Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to any Lender Party hereunder that the Borrower will not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
such Lender Party on such due date an amount equal to the amount then due such
Lender Party.  If and to the extent the Borrower shall not have so made such
payment in full to the Administrative Agent, each such Lender Party shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender Party together with interest thereon, for each day from the date such
amount is distributed to such Lender Party until the date such Lender Party
repays such amount to the Administrative Agent, at the Federal Funds Rate.

 

(f)                                   Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lender Parties under or in respect of this Agreement and the other
Loan Documents on any date, such payment shall be distributed by the
Administrative Agent and applied by the Administrative Agent and the Lender
Parties in the following order of priority:

 

(i)                                     first, to the payment of all of the
fees, indemnification payments, costs and expenses that are due and payable to
the Administrative Agent (solely in its capacity as Administrative Agent) under
or in respect of this Agreement and the other Loan Documents on such date,
ratably based upon the respective aggregate amounts of all such fees,
indemnification payments, costs and expenses owing to the Administrative Agent
on such date;

 

(ii)                                  second, to the payment of all of the
indemnification payments, costs and expenses that are due and payable to the
Lenders under Section 9.04 and any similar section of any of the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such indemnification payments, costs and expenses owing to the Lenders on
such date;

 

(iii)                               third, to the payment of all of the amounts
that are due and payable to the Administrative Agent and the Lender Parties
under Sections 2.10 and 2.12 on such date, ratably based upon the respective
aggregate amounts thereof owing to the Administrative Agent and the Lender
Parties on such date;

 

32

--------------------------------------------------------------------------------


 

(iv)                              fourth, to the payment of all of the accrued
and unpaid interest on the Obligations of the Borrower under or in respect of
the Loan Documents that is due and payable to the Administrative Agent and the
Lender Parties under Section 2.07(b) on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;

 

(v)                                 fifth, to the payment of all of the accrued
and unpaid interest on the Advances that is due and payable to the
Administrative Agent and the Lender Parties under Section 2.07(a) on such date,
ratably based upon the respective aggregate amounts of all such interest owing
to the Administrative Agent and the Lender Parties on such date;

 

(vi)                              sixth, to the payment of any other accrued and
unpaid interest comprising Obligations that is due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;

 

(vii)                           seventh, to the payment of the principal amount
of all of the outstanding Advances that are due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such principal and reimbursement obligations
owing to the Administrative Agent and the Lender Parties on such date; and

 

(viii)                        eighth, to the payment of all other Obligations of
the Loan Parties owing under or in respect of the Loan Documents that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date.

 

SECTION 2.12              Taxes.  (a)  Any and all payments by any Loan Party to
or for the account of any Lender Party or the Administrative Agent hereunder or
under any other Loan Document shall be made, in accordance with Section 2.11 or
the applicable provisions of such other Loan Document, if any, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and the Administrative Agent, taxes
that are imposed on its overall net income by the United States and taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction under the laws of which such
Lender Party or the Administrative Agent, as the case may be, is organized or
any political subdivision thereof and, in the case of each Lender Party, taxes
that are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction of such Lender Party’s Applicable
Lending Office or any political subdivision thereof (all such non excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under any other Loan Document being hereinafter
referred to as “Taxes”).  If any Loan Party shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under any other
Loan Document to any Lender Party or the Administrative Agent, and unless such
requirement arises from the failure of a Lender to furnish the documentation
described in Section 2.12(e), (i) the sum payable by the such Loan Party shall
be increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions

 

33

--------------------------------------------------------------------------------


 

(including deductions applicable to additional sums payable under this
Section 2.12) such Lender Party or the Administrative Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make all such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

 

(b)                                 In addition, each Loan Party shall pay any
present or future stamp, documentary, excise, property, intangible, mortgage
recording or similar taxes, charges or levies that arise from any payment made
by such Loan Party hereunder or under any other Loan Documents or from the
execution, delivery or registration of, performance under, or otherwise with
respect to, this Agreement, or the other Loan Documents (hereinafter referred to
as “Other Taxes”).

 

(c)                                  The Loan Parties shall indemnify each
Lender Party and the Administrative Agent for and hold them harmless against the
full amount of Taxes and Other Taxes, and for the full amount of taxes of any
kind imposed or asserted by any jurisdiction on amounts payable under this
Section 2.12, imposed on or paid by such Lender Party or the Administrative
Agent (as the case may be) and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto.  This
indemnification shall be made within 30 days from the date such Lender Party or
the Administrative Agent (as the case may be) makes written demand therefor.

 

(d)                                 Within 30 days after the date of any payment
of Taxes, the appropriate Loan Party shall furnish to the Administrative Agent,
at its address referred to in Section 9.02, the original or a certified copy of
a receipt evidencing such payment, to the extent such receipt is issued
therefor, or other evidence of payment thereof reasonably satisfactory to the
Administrative Agent.  In the case of any payment hereunder or under the other
Loan Documents by or on behalf of a Loan Party through an account or branch
outside the United States or by or on behalf of a Loan Party by a payor that is
not a United States person, if such Loan Party determines that no Taxes are
payable in respect thereof, such Loan Party shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes.  For purposes of subsections (d) and (e) of this
Section 2.12, the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

 

(e)                                  Each Lender Party organized under the laws
of a jurisdiction outside the United States shall, on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
Party, and on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as reasonably requested in writing by the Borrower (but only so
long thereafter as such Lender Party remains lawfully able to do so), provide
each of the Administrative Agent and the Borrower with two original Internal
Revenue Service Forms W8 BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender Party is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or any other Loan
Document or , in the case of a Lender Party claiming the benefit of the
exemption for portfolio interest under section 881(c) of the Code (x) a
certificate in the form of Exhibit E hereto to the effect that such Lender Party
is not a (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) or a “10 percent shareholder” of any Loan Party within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in

 

34

--------------------------------------------------------------------------------


 

section 881(c)(3)(C) of the Code and (y) two duly completed copies of an IRS
W-8BEN.  If the forms provided by a Lender Party at the time such Lender Party
first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender Party provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that if, at the effective date of the
Assignment and Acceptance pursuant to which a Lender Party becomes a party to
this Agreement, the Lender Party assignor was entitled to payments under
subsection (a) of this Section 2.12 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender Party assignee on such date. 
If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
form W8-BEN or W8 ECI, that the applicable Lender Party reasonably considers to
be confidential, such Lender Party shall give notice thereof to the Borrower and
shall not be obligated to include in such form or document such confidential
information.  Upon the request of the Borrower, any Lender that is a United
States person and is not an exempt recipient for U.S. backup withholding
purposes shall deliver to the Borrower two copies of Internal Revenue Service
form W-9 (or any successor form).

 

(f)                                   For any period with respect to which a
Lender Party has failed to provide the Borrower with the appropriate form or
other document described in subsection (e) above (other than if such failure is
due to a change in law, or in the interpretation or application thereof,
occurring after the date on which a form or other document originally was
required to be provided or if such form or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form or other document required hereunder, the Loan Parties shall take
such steps as such Lender Party shall reasonably request to assist such Lender
Party to recover such Taxes.

 

(g)                                  Any Lender Party claiming any additional
amounts payable pursuant to this Section 2.12 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Eurodollar Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, be otherwise disadvantageous to such Lender Party.

 

(h)                                 In the event that an additional payment is
made under Section 2.12(a) or (c) for the account of any Lender Party and such
Lender Party, in its sole discretion, determines that it has finally and
irrevocably received or been granted a credit against or release or remission
for, or repayment of, any tax paid or payable by it in respect of or calculated
with reference to the deduction or withholding giving rise to such payment, such
Lender Party shall, to the extent that it determines that it can do so without
prejudice to the retention of the amount of such credit, relief, remission or
repayment, pay to the applicable Loan Party such amount as such Lender Party
shall, in its sole discretion, have determined to be attributable to such
deduction or withholding and which will leave

 

35

--------------------------------------------------------------------------------


 

such Lender Party (after such payment) in no worse position than it would have
been in if the applicable Loan Party had not been required to make such
deduction or withholding.  Nothing herein contained shall interfere with the
right of a Lender Party to arrange its tax affairs in whatever manner it thinks
fit nor oblige any Lender Party to claim any tax credit or to disclose any
information relating to its affairs or any computations in respect thereof, and
no Loan Party shall be entitled to review the tax records of any Lender Party or
the Administrative Agent, or require any Lender Party to do anything that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

 

SECTION 2.13              Sharing of Payments, Etc.  Subject to the provisions
of Section 2.11(f), if any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender Party, such purchase from each other Lender Party shall be
rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the extent of such Lender Party’s ratable share (according
to the proportion of (i) the purchase price paid to such Lender Party to
(ii) the aggregate purchase price paid to all Lender Parties) of such recovery
together with an amount equal to such Lender Party’s ratable share (according to
the proportion of (i) the amount of such other Lender Party’s required repayment
to (ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered.  The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.  The provisions of this
Section 2.13 shall be subject to the provisions of Section 9.10(a)(ii).

 

SECTION 2.14              Use of Proceeds.  The proceeds of the Advances shall
be available (and the Borrower agrees that it shall use such proceeds) for
(i) the acquisition of the Borrowing Base Assets, and (ii) the payment of fees
and expenses related to the closing of the Facility.

 

36

--------------------------------------------------------------------------------


 

SECTION 2.15              Evidence of Debt.  (a)  Each Lender Party shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender Party resulting from each
Advance owing to such Lender Party from time to time, including the amounts of
principal and interest payable and paid to such Lender Party from time to time
hereunder.  The Borrower agrees that upon notice by any Lender Party to the
Borrower (with a copy of such notice to the Administrative Agent) to the effect
that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Lender Party to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender Party, the Borrower shall promptly execute and deliver to such Lender
Party, with a copy to the Administrative Agent, a Note, in substantially the
form of Exhibit A hereto, payable to the order of such Lender Party in a
principal amount equal to the Term Loan Commitment of such Lender Party.  All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.  To the extent no Note has been issued to a Lender
Party, this Agreement shall be deemed to comprise conclusive evidence for all
purposes of the indebtedness resulting from the Advances and extensions of
credit hereunder.

 

(b)                                 The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender Party, in which accounts
(taken together) shall be recorded (i) the date and amount of each Borrowing
made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender Party hereunder, and (iv) the amount of any sum received
by the Administrative Agent from the Borrower hereunder and each Lender Party’s
share thereof.

 

(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to subsection (b) above, and by
each Lender Party in its account or accounts pursuant to subsection (a) above,
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrower to, in the case of the
Register, each Lender Party and, in the case of such account or accounts, such
Lender Party, under this Agreement, absent manifest error; provided, however,
that the failure of the Administrative Agent or such Lender Party to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.

 

SECTION 2.16              Extension of Termination Date.  At least 30 days but
not more than 60 days prior to the Termination Date, the Borrower, by written
notice to the Administrative Agent, may request, with respect to the Commitments
then outstanding, a single six-month extension of the Termination Date.  The
Administrative Agent shall promptly notify each Lender of such request and the
Termination Date in effect at such time shall, effective as at the Termination
Date (the “Extension Date”), be extended for an additional six-month period,
provided that the Borrower shall have satisfied the Performance Date Delivery
Requirements and on the Extension Date the following statements shall be true
and the Administrative Agent shall have received for the account of each Lender
Party a certificate signed by a Responsible Officer of the Borrower, dated the
Extension Date, stating that: (a) the representations and warranties contained
in Section 4.01 are true and correct on and as of the Extension Date, (b) no
Default or Event of Default has occurred and is continuing or would result from
such extension, and (c) the Loan Parties are in compliance with the covenant
contained in Section 5.04 immediately before and, on a pro forma basis,
immediately after

 

37

--------------------------------------------------------------------------------


 

the extension, together with supporting information demonstrating such
compliance.  In the event that an extension is effected pursuant to this
Section 2.16 (but subject to the provisions of Sections 2.06 and 6.01), the
aggregate principal amount of all Advances shall be repaid in full ratably to
the Lenders on the Termination Date as so extended.  As of the Extension Date,
any and all references in this Agreement, the Notes, if any, or any of the other
Loan Documents to the “Termination Date” shall refer to the Termination Date as
so extended.

 

SECTION 2.17              [Intentionally Omitted.].

 

ARTICLE III
CONDITIONS OF LENDING

 

SECTION 3.01              Conditions Precedent to Initial Extension of Credit. 
The obligation of each Lender to make an Advance  on the occasion of the Initial
Extension of Credit hereunder is subject to the satisfaction of the following
conditions precedent before or concurrently with the Initial Extension of
Credit:

 

(a)                                 The Administrative Agent shall have received
on or before the day of the Initial Extension of Credit the following, each
dated such day (unless otherwise specified), in form and substance satisfactory
to the Administrative Agent (unless otherwise specified) and (except for the
Notes, as to which one original of each shall be sufficient) in sufficient
copies for each Lender Party:

 

(i)                                     A Note duly executed by the Borrower and
payable to the order of each Lender that has requested the same.

 

(ii)                                  The Assignment of Interests duly executed
by Borrower together with:

 

(A)                               acknowledgment copies of proper financing
statements, duly filed on or before the day of the Initial Extension of Credit
under the Uniform Commercial Code of all jurisdictions that the Administrative
Agent may deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Collateral Documents,
covering the Collateral described therein,

 

(B)                               completed searches with respect to each
applicable Loan Party, and listing all effective financing statements filed in
the jurisdictions referred to in clause (A) above and in such other
jurisdictions specified by the Administrative Agent that name any Loan Party as
debtor, together with copies of such financing statements,

 

(C)                               evidence of the completion of all other
recordings and filings of or with respect to the Assignment of Interests that
the Administrative Agent may deem necessary or desirable in order to perfect and
protect the Liens created thereby, and

 

(D)                               a subordination agreement executed and
delivered by the property manager of each Borrowing Base Asset,

 

38

--------------------------------------------------------------------------------


 

(E)                                an Operating Lease Subordination Agreement
with respect to each Operating Lease,

 

(F)                                 a franchisor comfort letter, in form and
substance reasonably satisfactory to the Required Lenders, executed and
delivered by the franchisors of each Borrowing Base Asset,

 

(G)                               certificated Equity Interests in each
Subsidiary Guarantor that directly owns a Borrowing Base Asset, and stock powers
and membership interest powers (as the case may be) with respect thereto
executed in blank, all in form and substance acceptable to the Administrative
Agent,

 

(H)                              evidence satisfactory to the Administrative
Agent that the applicable owner of such Borrowing Base Asset shall have complied
with the Subsidiary Guarantor Requirements, and

 

(I)                                   evidence that all other action that the
Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the first priority liens and security interests created
under the Assignment of Interests has been taken (including, without limitation,
receipt of duly executed payoff letters, UCC termination statements and
landlords’ and bailees’ waiver and consent agreements).

 

(iii)                               American Land Title Association/American
Congress on Surveying and Mapping form surveys for which all necessary fees have
been paid, dated no more than 30 days before the date of their delivery to the
Administrative Agent, certified to the Administrative Agent in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located and acceptable to the Administrative Agent, showing all buildings and
other improvements, any off-site improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
reasonably acceptable to the Administrative Agent,

 

(iv)                              engineering, soils, seismic (for those
Borrowing Base Assets located in seismic zones 3 or 4), environmental and other
similar reports as to the Borrowing Base Assets, in form and substance and from
professional firms reasonably acceptable to the Administrative Agent,

 

(v)                                 copies of all material licenses, permits and
approvals, including, without limitation, any liquor license, innkeeper’s
license and certificate of occupancy for each Borrowing Base Asset,

 

(vi)                              copies of each Management Agreement and
Franchise Agreement, and all amendments thereto, entered into with respect to
each of the Borrowing Base Assets,

 

39

--------------------------------------------------------------------------------


 

(vii)                           copies of all leases (including, without
limitation, all leases with Affiliates and Operating Leases) and Material
Contracts relating to each of the Borrowing Base Assets,

 

(viii)                        copies of all Liens on each of the Borrowing Base
Assets, including, without limitation, any reciprocal easement agreements,
easements and other items of record,

 

(ix)                              estoppel certificates from the counterparties
to any reciprocal easement agreements affecting any Borrowing Base Asset as
required by Administrative Agent, and

 

(x)                                 [Intentionally omitted],

 

(xi)                              such other consents, agreements and
confirmations of lessors and third parties as the Administrative Agent may
reasonably deem necessary or desirable and evidence that all other action that
the Administrative Agent may reasonably deem necessary or desirable in order to
create valid first and subsisting Liens on the property described in the
Mortgages has been taken.

 

(xii)                           This Agreement duly executed by the Loan Parties
and the other parties thereto.

 

(xiii)                        Certified copies of the resolutions of the Board
of Directors of the Parent Guarantor on its behalf and on behalf of each Loan
Party for which it is the ultimate signatory approving the transactions
contemplated by the Loan Documents and each Loan Document to which it or such
Loan Party is or is to be a party, and of all documents evidencing other
necessary corporate action and governmental and other third party approvals and
consents, if any, with respect to the transactions under the Loan Documents and
each Loan Document to which it or such Loan Party is or is to be a party.

 

(xiv)                       A copy of a certificate of the Secretary of State
(or equivalent authority) of the jurisdiction of incorporation, organization or
formation of each Loan Party and of each general partner or managing member (if
any) of each Loan Party, dated reasonably near the Closing Date, certifying, if
and to the extent such certification is generally available for entities of the
type of such Loan Party, (A) as to a true and correct copy of the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office, (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office,
(2) such Loan Party, general partner or managing member, as the case may be, has
paid all franchise taxes to the date of such certificate and (C) such Loan
Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation.

 

40

--------------------------------------------------------------------------------


 

(xv)                          A copy of a certificate of the Secretary of State
(or equivalent authority) of each jurisdiction in which any Loan Party or any
general partner or managing member of a Loan Party owns or leases property or in
which the conduct of its business requires it to qualify or be licensed as a
foreign corporation (except as to Borrower and Parent Guarantor where the
failure to so qualify or be licensed could not reasonably be expected to result
in a Material Adverse Effect), dated reasonably near (but prior to) the Closing
Date, stating, with respect to each such Loan Party, general partner or managing
member, that such Loan Party, general partner or managing member, as the case
may be, is duly qualified and in good standing as a foreign corporation, limited
partnership or limited liability company in such State and has filed all annual
reports required to be filed to the date of such certificate.

 

(xvi)                       A certificate of each Loan Party and of each general
partner or managing member (if any) of each Loan Party, signed on behalf of such
Loan Party, general partner or managing member, as applicable, by its President,
Vice President, Executive Chairman or Chief Manager and its Secretary or any
Assistant Secretary (or those of its general partner or managing member, if
applicable), dated the Closing Date, certifying as to (A) the absence of any
amendments to the constitutive documents of such Loan Party, general partner or
managing member, as applicable, since the date of the certificate referred to in
Section 3.01(a)(xiv), (B) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party,
general partner or managing member, as applicable, as in effect on the date on
which the resolutions referred to in 3.01(a)(xiii) were adopted and on the date
of the Initial Extension of Credit, (C) the due incorporation, organization or
formation and good standing or valid existence of such Loan Party, general
partner or managing member, as applicable, as a corporation, limited liability
company or partnership organized under the laws of the jurisdiction of its
incorporation, organization or formation and the absence of any proceeding for
the dissolution or liquidation of such Loan Party, general partner or managing
member, as applicable, (D) the truth of the representations and warranties
contained in the Loan Documents as though made on and as of the date of the
Initial Extension of Credit and (E) the absence of any event occurring and
continuing, or resulting from the Initial Extension of Credit, that constitutes
a Default.

 

(xvii)                    A certificate of the Secretary or an Assistant
Secretary of each Loan Party (or Responsible Officer of the general partner or
managing member of any Loan Party) and of each general partner or managing
member (if any) of each Loan Party certifying the names and true signatures of
the officers of such Loan Party, or of the general partner or managing member of
such Loan Party, authorized to sign each Loan Document to which it is or is to
be a party and the other documents to be delivered hereunder and thereunder.

 

(xviii)                 Such financial, business and other information regarding
each Loan Party and its Subsidiaries as the Lender Parties shall have reasonably
requested, including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, historical operating statements (if any),
interim financial statements dated the end of the most recent

 

41

--------------------------------------------------------------------------------


 

fiscal quarter for which financial statements are available and financial
projections for the Parent Guarantor’s consolidated operations.

 

(xix)                       Evidence of insurance (which may consist of binders
or certificates of insurance) naming the Administrative Agent as additional
insured with such responsible and reputable insurance companies or associations,
and in such amounts and covering such risks, as is satisfactory to the Lender
Parties, including, without limitation, the insurance required by the terms of
this Agreement.

 

(xx)                          An opinion of counsel for the Loan Parties, with
respect to such matters the Administrative Agent may reasonably request.

 

(xxi)                       A Notice of Borrowing relating to the Initial
Extension of Credit.

 

(xxii)                    A certificate signed by a Responsible Officer of the
Borrower, dated the Closing Date, stating that after giving effect to the
Initial Extension of Credit the Parent Guarantor shall be in compliance with the
covenant contained in Section 5.04, together with supporting information in form
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants.

 

(xxiii)                 [Intentionally Omitted.]

 

(b)                                 The Lender Parties shall be satisfied with
the corporate and legal structure and capitalization of each Loan Party and its
Subsidiaries, including the terms and conditions of the charter and bylaws,
operating agreement, partnership agreement or other governing document of each
of them.

 

(c)                                  Before and after giving effect to the
transactions contemplated by the Loan Documents, there shall have occurred no
material adverse change in the business, assets, properties, liabilities (actual
or contingent), operations, condition (financial or otherwise) or prospects of
the Loan Parties since December 31, 2012.

 

(d)                                 There shall exist no action, suit,
investigation, litigation or proceeding affecting any Loan Party or any of its
Subsidiaries pending or threatened before any court, governmental agency or
arbitrator that (i) could reasonably be expected to result in a Material Adverse
Effect other than the matters described on Schedule 4.01(f) hereto (the
“Material Litigation”) or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, and there shall have been no material adverse change in
the status, or financial effect on any Loan Party or any of its Subsidiaries, of
the Material Litigation from that described on Schedule 4.01(f) hereto.

 

(e)                                  All governmental and third party consents
and approvals necessary in connection with the transactions contemplated by the
Loan Documents shall have been obtained (without the imposition of any
conditions that are not acceptable to the Lender Parties) and shall remain in
effect, and no law or regulation shall be applicable in the reasonable judgment
of the Lender Parties that restrains, prevents or imposes materially adverse
conditions upon the transactions contemplated by the Loan Documents.

 

42

--------------------------------------------------------------------------------


 

(f)                                   Each Subsidiary Guarantor shall have
complied with the Subsidiary Guarantor Requirements and provided evidence of
such compliance satisfactory to the Administrative Agent.

 

(g)                                  The Borrower shall have paid all accrued
fees of the Administrative Agent and the Lender Parties and all reasonable,
out-of-pocket expenses of the Administrative Agent (including the reasonable
fees and expenses of counsel to the Administrative Agent).

 

(h)                                 The Subsidiary Guarantors shall have
acquired the Borrowing Base Assets simultaneously with the Initial Extension of
Credit.

 

SECTION 3.02              Conditions Precedent to the Borrowing and Extension. 
The obligation of each Lender to make an Advance on the occasion of the
Borrowing and the extension of Commitments pursuant to Section 2.16, shall be
subject to the satisfaction of the conditions set forth in Section 3.01 and (as
to the extension) Section 3.04 (to the extent not previously satisfied pursuant
to those Sections) and such further conditions precedent that on the date of
such Borrowing, an extension (a) the following statements shall be true and the
Administrative Agent shall have received for the account of such Lender, (w) a
Notice of Borrowing, as applicable, and a certificate, in each case dated the
date of such Borrowing or extension, demonstrating compliance with the covenant
in Section 5.04, (x) all Collateral Deliverables and (y) a certificate signed by
a Responsible Officer of the Borrower, dated the date of such Borrowing, or
extension of the Term Loan Commitment, stating that:

 

(i)                                     the representations and warranties
contained in each Loan Document are true and correct on and as of such date,
before and after giving effect to (A) such Borrowing or extension, and (B) in
the case of any Borrowing, the application of the proceeds therefrom, as though
made on and as of such date; and

 

(ii)                                  no Default or Event of Default has
occurred and is continuing, or would result from (A) such Borrowing or
extension, or (B) in the case of any Borrowing, from the application of the
proceeds therefrom;

 

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request.

 

SECTION 3.03              Determinations Under Section 3.01, 3.02 and 3.04.  For
purposes of determining compliance with the conditions specified in Sections
3.01, 3.02 and 3.04, each Lender Party shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lender Parties unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender Party prior to the Initial Extension of Credit
specifying its objection thereto and such Lender Party’s ratable portion of such
Borrowing.

 

SECTION 3.04              Performance Date Delivery Requirements.  No later than
the Performance Date, the Administrative Agent shall have received the
following, each dated such day, duly authorized, executed and delivered, in form
and substance satisfactory to the Administrative Agent, all at the expense of
Borrower:

 

43

--------------------------------------------------------------------------------


 

(a)                                 A security agreement covering all assets of
such Loan Party (as amended, the “Security Agreement”), duly executed by each
Loan Party that owns Borrowing Base Assets, the Cash Management Agreement and
the Control Agreement, together with:

 

(i)                                     acknowledgement copies of proper
financing statements, duly filed on or before the Performance Date under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect and protect the first priority
liens and security interests created under the Security Agreement, Cash
Management Agreement and Mortgages, covering the collateral described herein,

 

(ii)                                  completed UCC searches with respect to
each applicable Loan Party, and listing all effective financing statements filed
in the jurisdictions referred to in clause (A) above and in such other
jurisdictions specified by the Administrative Agent that name any Loan Party as
debtor, together with copies of such financing statements,

 

(iii)                               evidence of the completion of all other
recordings and filings of or with respect to the Security Agreement and the Cash
Management Agreement that the Administrative Agent may reasonably deem necessary
or desirable in order to perfect and protect the Liens created thereby,

 

(iv)                              evidence that such bank deposit account or
accounts as reasonably required by the Administrative Agent have been
established at a Lender, and to which all revenues from the Borrowing Base
Assets (excluding those used by the Approved Manager for the payment of
operating expenses in the ordinary course of business) shall be deposited, and
which accounts shall be subject to the Cash Management Agreement and the Control
Agreement, together with such direction letters as Administrative Agent may
require directing the payment of all revenues from the Borrowing Base Assets
into such accounts.  During an Event of Default, all amounts in the accounts
subject to the Cash Management Agreement and the Control Agreement shall be
trapped and, if expenses of the Borrowing Base Assets have not been paid
pursuant to the Management Agreements before deposit therein, funds shall be
available to the management company for the Borrowing Base Asset for payment of
such expenses and thereafter applied as determined by Administrative Agent;

 

(v)                                 certified copies of any assigned agreements
referred to in the Security Agreement, together with a consent to such
assignment, in form and substance reasonably satisfactory to the Administrative
Agent, duly executed by each party to such assigned agreements other than the
Loan Parties; and

 

(vi)                              establishment of reserves with respect to
taxes, insurance and FF&E as Administrative Agent may require.

 

(b)                                 Deeds of trust, trust deeds and mortgages
(in each case as amended, the “Mortgages”) and assignments of leases and rents
(as amended, the “Assignments of Leases”) covering all Borrowing Base Assets,
duly executed by the appropriate Loan Party, together with:

 

(i)                                     evidence that counterparts of the
Mortgages and Assignments of Leases have been duly executed, acknowledged,
delivered and recorded on or before the Performance Date and are in form
suitable for filing or recording in all filing or recording

 

44

--------------------------------------------------------------------------------


 

offices that the Administrative Agent may deem necessary or desirable in order
to create a valid first and subsisting Lien on the collateral described therein
in favor of the Administrative Agent for the benefit of the Secured Parties and
that all required affidavits, tax forms and filings pertaining to any applicable
documentary stamp, intangible and mortgage recordation taxes have been executed
and delivered by all appropriate parties and are in form suitable for filing
with all applicable governmental authorities and that any and all such
documentary stamp, intangible and mortgage recordation taxes and other filing
fees have been paid,

 

(ii)                                  fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies (the “Mortgage Policies”) in
form and substance, with endorsements (including zoning endorsements where
available) and in amount reasonably acceptable to the Administrative Agent,
issued, coinsured and reinsured by title insurers acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances, and providing for such
other affirmative insurance (including endorsements for mechanics’ and
materialmen’s Liens) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable, and

 

(iii)                               evidence as to whether each Borrowing Base
Asset is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a “Flood Hazard Property”) pursuant
to a standard flood hazard determination form ordered and received by the
Administrative Agent, and (ii) if such Borrowing Base Asset is a Flood Hazard
Property, (A) evidence as to whether the community in which such Borrowing Base
Asset is located is participating in the National Flood Insurance Program,
(B) the applicable Subsidiary Guarantor’s written acknowledgment of receipt of
written notification from the Administrative Agent as to the fact that such
Borrowing Base Asset is a Flood Hazard Property and as to whether the community
in which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (C) copies of the applicable Subsidiary
Guarantor’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Administrative Agent.

 

(c)                                  such of the items described in Sections
3.01(a)(xiii)-(xvii) and Section 3.01(a)(xx) with respect to the Loan Parties
and the Loan Documents delivered on the Performance Date as Administrative Agent
may require.

 

(d)                                 Administrative Agent shall have received
insurance certificates or other evidence satisfactory to Administrative Agent
that Administrative Agent has been named sole loss payee under the Loan Parties’
insurance policies with respect to the Borrowing Base Assets as required by
Administrative Agent.

 

(e)                                  The representations and warranties set
forth in Sections 4.01(c), (d), (e), (f) and (m) shall be true and correct with
respect to any additional Loan Documents delivered, and the Loan Parties shall
reaffirm such representations and warranties.

 

45

--------------------------------------------------------------------------------


 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01              Representations and Warranties of the Loan Parties. 
Each Loan Party represents and warrants as follows:

 

(a)                                 Organization and Powers; Qualifications and
Good Standing.  Each Loan Party and each of its Subsidiaries and each general
partner or managing member, if any, of each Loan Party (i) is a corporation,
limited liability company or partnership duly incorporated, organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, organization or formation, (ii) is duly qualified and in good
standing as a foreign corporation, limited liability company or partnership in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed except where
the failure to so qualify or be licensed could not reasonably be expected to
result in a Material Adverse Effect and (iii) has all requisite corporate,
limited liability company or partnership power and authority (including, without
limitation, all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted.  All of the outstanding Equity Interests in the
Borrower have been validly issued, are fully paid and non-assessable.  The
Parent Guarantor directly or indirectly owns all of the general partnership
interests and more than 60% of the limited partnership interests in the
Borrower.  All Equity Interests in the Borrower that are directly or indirectly
owned by the Parent Guarantor are owned free and clear of all Liens.  The Parent
Guarantor is organized in conformity with the requirements for qualification as
a REIT under the Internal Revenue Code, and its method of operation enables it
to meet the requirements for qualification and taxation as a REIT under the
Internal Revenue Code.

 

(b)                                 Subsidiaries.  Set forth on Schedule
4.01(b) hereto is a complete and accurate list of all Subsidiaries of each Loan
Party, showing as of the date hereof (as to each such Subsidiary) the
jurisdiction of its incorporation, organization or formation, the number of
shares (or the equivalent thereof) of each class of its Equity Interests
authorized, and the number outstanding, on the date hereof and the percentage of
each such class of its Equity Interests owned (directly or indirectly) by such
Loan Party and the number of shares (or the equivalent thereof) covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof.  All of the outstanding Equity Interests in each Loan
Party’s Subsidiaries has been validly issued, are fully paid and non-assessable
and to the extent owned by such Loan Party or one or more of its Subsidiaries,
and with respect to the Subsidiary Guarantors, TRS Holdco and the TRS Lessees,
are owned by such Loan Party or Subsidiaries free and clear of all Liens.

 

(c)                                  Due Authorization; No Conflict.  The
execution and delivery by each Loan Party and of each general partner or
managing member (if any) of each Loan Party of each Loan Document to which it is
or is to be a party, and the performance of its obligations thereunder and the
other transactions contemplated by the Loan Documents, are within the corporate,
limited liability company or partnership powers of such Loan Party, general
partner or managing member, have been duly authorized by all necessary
corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, operating agreement, partnership agreement
or other governing document of such Loan Party, general partner or managing
member, (ii) violate any law, rule, regulation (including, without limitation,
Regulation X of the Board of Governors of the

 

46

--------------------------------------------------------------------------------


 

Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any Material
Contract, loan agreement (including, without limitation, the Existing Credit
Agreement), indenture, mortgage, deed of trust, lease or other instrument
binding on or affecting any Loan Party, any of its Subsidiaries or any of their
properties, or any general partner or managing member of any Loan Party or
(iv) except for the Liens created under the Loan Documents, result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of any Loan Party or any of its Subsidiaries.  No Loan Party or any
of its Subsidiaries is in violation of any such law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award or in breach of any
such contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument, the violation or breach of which could reasonably be expected
to result in a Material Adverse Effect.

 

(d)                                 Authorizations and Consents.  No
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or regulatory body or any other third party is
required for (i) the due execution, delivery, recordation, filing or performance
by any Loan Party or any general partner or managing member of any Loan Party of
any Loan Document to which it is or is to be a party or for the consummation the
transactions contemplated by the Loan Documents, (ii) the grant by any Loan
Party (or the general partner or managing member of such Loan Party) of the
Liens granted by it pursuant to the Collateral Documents, (iii) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the first priority nature thereof) or (iv) the exercise by the Administrative
Agent or any Lender Party of its rights under the Loan Documents or the remedies
in respect of the Collateral pursuant to the Collateral Documents, except for
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.

 

(e)                                  Binding Obligation.  This Agreement has
been, and each other Loan Document when delivered hereunder will have been, duly
executed and delivered by each Loan Party and general partner or managing member
(if any) of each Loan Party party thereto.  This Agreement is, and each other
Loan Document when delivered hereunder will be, the legal, valid and binding
obligation of each Loan Party and general partner or managing member (if any) of
each Loan Party thereto, enforceable against such Loan Party, general partner or
managing member, as the case may be, in accordance with its terms.

 

(f)                                   Litigation.  There is no action, suit,
investigation, litigation or proceeding affecting any Loan Party or any of its
Subsidiaries or any general partner or managing member (if any) of any Loan
Party, including any Environmental Action, pending or threatened before any
court, governmental agency or arbitrator that (i) could reasonably be expected
to result in a Material Adverse Effect (other than the Material Litigation) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the transactions contemplated by the Loan Documents, and there has
been no material adverse change in the status, or financial effect on any Loan
Party or any of its Subsidiaries or any general partner or managing member (if
any) of any Loan Party, of the Material Litigation from that described on
Schedule 4.01(f) hereto.

 

(g)                                  Financial Condition.  The Consolidated
balance sheets of Parent Guarantor as at December 31, 2012 and the related
Consolidated statements of operations, Consolidated statements of changes in
members’ equity and Consolidated statements of cash flows of Parent

 

47

--------------------------------------------------------------------------------


 

Guarantor for the Fiscal Year then ended, accompanied by unqualified opinions of
KPMG LLP, independent public accountants, copies of which have been furnished to
each Lender Party, fairly present the Consolidated financial condition of the
Parent Guarantor as at such dates and the Consolidated results of operations of
the Parent Guarantor for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis.  Since
December 31, 2012, there has been no material adverse change in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of Parent Guarantor  or its Subsidiaries.

 

(h)                                 Forecasts.  The Consolidated forecasted
balance sheets, statements of income and statements of cash flows of the Parent
Guarantor and its Subsidiaries delivered to the Lender Parties pursuant to
Section 3.01(a)(xviii) or 5.03 were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Parent Guarantor’s best estimate of its future
financial performance.

 

(i)                                     Full Disclosure.  No information,
exhibit or report furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender Party in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading.  The Loan
Parties have disclosed to the Administrative Agent, in writing, any and all
existing facts that have or may have (to the extent any of the Loan Parties can
now reasonably foresee) a Material Adverse Effect, provided however, that the
Loan Parties are not obligated to report on the potential Material Adverse
Effect of any general economic condition.

 

(j)                                    Margin Regulations.  No Loan Party is
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Advance will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.

 

(k)                                 Certain Governmental Regulations.  Neither
any Loan Party nor any of its Subsidiaries nor any general partner or managing
member of any Loan Party, as applicable, is an “investment company”, or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.  Without limiting the generality of the foregoing, each Loan
Party and each of its Subsidiaries and each general partner or managing member
of any Loan Party, as applicable:  (i) is primarily engaged, directly or through
a wholly-owned subsidiary or subsidiaries, in a business or businesses other
than that of (A) investing, reinvesting, owning, holding or trading in
securities or (B) issuing face-amount certificates of the installment type;
(ii) is not engaged in, does not propose to engage in and does not hold itself
out as being engaged in the business of (A) investing, reinvesting, owning,
holding or trading in securities or (B) issuing face-amount certificates of the
installment type; (iii) does not own or propose to acquire investment securities
(as defined in the Investment Company Act of 1940, as amended) having a value
exceeding forty percent (40%) of the value of such company’s total assets
(exclusive of government securities and cash items) on an unconsolidated basis;
(iv) has not in the past been engaged in the business of issuing face-amount
certificates of the installment type; and (v) does not have any outstanding
face-amount certificates of

 

48

--------------------------------------------------------------------------------


 

the installment type.  Neither the making of any Advances, nor the application
of the proceeds or repayment thereof by the Borrower, nor the consummation of
the other transactions contemplated by the Loan Documents, will violate any
provision of any such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

 

(l)                                     Materially Adverse Agreements.  Neither
any Loan Party nor any of its Subsidiaries is a party to any indenture, loan or
credit agreement or any lease or other agreement or instrument or subject to any
charter, corporate, partnership, membership or other governing restriction that
could reasonably be expected to result in a Material Adverse Effect (absent a
material default under a Material Contract).

 

(m)                             Perfection and Priority of Security Interests. 
All filings and other actions necessary to perfect and protect the security
interest in the Collateral created under the Collateral Documents have been duly
made or taken and are in full force and effect, and the Collateral Documents
create in favor of the Administrative Agent for the benefit of the Secured
Parties a valid and, together with such filings and other actions, perfected
first priority security interest in the Collateral, securing the payment of the
Secured Obligations, and all filings and other actions necessary or desirable to
perfect and protect such security interest have been duly taken.  The Loan
Parties are the legal and beneficial owners of the Collateral free and clear of
any Lien, except for Permitted Liens and the liens and security interests
created under the Loan Documents.

 

(n)                                 [Intentionally Deleted.]

 

(o)                                 Liens.  Set forth on Schedule 4.01(o) hereto
is a complete and accurate list of (i) all Liens on the property or assets of
any Loan Party or TRS Lessee or any of their Subsidiaries that directly or
indirectly own or lease any Borrowing Base Asset, showing as of the date hereof
the lienholder thereof, the principal amount of the obligations secured thereby
and the property or assets of such Loan Party, TRS Lessee or such Subsidiary
subject thereto, provided however, that easements and other real property
restrictions, covenants and conditions of record (exclusive of Liens securing
Debt) shall not be listed on Schedule 4.01(o).

 

(p)                                 Real Property.  (i)  Set forth on Part I of
Schedule 4.01(p) hereto is a complete and accurate list of all Real Property
owned in fee by any Subsidiary Guarantor, showing as of the date hereof, the
street address, state and record owner thereof.  Each such Subsidiary Guarantor
has good, marketable and insurable fee simple title to such Real Property, free
and clear of all Liens, other than Permitted Encumbrances.

 

(ii)                                  Set forth on Part II of Schedule
4.01(p) hereto is a complete and accurate list of all leases of Borrowing Base
Asset under which any Loan Party, TRS Lessee or any of their Subsidiaries is the
lessor or lessee, including, without limitation, the Operating Leases, showing
as of the date hereof, the street address, state, lessor, lessee, expiration
date and annual rental cost thereof.  Each such lease is the legal, valid and
binding obligation of the lessor and lessee thereof, enforceable in accordance
with its terms.

 

(iii)                               Each Borrowing Base Asset is operated and
managed by an Approved Manager pursuant to a Management Agreement listed on
Part III of Schedule 4.01(p).

 

49

--------------------------------------------------------------------------------


 

(iv)                              Each Borrowing Base Asset is subject to a
Franchise Agreement with an Approved Franchisor as listed on Part IV of Schedule
4.01(p).

 

(v)                                 Each Borrowing Base Asset satisfies all
Borrowing Base Conditions.

 

(vi)                              No event or circumstance exists which, whether
with the giving of notice or passage of time, or both, would constitute a
default or event of default under any Operating Lease, Management Agreement or
Franchise Agreement with respect to any of the Borrowing Base Assets.

 

(q)                                 Environmental Matters.  (i)  Except as
otherwise set forth on Part I of Schedule 4.01(q) hereto, the operations and
properties of each Subsidiary Guarantor and TRS Lessee comply in all material
respects with all applicable Environmental Laws and Environmental Permits, all
past material non-compliance with such Environmental Laws and Environmental
Permits has been resolved without ongoing material obligations or costs, and, to
the knowledge of each Loan Party and its Subsidiaries, no circumstances exist
that could be reasonably likely to (A) form the basis of an Environmental Action
against any Subsidiary Guarantor or TRS Lessee or any of their properties that
could have a Material Adverse Effect or (B) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

 

(ii)                                  Except as otherwise set forth on Part II
of Schedule 4.01(q) hereto, none of the properties currently or formerly owned
or operated by any Subsidiary Guarantor or TRS Lessee (including, without
limitation, the Borrowing Base Assets) is listed or, to the knowledge of each
Loan Party and its Subsidiaries, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
listed property; there are no underground or above ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Subsidiary Guarantor or TRS Lessee
(including, without limitation, the Borrowing Base Assets); there is no asbestos
or asbestos-containing material on any property currently owned or operated by
any Subsidiary Guarantor or TRS Lessee except for any non-friable
asbestos-containing material that is being managed pursuant to, and in
compliance with, an operations and maintenance plan and that does not currently
require removal, remediation, abatement or encapsulation under Environmental
Law; and, to the knowledge of each Loan Party and its Subsidiaries, Hazardous
Materials have not been released, discharged or disposed of in any material
amount or in violation of any Environmental Law or Environmental Permit on any
property currently owned or operated by any Subsidiary Guarantor or TRS Lessee
or, to the knowledge of each Loan Party and its Subsidiaries, during the period
of their ownership or operation thereof, on any property formerly owned or
operated by any Loan Party or any of its Subsidiaries.

 

(iii)                               Except as otherwise set forth on Part III of
Schedule 4.01(q) hereto, neither any Loan Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any Borrowing Base Asset, either voluntarily
or pursuant to the order of any governmental or regulatory authority or the

 

50

--------------------------------------------------------------------------------


 

requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Subsidiary Guarantor or TRS
Lessee have been disposed of in a manner not reasonably expected to result in a
Material Adverse Effect.

 

(r)                                    Compliance with Laws.  Each Loan Party
and each Subsidiary is in compliance with the requirements of all laws,
rules and regulations (including, without limitation, the Securities Act and the
Securities Exchange Act, and the applicable rules and regulations thereunder,
state securities law and “Blue Sky” laws) applicable to it and its business,
where the failure to so comply could reasonably be expected to result in a
Material Adverse Effect.

 

(s)                                   Force Majeure.  Neither the business nor
the assets of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that could, as to assets other
than the Borrowing Base Assets, reasonably be expected to result in a Material
Adverse Effect.

 

(t)                                    Loan Parties’ Credit Decisions.  Each
Loan Party has, independently and without reliance upon the Administrative Agent
or any other Lender Party and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement (and in the case of the Guarantors, to give the guaranty under this
Agreement) and each other Loan Document to which it is or is to be a party, and
each Loan Party has established adequate means of obtaining from each other Loan
Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.

 

(u)                                 Solvency.  Each Loan Party is, individually
and together with its Subsidiaries, Solvent.

 

(v)                                 Sarbanes-Oxley.  No Loan Party has made any
extension of credit to any of its directors or executive officers in
contravention of any applicable restrictions set forth in Section 402(a) of
Sarbanes-Oxley.

 

(w)                               ERISA Matters.  (i)  [Intentionally Omitted.]

 

(ii)                                  No ERISA Event has occurred within the
preceding five plan years or is reasonably expected to occur with respect to any
Plan that has resulted in or is reasonably expected to result in a material
liability of any Loan Party or any ERISA Affiliate.

 

(iii)                               Schedule B (Actuarial Information) to the
most recent annual report (Form 5500 Series) for each Plan, copies of which have
been filed with the Internal Revenue Service and furnished to the Lender
Parties, is complete and accurate and fairly presents the funding status of such
Plan as of the date of such Schedule B, and since the date of such Schedule B
there has been no material adverse change in such funding status.

 

(iv)                              Neither any Loan Party nor any ERISA Affiliate
has incurred or is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan.

 

51

--------------------------------------------------------------------------------


 

(v)                                 Neither any Loan Party nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA, and no such Multiemployer Plan is reasonably
expected to be in reorganization or to be terminated, within the meaning of
Title IV of ERISA.

 

(x)                                 PIP.  Schedule 4.01(x) attached hereto sets
forth a list of improvements that the Loan Parties are required by the
franchisor under the applicable Franchise Agreement to undertake with respect to
each Borrowing Base Asset (the “PIP Improvements”) and the budgeted cost of such
PIP Improvement (the “PIP Budgeted Cost”).

 

(y)                                 Existing Credit Agreement.  No event or
circumstance has occurred or exists which would excuse the lenders under the
Existing Credit Agreement from any obligation to provide loans or issue letters
of credit thereunder.

 

ARTICLE V
COVENANTS OF THE LOAN PARTIES

 

SECTION 5.01              Affirmative Covenants.  So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
each Loan Party will:

 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, compliance with ERISA and the Racketeer Influenced and
Corrupt Organizations Chapter of the Organized Crime Control Act of 1970.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that neither
the Loan Parties nor any of their Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is the subject of a
Good Faith Contest, unless and until any Lien resulting therefrom attaches to
its property and becomes enforceable against its other creditors.

 

(c)                                  Compliance with Environmental Laws. 
Comply, and cause each of its Subsidiaries and all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew
and cause each of its Subsidiaries to obtain and renew all Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties in material
compliance with the requirements of all Environmental Laws; provided, however,
that neither the Loan Parties nor any of their Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is the subject of a Good Faith Contest.

 

(d)                                 Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain insurance, with respect to the
Borrowing Base Assets, required by the terms of

 

52

--------------------------------------------------------------------------------


 

Schedule VII of this Agreement with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which such Loan Party or such Subsidiaries operate,
but in no event shall such amounts be lower or coverages be less comprehensive
than the respective insurance amounts and coverages maintained by the Borrower
and its Subsidiaries on the Closing Date approved by the Administrative Agent.

 

(e)                                  Preservation of Partnership or Corporate
Existence, Etc.  Preserve and maintain, and cause each of its Subsidiaries to
preserve and maintain, its existence (corporate or otherwise), legal structure,
legal name, rights (charter and statutory), permits, licenses, approvals,
privileges and franchises, except, in the case of Subsidiaries of the Borrower
only that are not a Subsidiary Guarantor, a TRS Lessee or a direct or indirect
owner thereof, if in the reasonable business judgment of such Subsidiary it is
in its best economic interest not to preserve and maintain such existence, legal
structure, legal name, rights, permits, licenses, approvals, privileges and
franchises and such failure is not reasonably likely to result in a Material
Adverse Effect (it being understood that the foregoing shall not prohibit, or be
violated as a result of any transaction by or involving any Loan Party or
Subsidiary thereof otherwise permitted under Section 5.02(d) or (e) below).

 

(f)                                   Visitation Rights.  At any reasonable time
and from time to time, permit any of the Administrative Agent or Lender Parties,
or any agent or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
any Loan Party or TRS Lessee (but, in each case not more frequently than one
time per year unless an Event of Default shall have occurred and be continuing)
, and to discuss the affairs, finances and accounts of any Loan Party and any of
its Subsidiaries with any of their general partners, managing members, officers
or directors and with their independent certified public accountants.

 

(g)                                  Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of such Loan Party and each such Subsidiary in accordance with GAAP.

 

(h)                                 Maintenance of Properties, Etc.  Maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted and will from time
to time make or cause to be made all appropriate repairs, renewals and
replacement thereof except where failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

(i)                                     Transactions with Affiliates.  Conduct,
and cause each of its Subsidiaries to conduct, all transactions otherwise
permitted under the Loan Documents with any of their Affiliates (other than
transactions exclusively among or between the Borrower and/or one or more of the
Guarantors) on terms that are fair and reasonable and no less favorable to such
Loan Party or such Subsidiary than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate, provided however, that all
transactions  pursuant to any operating leases that are in the standard form of
operating lease used by the Borrower’s Subsidiaries, shall be deemed fair and
reasonable.

 

53

--------------------------------------------------------------------------------


 

(j)                                    [Intentionally Omitted.]

 

(k)                                 [Intentionally Omitted.]

 

(l)                                     Further Assurances.  (i)  Promptly upon
request by the Administrative Agent, or any Lender Party through the
Administrative Agent, correct, and cause each Loan Party to promptly correct,
any material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof.

 

(ii)                                  Promptly upon request by the
Administrative Agent, or any Lender Party through the Administrative Agent, do,
execute, acknowledge, deliver, record, re- record, file, re-file, register and
re-register any and all such further acts, deeds, conveyances, pledge
agreements, account control agreements, mortgages, deeds of trust, trust deeds,
assignments of leases and rents, assignments, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender Party through the Administrative Agent, may reasonably require from
time to time in order (A) to carry out more effectively the purposes of the Loan
Documents, (B) to the fullest extent permitted by applicable law, to subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (C) to perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (D) to assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

 

(m)                             Performance of Material Contracts.  Perform and
observe, and cause each of its Subsidiaries to perform and observe, all the
material terms and provisions of each Material Contract relating to a Borrowing
Base Asset to be performed or observed by it, maintain each such Material
Contract relating to a Borrowing Base Asset in full force and effect, enforce
each such Material Contract relating to a Borrowing Base Asset in material
accordance with its terms, take all such action to such end as may be from time
to time reasonably requested by the Administrative Agent, and, upon reasonable
request of the Administrative Agent, make to each other party to each such
Material Contract relating to a Borrowing Base Asset  such demands and requests
for information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract relating to a
Borrowing Base Asset, and cause each of its Subsidiaries to do so.

 

(n)                                 Compliance with Leases.  Make all payments
and otherwise perform all material obligations in respect of all leases relating
to a Borrowing Base Asset to which the Borrower or any of its Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled (except, in the case of the Borrower and Subsidiaries of the Borrower
only, if in the reasonable business judgment of such Subsidiary it is in its
best economic interest not to maintain such lease or prevent such lapse,
termination, forfeiture or cancellation and such failure to maintain such lease
or

 

54

--------------------------------------------------------------------------------


 

prevent such lapse, termination, forfeiture or cancellation is not in respect of
an Operating Lease of a Borrowing Base Asset and could not otherwise reasonably
be expected to result in a Material Adverse Effect), notify the Administrative
Agent of any default by any party with respect to such leases and cooperate with
the Administrative Agent in all respects to cure any such default, and cause
each of its Subsidiaries to do so.

 

(o)                                 [Intentionally Omitted.]

 

(p)                                 Management Agreements.  At all times cause
each Borrowing Base Asset to be managed and operated by an Approved Manager that
has (i) entered into a management agreement with respect to such Asset in form
and substance reasonably satisfactory to the Required Lenders, and
(ii) following the Performance Date, executed and delivered a management
agreement subordination agreement in form and substance reasonably satisfactory
to the Required Lenders.  Lender Parties acknowledge that the Management
Agreement in effect as of the date hereof is satisfactory.

 

(q)                                 Franchise Agreements.  At all times cause
each Borrowing Base Asset to be subject to a franchise agreement or similar
arrangement with an Approved Franchisor who has (i) entered into a franchise
agreement or similar agreement with respect to such Asset in form and substance
reasonably satisfactory to the Required Lenders, and (ii) executed and delivered
a franchisor comfort letter in form and substance reasonably satisfactory to the
Required Lenders.

 

(r)                                    Maintenance of REIT Status.  In the case
of the Parent Guarantor, be organized in conformity with the requirements for
qualification as a REIT under the Internal Revenue Code, and at all times
continue to qualify as a REIT and elect to be treated as a REIT under all
applicable laws, rules and regulations.

 

(s)                                   Exchange Listing.  In the case of the
Parent Guarantor, at all times (i) cause its common shares to be duly listed on
the New York Stock Exchange, the American Stock Exchange or NASDAQ and
(ii) timely file all reports required to be filed by it in connection therewith.

 

(t)                                    Sarbanes-Oxley.  Comply at all times with
all applicable provisions of Section 402(a) of Sarbanes-Oxley.

 

(u)                                 Cash Management.  Comply at all times after
the Performance Date with the terms and provisions of the Cash Management
Agreement.

 

(v)                                 Subsidiary Guarantor Requirements.  Cause
each Subsidiary Guarantor to (i) maintain in its constitutive documents the
provisions referred to in the definition of Subsidiary Guarantor Requirements
and (ii) comply with such provisions at all times.

 

(w)                               Operating Leases.  Promptly (i) perform and
observe and cause each TRS Lessee to observe and perform all of the covenants
and agreements required to be performed and observed under the Operating Leases
and do all things necessary to preserve and to keep unimpaired the Loan Parties’
rights thereunder; (ii) notify the Administrative Agent of any default under the
Operating Leases of which any Loan Party is aware; (iii) deliver to the
Administrative Agent a copy of any notice of default or other notice received or
given by the Loan Parties under the Operating Leases; and (iv) enforce in all
respects the performance and observance of all of the covenants and

 

55

--------------------------------------------------------------------------------


 

agreements required to be performed or observed by the applicable lessor and
lessee under each Operating Lease.

 

(x)                                 Insurance Proceeds and Condemnation Awards.

 

(i)                                     In the event of any loss or damage to
any portion of any Borrowing Base Asset due to fire or other casualty, or any
taking of any portion of any Borrowing Base Asset by condemnation or under power
of eminent domain, the Administrative Agent shall have the right, but not the
obligation, after the occurrence and during the continuation of an Event of
Default, to settle insurance claims and condemnation claims or awards, unless
the loss or damage is less than $1,000,000.  If (A) the loss or damage is less
than $1,000,000 or (B) if the Administrative Agent elects not to settle such
claim or award, then the applicable Loan Party shall have the right to settle
such claim or award without the consent of the Administrative Agent; provided
that (1) such Loan Party shall use the proceeds of any claim or award to rebuild
or restore the applicable Borrowing Base Asset substantially to its condition
prior to the casualty or condemnation to the extent permitted by applicable law
and (2) such Loan Party shall provide the Administrative Agent with notice of
the casualty or condemnation.  In all other cases, the applicable Loan Party
shall not settle such claim or award without the prior or concurrent written
consent of the Administrative Agent.  So long as such Borrowing Base Asset
remains a Borrowing Base Asset, failure to use the insurance proceeds received
directly from the insurance company to rebuild and restore the Borrowing Base
Asset shall constitute an Event of Default.  The Administrative Agent shall have
the right to settle any claim or award that the Loan Parties have not settled on
or before six months after the date of such loss or prior to the date of such
taking.  The Administrative Agent shall have the right (but not the obligation)
to collect, retain and apply to the Obligations all insurance and condemnation
proceeds (after deduction of all expense of collection and settlement, including
reasonable attorney and adjusters’ fees and expenses) in the event that an Event
of Default exists under this Agreement or the other Loan Documents or the
Borrowing Base Asset no longer meets the Borrowing Base Conditions, and the Loan
Parties agree to pay any such amounts received by them to Administrative Agent
upon demand of Administrative Agent.  Otherwise, all proceeds shall be delivered
to the Borrower. Any proceeds remaining after application to the Obligations
shall be paid by the Administrative Agent to the Borrower or the party then
entitled thereto.

 

(ii)                                  If the Administrative Agent does not elect
to or is not entitled to apply casualty proceeds or condemnation awards to the
Obligations and if the Loan Parties are not entitled to settle such claims, all
as provided under the foregoing subsection (i), the Administrative Agent shall
have the right (but not the obligation) to settle, collect and retain such
proceeds, and after deduction of all reasonable expenses of collection and
settlement, including reasonable attorney and adjusters’ fees and expenses, to
release the same to the applicable Loan Party periodically, provided that such
Loan Party shall:

 

(A)                               expeditiously repair and restore all damage to
the portion of the Borrowing Base Asset in question resulting from such casualty
or condemnation, including completion of the construction if such fire or other
casualty shall have occurred prior to completion, so that the Borrowing Base
Asset continue to qualify as a Borrowing Base Asset following such construction;
and

 

56

--------------------------------------------------------------------------------


 

(B)                               if the casualty proceeds or condemnation
awards are, in the Administrative Agent’s reasonable judgment, insufficient to
complete the repair and restoration of the buildings, structures and other
improvements constituting the Borrowing Base Asset as aforesaid, then the Loan
Parties shall promptly deposit with the Administrative Agent the amount of such
deficiency.

 

Any request by a Loan Party for a disbursement by the Administrative Agent of
casualty proceeds or condemnation awards by the Borrower pursuant to this
Section 5.01(x) and the disbursement thereof shall be conditioned upon the Loan
Parties’ compliance with and satisfaction of the same conditions precedent as
would be applicable in connection with construction loans made by institutional
lenders for projects similar to the affected Borrowing Base Asset, including
approval of plans and specifications, submittal of evidence of completion,
updated title insurance, lien waivers, and other customary safeguards.

 

SECTION 5.02              Negative Covenants.  So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
no Loan Party will, at any time:

 

(a)                                 Liens, Etc.  (i) Permit any Restricted Party
to create, incur, assume or suffer to exist, or permit any of its Subsidiaries
to create, incur, assume or suffer to exist, any Lien on or with respect to any
of its assets of any character (including, without limitation, accounts) whether
now owned or hereafter acquired or sign or file or suffer to exist, or permit
any Restricted Parties to sign or file or suffer to exist, under the Uniform
Commercial Code of any jurisdiction, a financing statement that names any such
Restricted Party as debtor, or sign or suffer to exist, or permit any such
Restricted Party to sign or suffer to exist, any security agreement authorizing
any secured party thereunder to file such financing statement, or assign, or
permit to assign, any accounts or other right to receive income, except:

 

(A)                               Liens created under the Loan Documents;

 

(B)                               Permitted Liens;

 

(C)                               [Intentionally Omitted];

 

(D)                               Purchase money Liens upon or in equipment
acquired or held by Subsidiary Guarantors in the ordinary course of business to
secure the purchase price of such equipment or to secure Indebtedness incurred
solely for the purpose of financing the acquisition of any such equipment to be
subject to such Liens, or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount; provided, however, that no such Lien
shall extend to or cover any property other than the equipment being acquired,
and no such extension, renewal or replacement shall extend to or cover any
property not theretofore subject to the Lien being extended, renewed or
replaced; provided further that the aggregate principal amount of the
Indebtedness secured by Liens permitted by this clause (iv) shall not exceed the
amount permitted under Section 5.02(b)(iii)(A); and

 

(E)                                Liens arising in connection with Capitalized
Leases of Subsidiary Guarantors permitted under Section 5.02(b)(iii)(B),
provided that no such

 

57

--------------------------------------------------------------------------------


 

Lien shall extend to or cover any Collateral or assets other than the assets
subject to such Capitalized Leases;

 

(ii)                                  Create, incur, assume or suffer to exist,
or permit any of its Subsidiaries to create, incur, assume or suffer to exist,
any Lien on or with respect to any of its direct or indirect interest in any TRS
Lessee (including, without limitation, accounts) whether now owned or hereafter
acquired, or sign or file or suffer to exist, or permit any of its Subsidiaries
to sign or file or suffer to exist, under the Uniform Commercial Code of any
jurisdiction, a financing statement that names any such Loan Party or any of its
Subsidiaries as debtor, or sign or suffer to exist, or permit any Subsidiaries
to sign or suffer to exist, any security agreement authorizing any secured party
thereunder to file such financing statement, or assign, or permit any of its
Subsidiaries to assign, any accounts or other right to receive income, with
respect to any direct or indirect interest in any TRS Lessee.

 

(b)                                 Indebtedness.  Permit any Restricted Party
to create, incur, assume or suffer to exist, any Indebtedness, except:

 

(i)                                     Indebtedness under the Loan Documents;

 

(ii)                                  [Intentionally Omitted];

 

(iii)                               in the case of the Subsidiary Guarantors,

 

(A)                               Indebtedness secured by Liens permitted by
Section 5.02(a)(i)(D) not to exceed in the aggregate $1,000,000.00 at any time
outstanding;

 

(B)                               Capitalized Leases of the Subsidiary
Guarantors not to exceed in the aggregate $1,000,000.00 at any time outstanding;

 

(iv)                              [Intentionally Omitted];

 

(v)                                 endorsements of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business; and

 

(vi)                              [Intentionally Omitted]

 

(c)                                  Change in Nature of Business.  Make, or
permit any of its Subsidiaries to make, any material change in the nature of its
business as carried at the Closing Date (after giving effect to the transactions
contemplated by the Loan Documents); or engage in, or permit any of its
Subsidiaries to engage in, any business other than ownership, development,
licensing and management of Hotel Assets in the United States consistent with
the business plan described in the Registration Statement and the requirements
of the Loan Documents, and other business activities incidental thereto.

 

(d)                                 Mergers, Etc.  Permit any Restricted Party
to merge or consolidate with or into, or convey, transfer (except as permitted
by Section 5.02(e)), lease (but not including entry into Operating Leases
between Subsidiary Guarantors and TRS Lessees) or otherwise dispose of

 

58

--------------------------------------------------------------------------------


 

(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to, any Persons. 
Notwithstanding any other provision of this Agreement, any Loan Party or
Subsidiary of a Loan Party shall be permitted to effect any Transfer of
Borrowing Base Assets through the sale or transfer of direct or indirect Equity
Interests in the Person (other than the Borrower or the Parent Guarantor) that
owns such Assets so long as Section 5.02(e) would otherwise permit the Transfer
of all assets owned by such Person at the time of such sale or transfer of such
Equity Interests.  Upon the sale or transfer of Equity Interests in any Person
that is a Subsidiary Guarantor permitted under the immediately preceding
sentence, provided that no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the Administrative Agent shall, upon
the request of the Borrower, release such Subsidiary Guarantor from the Guaranty
and the Collateral Documents.

 

(e)                                  Sales, Etc. of Assets.  In the case of the
Loan Parties (other than the Parent Guarantor) and the other Restricted Parties,
sell, lease (other than by entering into Operating Leases), transfer or
otherwise dispose of, or grant any option or other right to purchase, lease
(other than any option or other right to enter into Operating Leases) or
otherwise acquire, or permit any of its Subsidiaries to sell, lease, transfer or
otherwise dispose of, or grant any option or other right to purchase, lease or
otherwise acquire (each action described in this subsection (e), including,
without limitation, any Sale and Leaseback Transaction, being a “Transfer”), any
Borrowing Base Asset or any asset of TRS Lessee (or any direct or indirect
Equity Interests in the owner thereof), in each case other than the following
Transfers, which shall be permitted hereunder only so long as no Default or
Event of Default shall exist or would result therefrom:

 

(i)                                     [Intentionally Omitted.]

 

(ii)                                  [Intentionally Omitted.]

 

(iii)                               the Transfer of any Borrowing Base Asset or
Borrowing Base Assets to any Person, provided that:

 

(A)                               the Borrower shall deliver to the
Administrative Agent written notice of its desire to effect such Transfer no
later than ten (10) days prior to the date on which such Transfer is to be
effected;

 

(B)                               all release documents to be executed by the
Administrative Agent shall be in form and substance reasonably satisfactory to
the Administrative Agent;

 

(C)                               the Borrower shall pay all reasonable costs
and expenses of the Administrative Agent in connection with such Transfer and
release, including without limitation, reasonable attorney’s fees;

 

(D)                               the Borrower shall pay to the Administrative
Agent for the account of the Lenders a release price, which payment shall be
applied to reduce the outstanding principal balance of the Advances, in an
amount equal to 120% of the Allocated Loan Amount for such Borrowing Base
Assets;

 

59

--------------------------------------------------------------------------------


 

(E)                                the Loan Parties shall be in compliance with
the covenant contained in Section 5.04 on a pro forma basis immediately after
giving effect to such Transfer, and

 

(F)                                 on or prior to the date of such Transfer, as
the case may be, the Borrower shall have delivered to the Administrative Agent
(A) a certificate demonstrating that the ratio of Adjusted Net Operating Income
from the remaining Borrowing Base Assets to the outstanding principal balance of
the Advances (calculated on a pro forma basis after giving effect to such
Transfer and to any repayment of Advances made at the time thereof) will be
greater than or equal to eleven percent (11%), and (B) a certificate of the
Chief Financial Officer (or other Responsible Officer performing similar
functions) of the Borrower demonstrating compliance with the foregoing clauses
(A) through (F) and confirming that no Default or Event of Default shall exist
on the date of such Transfer or will result therefrom, together with supporting
information in detail reasonably satisfactory to the Administrative Agent, or

 

(iv)                              the Transfer of (1) obsolete or worn out FF&E
in the ordinary course of business or (2) inventory in the ordinary course of
business, which FF&E or inventory, as the case may be, is used or held in
connection with a Borrowing Base Asset.

 

Following a Transfer of a portion or all Borrowing Base Assets owned or leased
by a Subsidiary Guarantor in accordance with Section 5.02(e)(iii), the
Administrative Agent shall, upon the request of the Borrower and at the
Borrower’s expense, promptly release any mortgages, deeds of trust, security
agreements, and UCC financing statements from such transferred Borrowing Base
Assets (or relating  to the Equity Interests pledged with respect thereto
provided that the Borrowing Base Asset so transferred is the only Borrowing Base
Asset of such Subsidiary Guarantor).  Further, following a Transfer of all
Borrowing Base Assets owned by a Subsidiary Guarantor in accordance with
Section 5.02(e)(iii), the Administrative Agent shall, upon the request of the
Borrower and at the Borrower’s expense, promptly release such Subsidiary
Guarantor from the Guaranty, the Security Agreement and the Cash Management
Agreement, as applicable.

 

The provisions of Section 5.02(e)(iii) shall also apply in the event that the
Borrower desires to refinance a Borrowing Base Asset.

 

(f)                                   Investments.  Permit any Restricted Party
to make or hold any Investment other than:

 

(i)                                     Investments by any Restricted Party in
their Subsidiaries outstanding on the date hereof  and set forth on Schedule
4.01(b) hereto;

 

(ii)                                  Investments in Cash Equivalents;

 

(iii)                               The Borrowing Base Assets and related
personal property necessary for the use, operation and management thereof; and

 

60

--------------------------------------------------------------------------------


 

(iv)                              Investments consisting of extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit extended in the ordinary course of business in an aggregate
amount for all Restricted Parties not to exceed at any time $2,000,000.00;

 

(g)                                  Restricted Payments.

 

(i)                                     In the case of the Parent Guarantor and
the Borrower, without the prior consent of the Required Lenders, declare or pay
any dividends, purchase, redeem, retire, defease or otherwise acquire for value
any of its Equity Interests now or hereafter outstanding, return any capital to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such (collectively, “Restricted Payments”), subject to certain
redemption rights of the holders of Equity Interests in the Borrower as more
particularly described in the Registration Statement; provided, however, that so
long as no Default or Event of Default shall have occurred and be continuing,
the Parent Guarantor and the Borrower may make Restricted Payments without the
prior consent of the Required Lenders to holders of Equity Interests in the
Parent Guarantor and the Borrower, as applicable, to the extent the same would
not result in a Default under Section 5.04(a)(iii) under the Existing Credit
Agreement or any other provision of this Agreement.

 

(ii)                                  Following the occurrence and during the
continuance of an Event of Default, no Restricted Party shall make any
Restricted Payment unless consented to by all of the Lenders, which consent may
be withheld in the sole, absolute and complete discretion of the Lenders.

 

(h)                                 Amendments of Constitutive Documents. 
Amend, or permit any of its Subsidiaries to amend, in each case in any material
respect, its limited liability company agreement, partnership agreement,
certificate of incorporation or bylaws or other constitutive documents, provided
that (1) any amendment to any such constitutive document that would be adverse
to any of the Secured Parties shall be deemed “material” for purposes of this
Section; (2) any amendment to any such constitutive document that would
designate such Subsidiary (which is not a Restricted Party) as a “special
purpose entity” or otherwise confirm such Subsidiary’s status as a “special
purpose entity” shall be deemed “not material” for purposes of this Section; and
(3) in the case of Subsidiaries of the Borrower only, a Subsidiary may amend its
constitutive documents if in the reasonable business judgment of such Subsidiary
it is in its best economic interest to do so and such amendment is not otherwise
prohibited by this Agreement and could not reasonably be expected to result in a
Material Adverse Effect.

 

(i)                                     Accounting Changes.  Make or permit, or
permit any of its Subsidiaries to make or permit, any change in (i) accounting
policies or reporting practices, except as required or permitted by generally
accepted accounting principles, or (ii) Fiscal Year.

 

(j)                                    Speculative Transactions.  Engage, or
permit any of its Subsidiaries to engage, in any transaction involving commodity
options or futures contracts or any similar speculative transactions.

 

61

--------------------------------------------------------------------------------


 

(k)                                 Payment Restrictions Affecting
Subsidiaries.  Directly or indirectly, enter into or suffer to exist, or permit
any of its Subsidiaries to enter into or suffer to exist, any agreement or
arrangement limiting the ability of any of its Subsidiaries to declare or pay
dividends or other distributions in respect of its Equity Interests or repay or
prepay any Indebtedness owed to, make loans or advances to, or otherwise
transfer assets to or invest in, the Borrower or any Subsidiary of the Borrower
(whether through a covenant restricting dividends, loans, asset transfers or
investments, a financial covenant or otherwise), except (i) the Loan Documents,
(ii) the Existing Credit Agreement; (iii) any agreement or instrument evidencing
Non-Recourse Debt, provided that the terms of such Indebtedness, and of such
agreement or instrument, do not restrict distributions in respect of Equity
Interests in Subsidiaries directly or indirectly owning Borrowing Base Assets,
and (iv) any agreement in effect at the time such Subsidiary (other than a
Restricted Party) becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower.

 

(l)                                     Amendment, Etc. of Material Contracts. 
Cancel or terminate any Material Contract or consent to or accept any
cancellation or termination thereof, amend or otherwise modify any Material
Contract or give any consent, waiver or approval thereunder, waive any default
under or breach of any Material Contract, agree in any manner to any other
amendment, modification or change of any term or condition of any Material
Contract or take any other action in connection with any Material Contract that
would impair in any material respect the value of the interest or rights of any
Loan Party thereunder or that would impair or otherwise adversely affect in any
material respect the interest or rights, if any, of the Administrative Agent or
any Lender Party, or permit any of its Subsidiaries to do any of the foregoing,
in each case not affecting any Borrowing Base Asset taking into account the
effect of any agreements that supplement or serve to substitute for, in whole or
in part, such Material Contract, and in the case of a Material Contract not
affecting any Borrowing Base Asset, in a manner that could reasonably be
expected to have a Material Adverse Effect.

 

(m)                             Negative Pledge.  Enter into or suffer to exist,
or permit any of its Subsidiaries to enter into or suffer to exist, any
agreement prohibiting or conditioning the creation or assumption of any Lien
upon any property or assets of any Restricted Party (including, without
limitation, any Borrowing Base Asset or Material Contract), except (i) pursuant
to the Loan Documents or (ii) any Capitalized Lease permitted by
Section 5.02(b)(iii)(B) solely to the extent that such Capitalized Lease
prohibits a Lien on the property subject thereto.

 

(n)                                 Renovation  Undertake or engage in any
development, redevelopment or renovation with respect to any Borrowing Base
Asset except for any PIP Improvements set forth on Schedule 4.01(x).

 

(o)                                 Accounts.  Without the approval of the
Administrative Agent, open or permit the opening of any account for the deposit
of revenues of each direct and indirect Subsidiary that owns or leases a
Borrowing Base Asset, other than (i) prior to the Performance Date, segregated
accounts of the applicable Subsidiary Guarantor and TRS Lessee, and
(ii) following the Performance Date, the accounts specified in the Cash
Management Agreement.

 

(p)                                 Subsidiary Guarantor Requirements.  Amend or
otherwise modify the Subsidiary Guarantor Requirements or give any consent,
waiver or approval thereunder, waive any default under or breach of the
Subsidiary Guarantor Requirements, agree in any manner to any other

 

62

--------------------------------------------------------------------------------


 

amendment, modification or change of any term or condition of the Subsidiary
Guarantor Requirements or take any other action in connection with the
Subsidiary Guarantor Requirements that would impair in any material respect the
value of the interest or rights of any Loan Party thereunder or that would
impair or otherwise adversely affect in any material respect the interest or
rights, if any, of the Administrative Agent or any Lender.

 

(q)           Multiemployer Plans.  Neither any Loan Party nor any ERISA
Affiliate will contribute to or be required to contribute to any Multiemployer
Plan.

 

(r)            [Intentionally Omitted.]

 

(s)            Transactions with Affiliates.  Permit any Restricted Party to
enter into any transaction with its Affiliates except with respect to Borrowing
Base Assets, subject to the consent of the Administrative Agent, not to be
unreasonably withheld, transactions occurring in the ordinary course of the
business of owning and operating hotels, and in each case in accordance with
Section 5.01(i).

 

(t)            TRS Holdco and TRS Lessees.  Permit any TRS Lessee to enter into
or conduct any business, or engage in any activity, other than (i) the lease and
operation of a Borrowing Base Asset; (ii) the performance of its Obligations
(subject to the limitations set forth in the Loan Documents) under each Loan
Document to which it is a party; and (iii) activities incidental to each of the
foregoing.

 

SECTION 5.03     Reporting Requirements.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, the
Borrower will furnish to the Administrative Agent and the Lender Parties in
accordance with Section 9.02(b):

 

(a)           Default Notice.  As soon as possible and in any event within five
Business Days after the occurrence of each Default or any event, development or
occurrence reasonably expected to result in a Material Adverse Effect continuing
on the date of such statement, a statement of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor setting forth details of such
Default or such event, development or occurrence and the action that the Parent
Guarantor has taken and proposes to take with respect thereto.

 

(b)           Annual Financials.  As soon as available and in any event within
90 days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Parent Guarantor and its consolidated Subsidiaries, including
therein Consolidated and consolidating balance sheets of the Parent Guarantor
and its Subsidiaries as of the end of such Fiscal Year and Consolidated and
consolidating statements of income and a Consolidated and consolidating
statement of cash flows of the Parent Guarantor and its Subsidiaries for such
Fiscal Year (it being acknowledged that a copy of the annual audit report filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), in each case accompanied by (x) an
unqualified opinion acceptable to the Required Lenders of KPMG LLP or Ernst &
Young, LLP or other independent public accountants of recognized standing
reasonably acceptable to the Required Lenders, and (y) a report of such
independent public accountants as to the Borrower’s internal controls required
under Section 404 of the Sarbanes-Oxley Act of 2002, but only to the extent the
Borrower is subject to Section 404, in each case certified in a manner to which
the Required Lenders have not objected,

 

63

--------------------------------------------------------------------------------


 

together with (i) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by such accountants in
determining, as of the end of such Fiscal Year, compliance with the covenant
contained in Section 5.04, provided that in the event of any change in GAAP used
in the preparation of such financial statements, the Parent Guarantor shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP and
(ii) a certificate of the Chief Financial Officer (or other Responsible Officer)
of the Parent Guarantor stating that no Default has occurred and is continuing
or, if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Parent Guarantor has taken and proposes to take
with respect thereto.

 

(c)           Quarterly Financials.  As soon as available and in any event
within 45 days after the end of each of the first three quarters of each Fiscal
Year, Consolidated and consolidating balance sheets of the Parent Guarantor and
its Subsidiaries as of the end of such quarter and Consolidated and
consolidating statements of income and a Consolidated and consolidating
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated and consolidating statements of
income and a Consolidated and consolidating statement of cash flows of the
Parent Guarantor and its Subsidiaries for the period commencing at the end of
the previous Fiscal Year and ending with the end of such quarter, setting forth
in each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, Chief Financial Officer or Treasurer (or other Responsible Officer
performing similar functions) of the Parent Guarantor as having been prepared in
accordance with GAAP (it being acknowledged that a copy of the quarterly
financials filed by the Parent Guarantor with the Securities and Exchange
Commission shall satisfy the foregoing requirements), together with (i) a
certificate of such officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent Guarantor has taken and
proposes to take with respect thereto and (ii) a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by the Parent
Guarantor in determining compliance with the covenant contained in Section 5.04,
provided that in the event of any change in GAAP used in the preparation of such
financial statements, the Parent Guarantor shall also provide, if necessary for
the determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP.

 

(d)           Compliance Certificate.  As soon as available and in any event
within 25 days after the end of each calendar month, a certificate, as at the
end of such month, certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor
demonstrating compliance with the covenant set forth in Section 5.04,
accompanied by the computations used in determining such compliance.

 

(e)           Borrowing Base Financials.  As soon as available and in any event
within 30 days after the end of each calendar month, financial information in
respect of all Borrowing Base Assets (including, without limitation, operating
statements for the prior twelve (12) calendar months), in form and detail
reasonably satisfactory to the Administrative Agent.

 

(f)            Annual Budgets.  As soon as available and in any event within
than 45 days after the end of each Fiscal Year, forecasts prepared by management
of the Parent Guarantor, in

 

64

--------------------------------------------------------------------------------


 

form reasonably satisfactory to the Administrative Agent, of balance sheets,
income statements and cash flow statements on a quarterly basis for the then
current Fiscal Year and on an annual basis for each Fiscal Year thereafter until
the Termination Date.

 

(g)           Material Litigation.  Promptly after the commencement thereof,
notice of all actions, suits, investigations, litigation and proceedings before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.01(f), and promptly after the
occurrence thereof, notice of any material adverse change in the status or the
financial effect on any Loan Party or any of its Subsidiaries of the Material
Litigation from that described on Schedule 4.01(f) hereto.

 

(h)           PIP Certificate.  Promptly after the request of Administrative
Agent, the Borrower will furnish to the Administrative Agent and the Lender
Parties in accordance with Section 9.02(b), a certificate of the Parent
Guarantor signed by the Chief Financial Officer (or other Responsible Officer
performing similar functions) certifying the amounts of PIP Budgeted Costs spent
during such fiscal quarter by the Loan Parties, with detail as the amounts spent
on each PIP Improvement at each Borrowing Base Asset (the “PIP Certificate”),
and such other supporting evidence of the payment thereof as Administrative
Agent shall reasonable request.

 

(i)            Real Property.  As soon as available and in any event within 45
days after the end of each fiscal quarter of each Fiscal Year, a report
supplementing Schedule 4.01(p) hereto, including an identification of all owned
and leased real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter and a description of such other changes
in the information included in Section 4.01(p) as may be necessary for such
Schedule to be accurate and complete.

 

(j)            STAR Report.  Within forty-five (45) days after the end of each
calendar quarter, for each Borrowing Base Asset, (i) a group booking pace report
and market segmentation report, if available, and (ii) the most current Smith
Travel Research STAR Report available, comparing such Mortgaged Property to its
primary competitive set.

 

(k)           Environmental Conditions.  Notice to the Administrative Agent
(i) promptly upon obtaining knowledge of any material violation of any
Environmental Law affecting any Borrowing Base Asset or the operations thereof
or the operations of any of its Subsidiaries related to a Borrowing Base Asset,
(ii) promptly upon obtaining knowledge of any known release, discharge or
disposal of any Hazardous Materials at, from, or into any Borrowing Base Asset
which it reports in writing or is legally required to report in writing to any
Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially adversely affect the value of such
Borrowing Base Asset, (iii) promptly upon its receipt of any written notice of
material violation of any Environmental Laws or of any material release,
discharge or disposal of Hazardous Materials in violation of any Environmental
Laws or any matter that could reasonably be expected to result in an
Environmental Action, in each case related to a Borrowing Base Asset, including
a notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any Borrowing Base Asset in compliance with

 

65

--------------------------------------------------------------------------------


 

Environmental Laws, (B) Hazardous Materials contamination on, from or into any
Borrowing Base Asset, or (C) investigation or remediation of off-site locations
at which such Loan Party or any of its predecessors are alleged to have directly
or indirectly disposed of Hazardous Materials, or (iv) upon such Loan Party’s
obtaining knowledge that any expense or loss has been incurred by such
Governmental Authority in connection with the assessment, containment, removal
or remediation of any Hazardous Materials with respect to which such Loan Party
could reasonably be expected to incur material liability or for which a Lien may
be imposed on any Borrowing Base Asset, provided that notice is required only
for any of the events described in clauses (i) through (iv) above that could
reasonably be expected to result in a Material Adverse Effect, could reasonably
be expected to result in a material Environmental Action with respect to any
Borrowing Base Asset or could reasonably be expected to result in a Lien against
any Borrowing Base Asset.

 

(l)            Borrowing Base Asset Value.  Promptly after discovery of any
setoff, claim, withholding or defense asserted or effected against any Loan
Party, or to which any Borrowing Base Asset is subject, which could reasonably
be expected to (i) have a material adverse effect on the value of a Borrowing
Base Asset, (ii) have a Material Adverse Effect or (iii) result in the
imposition or assertion of a Lien against any Borrowing Base Asset which is not
a Permitted Lien, notice to the Administrative Agent thereof.

 

(m)          Compliance with Borrowing Base Asset Conditions.  Promptly after
obtaining actual knowledge of any condition or event which causes any Borrowing
Base Asset to fail to satisfy any of the Borrowing Base Conditions (other than
those Borrowing Base Conditions, if any, that have theretofore been waived by
the Administrative Agent and the Required Lenders with respect to any particular
Borrowing Base Asset, to the extent of such waiver), notice to the
Administrative Agent thereof.

 

(n)           Performance Trigger  Promptly after the occurrence of the
Performance Trigger, notice to the Administrative Agent thereof.

 

(o)           Reconciliation Statements.  If, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in Section 4.01(g) and forecasts
referred to in Section 4.01(h), the Consolidated and consolidating financial
statements and forecasts of the Parent Guarantor and its Subsidiaries delivered
pursuant to Section 5.03(b), (c) or (f) will differ in any material respect from
the Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and policies been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer performing similar functions) of the Parent Guarantor setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenant set forth in Section 5.04) which would have
resulted if such financial statements and forecasts had been prepared without
giving effect to such change.

 

(p)           [Intentionally Omitted.]

 

66

--------------------------------------------------------------------------------


 

(q)           Other Information.  Promptly, such other information respecting,
and which is reasonably foreseeable to be material to, the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as the Administrative Agent, or any
Lender Party through the Administrative Agent, may from time to time reasonably
request.

 

SECTION 5.04     Borrowing Base Adjusted Net Operating Income.  So long as any
Advance or any other Obligation of any Loan Party under any Loan Document shall
remain unpaid, the Parent Guarantor will not permit at any time the Adjusted Net
Operating Income to be less than (A) $9,300,000.00 at any time prior to the
release of any of the Borrowing Base Assets pursuant to Section 5.02(e)(iii), or
(B) $4,800,000.00 if the Indiana Assets are the only Borrowing Base Assets as a
result of the release of the Kentucky Assets pursuant to Section 5.02(e)(iii),
or (C) $4,500,000.00 if the Kentucky Assets are the only Borrowing Base Assets
as a result of the release of the Indiana Assets pursuant to
Section 5.02(e)(iii).

 

SECTION 5.05     Compliance with Covenants in Existing Credit Agreement.  The
Borrower and Parent Guarantor agree to perform and comply, and cause to be
performed and complied with, with each and every covenant, whether affirmative
or negative, of the Borrower, Parent Guarantor and their Subsidiaries set forth
in the Existing Credit Agreement and the other “Loan Documents” (as defined in
the Existing Credit Agreement) as if the same were more fully set forth herein. 
In the event that the Existing Credit Agreement shall terminate or otherwise be
of no force or effect, then without limiting the terms of Section 3.04, the
obligation of the Borrower and Parent Guarantor hereunder to perform and comply
with, and cause to be performed and complied with, each and every covenant
therein shall survive notwithstanding such termination.  Upon the request of
Administrative Agent, the Borrower and Guarantors shall enter into such
amendments to the Loan Documents as Administrative Agent may reasonably request
to incorporate some or all of the covenants of the Existing Credit Agreement
into the Loan Documents.

 

ARTICLE VI
EVENTS OF DEFAULT

 

SECTION 6.01     Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)           Failure to Make Payments When Due.  (i) The Borrower shall fail to
pay any principal of any Advance when the same shall become due and payable,
(ii) the Borrower shall fail to pay any interest on any Advance within three
Business Days after the same becomes due and payable or (iii) or any Loan Party
shall fail to make any other payment under any Loan Document within five
Business Days after the same becomes due and payable.

 

(b)           Breach of Representations and Warranties.  Any representation or
warranty made by any Loan Party (or any of its officers or the officers of its
general partner or managing member, as applicable) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made; or

 

(c)           Breach of Certain Covenants.  (i) The Borrower shall fail to
perform or observe any term, covenant or agreement contained in Section 2.14,
5.01(d), (e), (f), (i), (n) (to the

 

67

--------------------------------------------------------------------------------


 

extent such failure would permit the lessor under the applicable Operating Lease
to terminate such lease), (r), (s), (t), (u) or (v), 5.02, 5.03(a), (g), (k),
(l), (m), (n), or 5.04, or (ii) the Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 5.03(b), (c), (d), (e),
(f), (h), (i), (j), or (o), if such failure described in this clause (ii) shall
remain unremedied for 15 days after the earlier of the date on which (A) a
Responsible Officer becomes aware of such failure or (B) written notice thereof
shall have been given to the Borrower by any Agent or any Lender Party; or
(iii) the Borrower or Parent Guarantor shall fail to perform or observe, or
cause to be performed or observed, any term, covenant, condition or agreement
contained in Section 5.05 and such failure under this clause (iii) shall, as to
the particular covenant or covenants contained in the Existing Credit Agreement
not so performed or observed continue beyond the period of any grace or notice
and cure period set forth in the Existing Credit Agreement with respect to the
non-performance of such covenant (without regard to any extension, modification
or waiver thereof that may be granted under the Existing Credit Agreement); or

 

(d)           Other Defaults under Loan Documents.  Any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after the earlier of the date on which (i) a Responsible
Officer becomes aware of such failure or (ii) written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender Party
(provided that the foregoing cure period shall not apply to any default excluded
from any provisions of cure of defaults contained in any of the other Loan
Documents); or

 

(e)           Cross Defaults.  (i) Any Loan Party or any Subsidiary thereof
shall fail to pay any principal of, premium or interest on or any other amount
payable in respect of any Material Debt when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise); or (ii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Material Debt, if (A) the
effect of such event or condition is to permit the acceleration of the maturity
of such Material Debt or otherwise permit the holders thereof to cause such
Material Debt to mature, and (B) such event or condition shall remain unremedied
or otherwise uncured for a period of 30 days; or (iii) the maturity of any such
Material Debt shall be accelerated or any such Material Debt shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Material Debt shall be
required to be made, in each case prior to the stated maturity thereof.  Without
limiting the foregoing, the occurrence of an “Event of Default” under the
Existing Credit Agreement shall be an Event of Default; or

 

(f)            Insolvency Events.  Any Loan Party or any Subsidiary thereof
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against any Loan Party or any Subsidiary thereof seeking to adjudicate it
a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a

 

68

--------------------------------------------------------------------------------


 

period of 60 days or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or any Loan Party or any
Subsidiary thereof shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); provided, however, that, if any
of the events or circumstances described in this subsection (f) occur or exist
with respect to a Subsidiary of the Borrower that is not a Loan Party or a
Restricted Party (a “Debtor Subsidiary”), such event(s) or circumstance(s) shall
not constitute a Default or an Event of Default so long as (i) such Debtor
Subsidiary has no other Debt other than Non-Recourse Debt, (ii) such event(s) or
circumstance(s) have not resulted in, and will not result in, any material
liability, either individually or in the aggregate, to the Parent, the Borrower
or any of their Subsidiaries (exclusive of the Debtor Subsidiary), and (iii) the
total assets of such Debtor Subsidiary do not exceed $10,000,000 as of the date
such event(s) occur or such circumstance(s) first exist; and (iv) no court of
competent jurisdiction has issued an order substantively consolidating the
assets and liabilities of such Debtor Subsidiary with those of any other Person;
or

 

(g)           Monetary Judgments.  Any judgments or orders, either individually
or in the aggregate, for the payment of money in excess of $10,000,000 shall be
rendered against any Loan Party or any Subsidiary thereof and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party or Subsidiary and the insurer covering full
payment of such unsatisfied amount and (B) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order; or

 

(h)           Non-Monetary Judgments.  Any non-monetary judgment or order shall
be rendered against any Loan Party or Subsidiary thereof that could reasonably
be expected to result in a Material Adverse Effect, and there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(i)            Unenforceability of Loan Documents.  Any material provision of
any Loan Document after delivery thereof pursuant to Section 3.01 or 3.04 shall
for any reason (other than pursuant to the terms thereof) cease to be valid and
binding on or enforceable against any Loan Party which is party to it, or any
such Loan Party shall so state in writing; or

 

(j)            Security Failure.  Any Collateral Document or financing statement
after delivery thereof pursuant to Section 3.01 or 3.04 shall for any reason
(other than pursuant to the terms thereof) cease to create a valid and perfected
first priority lien on and security interest in the Collateral purported to be
covered thereby in any material respect; or

 

(k)           Change of Control.  A Change of Control shall occur; or

 

69

--------------------------------------------------------------------------------


 

(l)            ERISA Events.  Any ERISA Event shall have occurred with respect
to a Plan and the sum (determined as of the date of occurrence of such ERISA
Event) of the Insufficiency of such Plan and the Insufficiency of any and all
other Plans with respect to which an ERISA Event shall have occurred and then
exist (or the liability of the Loan Parties and the ERISA Affiliates related to
such ERISA Event) exceeds $10,000,000; or

 

(m)          Defaults under Subsidiary Guarantor Requirements.  Any Subsidiary
Guarantor shall breach in any material respect the Subsidiary Guarantor
Requirements;

 

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower,
and the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Loan
Parties.  Upon the occurrence of any Event of Default, the Administrative Agent
may obtain Appraisals of the Borrowing Base Assets, and the Borrower shall
reimburse the Administrative Agent for the cost of such Appraisals within ten
(10) Business Days of demand.  In addition, upon the occurrence of an Event of
Default, the Administrative Agent may, or upon the request of the Required
Lenders shall, require that the Borrower establish reserve accounts for real
estate taxes, insurance and FF&E with respect to the Borrowing Base Assets.  If
Borrower, any Guarantor or any TRS Lessee fails to perform any agreement or
covenant contained in this Agreement, any of the other Loan Documents, any
Operating Lease or any Material Contract relating to a Borrowing Base Asset,
Administrative Agent may itself perform, or cause to be performed, any agreement
or covenant of such Person contained in this Agreement, any of the other Loan
Documents, the Operating Lease or any Material Contract relating to a Borrowing
Base Asset which such Person shall fail to perform, and the out-of-pocket costs
of such performance, together with any reasonable out-of-pocket expenses,
including reasonable attorneys’ fees actually incurred (including attorneys’
fees incurred in any appeal) by Administrative Agent in connection therewith,
shall be payable by Borrower and/or Guarantors upon demand and shall constitute
a part of the Obligations and shall if not paid within five (5) days after
demand bear interest at the default rate as set forth in this Agreement.  The
Loan Parties, for themselves and their Subsidiaries, grant Administrative Agent
a right of access to the Borrowing Base Assets for the purpose of exercising
such rights.

 

SECTION 6.02     [Intentionally Omitted.]

 

ARTICLE VII
GUARANTY

 

SECTION 7.01     Guaranty; Limitation of Liability.  (a)  Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or

 

70

--------------------------------------------------------------------------------


 

contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Agreement or any other Loan Document.  Without limiting the generality of
the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.  This Guaranty is and constitutes a guaranty of payment and not merely of
collection.  Notwithstanding anything to the contrary herein, the Lender Parties
shall immediately release the guaranty of any Subsidiary Guarantor at such time
as the Guarantor has completed Transfers in compliance with
Section 5.02(e)(iii) such that the Subsidiary Guarantor does not own, directly
or indirectly any one or more Borrowing Base Assets.

 

(b)           Each Guarantor, the Administrative Agent and each other Lender
Party and, by its acceptance of the benefits of this Guaranty, each other
Secured Party, hereby confirms that it is the intention of all such Persons that
this Guaranty and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder.  To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the other Lender Parties and, by their
acceptance of the benefits of this Guaranty, the other Secured Parties hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

 

(c)           Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.

 

SECTION 7.02     Guaranty Absolute.  Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any other Secured Party with
respect thereto.  The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 

71

--------------------------------------------------------------------------------


 

(a)           any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

 

(c)           any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)           any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

 

(e)           any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;

 

(f)            any failure of the Administrative Agent or any other Secured
Party to disclose to any Loan Party any information relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party now or hereafter known to the Administrative
Agent or such other Secured Party (each Guarantor waiving any duty on the part
of the Administrative Agent and each other Secured Party to disclose such
information);

 

(g)           the failure of any other Person to execute or deliver this
Agreement, any other Loan Document, or any other guaranty or agreement or the
release or reduction of liability of any Guarantor or other guarantor or surety
with respect to the Guaranteed Obligations; or

 

(h)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

 

(i)            This Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Guaranteed Obligations
is rescinded or must otherwise be returned by any Secured Party or any other
Person upon the insolvency, bankruptcy or reorganization of the Borrower or any
other Loan Party or otherwise, all as though such payment had not been made.

 

SECTION 7.03     Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or

 

72

--------------------------------------------------------------------------------


 

insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any collateral.

 

(b)           Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

 

(c)           Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Administrative Agent or any other Secured Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

 

(d)           Each Guarantor acknowledges that the Administrative Agent may,
without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor under this Guaranty, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Secured Parties against such Guarantor
of any deficiency after such nonjudicial sale provided that such sale is
conducted in accordance with applicable law.

 

(e)           Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any other Secured Party to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower, any other Loan Party or any of their Subsidiaries now
or hereafter known by the Administrative Agent or such other Secured Party.

 

(f)            Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by
this Agreement and the other Loan Documents and that the waivers set forth in
Section 7.02 and this Section 7.03 are knowingly made in contemplation of such
benefits.

 

SECTION 7.04     Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party that arise from the
existence, payment, performance or enforcement of such Guarantor’s Obligations
under or in respect of this Guaranty, this Agreement or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Loan Party
or any other insider guarantor or any collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable

 

73

--------------------------------------------------------------------------------


 

under this Guaranty shall have been paid in full in cash.  If any amount shall
be paid to any Guarantor in violation of the immediately preceding sentence at
any time prior to the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty, such amount shall be received and
held in trust for the benefit of the Secured Parties, shall be segregated from
other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.  If (i) any Guarantor shall make payment to any Secured Party of all
or any part of the Guaranteed Obligations,  and (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, (iii) the termination in whole of the Commitments shall
have occurred, the Administrative Agent and the other Secured Parties will, at
such Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

 

SECTION 7.05     [Intentionally Omitted.]

 

SECTION 7.06     Indemnification by Guarantors.  (a)  Without limitation on any
other Obligations of any Guarantor or remedies of the Administrative Agent or
the Secured Parties under this Agreement, this Guaranty or the other Loan
Documents, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent, the
Arrangers, each other Secured Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of any Loan Party enforceable against such Loan Party in
accordance with their terms.

 

(b)           Each Guarantor hereby also agrees that no Indemnified Party shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Advances, the Loan Documents or any of the
transactions contemplated by the Loan Documents.

 

SECTION 7.07     Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

 

(a)           Prohibited Payments, Etc.  Except during the continuance of a
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations to the
extent such Subordinated Obligations are permitted under this Agreement.  After
the occurrence and during the continuance of any Default (including the

 

74

--------------------------------------------------------------------------------


 

commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), however, unless required pursuant to
Section 7.07(d), no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.

 

(b)           Prior Payment of Guaranteed Obligations.  In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

(c)           Turn-Over.  After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

(d)           Administrative Agent Authorization.  After the occurrence and
during the continuance of any Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), the Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

 

SECTION 7.08     Continuing Guaranty.  This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) be binding upon the Guarantors, their successors and assigns (provided that
the Guarantors may not assign their rights or obligations hereunder without the
written consent of all Lenders) and (c) inure to the benefit of and be
enforceable by the Administrative Agent and the other Secured Parties and their
successors, transferees and assigns.

 

ARTICLE VIII
THE AGENTS

 

SECTION 8.01     Authorization and Action; Appointment of Supplemental Agents. 
(a)  Each Lender Party hereby appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
the Administrative Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto.  As to any matters
not

 

75

--------------------------------------------------------------------------------


 

expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law, including without limitation,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law.  The Administrative Agent agrees to give to each Lender Party prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.  The obligations of the Administrative Agent hereunder are primarily
administrative in nature, and nothing contained in this Agreement or any of the
other Loan Documents shall be construed to constitute the Administrative Agent
as a trustee for any Lender or to create an agency or fiduciary relationship. 
Administrative Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Administrative Agent”, it is
understood and agreed that Administrative Agent shall not have any fiduciary
duties or responsibilities to any Lender by reason of this Agreement or any
other Loan Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Notwithstanding anything to the
contrary in any Loan Document, no Person identified as a syndication agent,
documentation agent, senior manager, sole lead arranger or book-running manager,
in such Person’s capacity as such, shall have any obligations or duties to any
Loan Party, the Administrative Agent or any other Secured Party under any of
such Loan Documents.  In its capacity as the Lender Parties’ contractual
representative, the Administrative Agent is a “representative” of the Lender
Parties as used within the meaning of “Secured Party” under Section 9-102 of the
Uniform Commercial Code.

 

(b)           Anything contained herein or in the Collateral Documents to the
contrary notwithstanding, the Administrative Agent may from time to time, when
the Administrative Agent deems it to be necessary, appoint one or more trustees,
co-trustees, collateral co-agents or collateral subagents (each, a “Supplemental
Agents”) with respect to all or any part of the Collateral.  In the event that
the Administrative Agent so appoints any Supplemental Agent with respect to any
Collateral, (i) such Supplemental Agent shall automatically be vested, in
addition to the Administrative Agent, with all rights, powers, privileges,
interests and remedies of the Administrative Agent under the Collateral
Documents with respect to such Collateral; (ii) such Supplemental Agent shall be
deemed to be an “Agent” for purposes of this Agreement and the other Loan
Documents, and the provisions of any Collateral Document, this Article and
Section 9.04 hereof that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Agent, and all references therein and in the other
Loan Documents to the Administrative Agent shall be deemed to be references to
the Administrative Agent and/or such Supplemental Agent, as the context may
require; and (iii) the term “Administrative Agent”, when used herein or in any
applicable Collateral Document in relation to the Liens on or security interests
in such Collateral granted in favor of the Administrative Agent, and any rights,
powers, privileges, interests and remedies of the Administrative Agent with
respect to such Collateral, shall be deemed to include such Supplemental Agent;
provided, however, that no such Supplemental Agent shall be authorized to take
any action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by

 

76

--------------------------------------------------------------------------------


 

the Administrative Agent.  Should any instrument in writing from the Borrower or
any other Loan Party be required by any Supplemental Agent so appointed by the
Administrative Agent to more fully or certainly vest in and confirming to such
Supplemental Agent such rights, powers, privileges and duties, the Borrower
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by the Administrative Agent.  If
any Supplemental Agent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Agent, to the extent permitted by law, shall automatically
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Agent.

 

SECTION 8.02     Agents’ Reliance, Etc.  Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the
Administrative Agent:  (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Assignment and Acceptance
entered into by the Lender that is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07; (b) may consult
with legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender Party and shall not be responsible to any Lender
Party for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties.

 

SECTION 8.03     KeyBank and Affiliates.  With respect to its Commitments, the
Advances made by it and the Notes issued to it, KeyBank shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though it were not an Agent; and the term “Lender Party” or
“Lender Parties” shall, unless otherwise expressly indicated, include KeyBank in
its individual capacity.  KeyBank and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any Subsidiary of any Loan Party and any Person that may do business with
or own securities of any Loan Party or any such Subsidiary, all as if KeyBank
were not the Administrative Agent or the Administrative Agent and without any
duty to account therefor to the Lender Parties.  The Lenders acknowledge that,
pursuant to such activities, KeyBank or its Affiliates may receive information
regarding such Persons (including information that may be subject to
confidentiality obligations in

 

77

--------------------------------------------------------------------------------


 

favor of such Person) and acknowledge that the Administrative Agent shall be
under no obligation to provide such information to them.

 

SECTION 8.04     Lender Party Credit Decision.  Each Lender Party acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.  Nothing in this Agreement or any other Loan Document
shall require the Administrative Agent or any of its respective directors,
officers, agents or employees to carry out any “know your customer” or other
checks in relation to any Person on behalf of any Lender Party and each Lender
Party confirms to the Administrative Agent that it is solely responsible for any
such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its respective directors, officers, agents or employees.

 

SECTION 8.05     Indemnification by Lender Parties.  (a)  Each Lender Party
severally agrees to indemnify the Administrative Agent (to the extent not
promptly reimbursed by the Borrower) from and against such Lender Party’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender Party agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrower.  In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.

 

(b)           [Intentionally Omitted.]

 

(c)           For purposes of this Section 8.05, the Lender Parties’ respective
ratable shares of any amount shall be determined, at any time, according to
their respective Term Loan Commitments at such time.  The failure of any Lender
Party to reimburse the Administrative Agent or any Issuing Bank, as the case may
be, promptly upon demand for its ratable share of any amount required to be paid
by the Lender Parties to the Administrative Agent as provided herein shall not
relieve any other Lender Party of its obligation hereunder to reimburse the
Administrative Agent for its ratable share of

 

78

--------------------------------------------------------------------------------


 

such amount, but no Lender Party shall be responsible for the failure of any
other Lender Party to reimburse the Administrative Agent for such other Lender
Party’s ratable share of such amount.  Without prejudice to the survival of any
other agreement of any Lender Party hereunder, the agreement and obligations of
each Lender Party contained in this Section 8.05 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
the other Loan Documents.

 

SECTION 8.06     Successor Agents.  The Administrative Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Lender Parties and
the Borrower and may be removed at any time with or without cause by the
Required Lenders; provided, however, that any removal of the Administrative
Agent will not be effective until it has been replaced as Administrative Agent
and released from all obligations in respect thereof.  Upon any such resignation
or removal, the Required Lenders shall have the right to appoint a successor
Agent.  If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lender Parties, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $250,000,000.  Upon the acceptance of
any appointment as an Agent hereunder by a successor Agent, and, in the case of
a successor Administrative Agent, upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, Assignments of Leases and other Collateral
Documents, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents.  If within 45 days after written notice is given of the retiring
Agent’s resignation or removal under this Section 8.06 no successor Agent shall
have been appointed and shall have accepted such appointment, then on such 45th
day (i) the retiring Agent’s resignation or removal shall become effective,
(ii) the retiring Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Agent under the Loan Documents
until such time, if any, as the Required Lenders appoint a successor Agent as
provided above.  After any retiring Agent’s resignation or removal hereunder as
an Agent shall have become effective, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Agent under this Agreement.

 

SECTION 8.07     Relationship of Agent and Lenders.  The relationship between
the Administrative Agent and the Lenders, and the relationship among the
Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them.

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01     Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed (or, in the case of the Collateral
Documents, consented to) by the Required Lenders, and then such waiver

 

79

--------------------------------------------------------------------------------


 

or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders, do any of the
following at any time:  (i) modify the definition of Required Lenders otherwise
change the percentage vote of the Lenders required to take any action under this
Agreement or any other Loan Document, (ii) release the Borrower with respect to
the Obligations or, except to the extent expressly permitted under this
Agreement,  reduce or limit the obligations of any Guarantor under Article VII
or release such Guarantor or otherwise limit such Guarantor’s liability with
respect to the Guaranteed Obligations, (iii) release all or substantially all of
the Collateral (other than pursuant to Section 5.02(e) or 9.12) or permit the
Loan Parties to encumber the Collateral, except as expressly permitted in the
Loan Documents, (iv) amend this Section 9.01, (v) increase the Term Loan
Commitments of the Lenders or subject the Lenders to any additional obligations,
(vi) forgive or reduce the principal of, or interest on, the Obligations of the
Loan Parties under the Loan Documents or any fees or other amounts payable
thereunder, (vii) postpone or extend any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, or
(viii) extend the Termination Date, other than as provided by Section 2.16;
provided further that (no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents.

 

SECTION 9.02     Notices, Etc.  (a)  All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered by hand or by overnight
courier service, (y) as and to the extent set forth in Section 9.02(b) and in
the proviso to this Section 9.02(a), in an electronic medium and delivered as
set forth in Section 9.02(b) or (z) as and to the extent expressly permitted in
this Agreement, transmitted by e-mail, provided that such e-mail shall in all
cases include an attachment (in PDF format or similar format) containing a
legible signature of the person providing such notice, if to the Borrower, at
its address at 12600 Hill Country Boulevard, Suite R-100, Austin, Texas 78378,
Attention:  Christopher Eng and to Hagen, Wilka & Archer, LLP, 600 South Main
Avenue, Suite 102, Sioux Falls, SD 57104, Attention: Jennifer L. Larsen or, if
applicable, at ceng@shpreit.com and jlarsen@hwalaw.com (and in the case of
transmission by e mail, with a copy by U.S. mail to 12600 Hill Country
Boulevard, Suite R-100, Austin, Texas 78378, Attention:  Christopher Eng and to
Hagen, Wilka & Archer, LLP, 600 South Main Avenue, Suite 102, Sioux Falls, SD
57104, Attention: Jennifer L. Larsen); if to any Initial Lender, at its Domestic
Lending Office or, if applicable, at the telecopy number or e-mail address
specified opposite its name on Schedule I hereto (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to any other Lender Party, at its Domestic Lending Office or, if
applicable, at the telecopy number or e-mail address specified in the Assignment
and Acceptance pursuant to which it became a Lender Party (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); and if to the Administrative Agent, at its address at 1200 Abernathy
Road, Suite 1550, Atlanta, Georgia 30328, Attention:  James Komperda, telecopier
number (770) 510-2195, or, if applicable, at James_K_Komperda@KeyBank.com (and
in the case of a transmission by e-mail, with a copy by U.S. mail to 1200
Abernathy Road, N.E., Suite 1550, Atlanta, Georgia 30328, Attention:  James
Komperda) or, as to the Borrower or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the
Administrative Agent.  All notices, demands, requests, consents and other
communications described in this clause (a) shall be effective (i) if delivered
by hand, including any

 

80

--------------------------------------------------------------------------------


 

overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02(b) to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform,
provided that if requested by any Lender Party, the Administrative Agent shall
deliver a copy of the Communications to such Lender Party by e-mail or
telecopier and (iv) if delivered by electronic mail or any other
telecommunications device, when receipt is confirmed by electronic mail as
provided in this clause (a); provided, however, that notices and communications
to the Administrative Agent pursuant to Article II, III or VIII shall not be
effective until received by the Administrative Agent.  Delivery by telecopier of
an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.  Each Lender Party agrees (i) to notify the Administrative
Agent in writing of such Lender Party’s e-mail address to which a notice may be
sent by electronic transmission (including by electronic communication) on or
before the date such Lender Party becomes a party to this Agreement (and from
time to time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender Party) and (ii) that any notice may be
sent to such e-mail address.

 

(b)           Notwithstanding clause (a) (unless the Administrative Agent
requests that the provisions of clause (a) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Loan Parties shall
deliver all Approved Electronic Communications to the Administrative Agent by
properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
James_K_Komperda@KeyBank.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower.  Nothing in this clause (b) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.

 

(c)           Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™, Syndtrak or a substantially
similar electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).  Although
the Approved Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization

 

81

--------------------------------------------------------------------------------


 

method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lender Parties and each Loan Party acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution.  In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lender Parties and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

(d)           THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(e)           Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

SECTION 9.03     No Waiver; Remedies.  No failure on the part of any Lender
Party or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.04     Costs and Expenses.  (a)  Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent and the Arrangers in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents (including, without limitation, (A) all due diligence,
collateral review, syndication, transportation, computer, duplication,
appraisal, audit, insurance, consultant, search, filing and recording fees and
expenses, (B) the reasonable fees and expenses of counsel for the Administrative
Agent with respect thereto (including, without limitation, with respect to
reviewing and advising on any matters required to be completed by the Loan
Parties on a post-closing basis), with respect to advising the Administrative
Agent or Arrangers as to their rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any

 

82

--------------------------------------------------------------------------------


 

Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for the Administrative Agent with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Sections 3.01, 3.02. 3.04 or 5.04 and (ii) all reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Arrangers and
each Lender Party in connection with any work-out or the enforcement (whether
through negotiations, legal proceedings or otherwise) of the Loan Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent and each Lender Party with respect thereto).

 

(b)           Each Loan Party agrees to indemnify, defend and save and hold
harmless each Indemnified Party from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated.  Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances, the Loan Documents or
any of the transactions contemplated by the Loan Documents.

 

(c)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any

 

83

--------------------------------------------------------------------------------


 

loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender Party to fund or maintain such
Advance.

 

(d)           If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender
Party, in its sole discretion.

 

(e)           Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower and the other Loan Parties contained in Sections
2.10 and 2.12, Section 7.06 and this Section 9.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
any of the other Loan Documents.

 

SECTION 9.05     Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower or any other party to a Loan Document against any
and all of the Obligations of the Borrower or such other party now or hereafter
existing under the Loan Documents, irrespective of whether the Administrative
Agent or such Lender Party shall have made any demand under this Agreement or
such Note or Notes and although such obligations may be unmatured; provided,
however, that in the event that any Defaulting Lender shall exercise any such
right of set-off hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 9.10 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall promptly provide to the Administrative Agent a written
notice describing in reasonable detail the Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff.  The Administrative Agent
and each Lender Party agrees promptly to notify the Borrower or such other party
after any such set off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set off and application. 
The rights of the Administrative Agent and each Lender Party and their
respective Affiliates under this Section 9.05 are in addition to other rights
and remedies (including, without limitation, other rights of set off) that the
Administrative Agent, such Lender Party and their respective Affiliates may
have.  Notwithstanding the above, the Administrative Agent and Lender Parties
shall have no right to set off against deposits which are subject to a security
interest or rights of another lender, or which are held for the benefit of any
Person, including any Subsidiary, that is not party to a Loan Document.

 

SECTION 9.06     Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and the Administrative Agent shall have been notified by each
Initial Lender that such Initial Lender, has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the

 

84

--------------------------------------------------------------------------------


 

Guarantors named on the signature pages hereto and the Administrative Agent and
each Lender Party and their respective successors and assigns, except that
neither the Borrower nor any other Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lender Parties.

 

SECTION 9.07     Assignments and Participations; Replacement Notes.  (a)  Each
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment or Commitments, the Advances owing to it and the
Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of one or more of the Facilities, (ii) except
in the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender, an Affiliate of any Lender or a Fund Affiliate of any
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof (or
such lesser amount as shall be approved by the Administrative Agent and, so long
as no Default shall have occurred and be continuing at the time of effectiveness
of such assignment, the Borrower), (iii) each such assignment shall be to an
Eligible Assignee, (iv) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of any Lender
or a Fund Affiliate of any Lender in which case notice of such assignment shall
be provided to the Administrative Agent and the Borrower, no such assignments
shall be permitted without the consent of the Administrative Agent (which
consent shall not be unreasonably withheld) and (v) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and, except if such assignment
is being made by a Lender to an Affiliate or Fund Affiliate of such Lender, a
processing and recordation fee of $3,500.

 

(b)           Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12, 7.06,
8.05 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

(c)           By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency

 

85

--------------------------------------------------------------------------------


 

or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, any Loan
Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender Party or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender or Issuing
Bank, as the case may be.

 

(d)           The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under the Facility of, and principal
amount of the Advances owing under the Facility to, each Lender Party from time
to time (the “Register”).  In addition, the Administrative Agent shall maintain
information in the Register regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lender Parties may treat each Person
whose name is recorded in the Register as a Lender Party hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or the Administrative Agent or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.

 

(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent.  In the case of any assignment by a Lender,
within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall, if requested by the applicable Lender, execute and deliver
to the Administrative Agent in exchange for the surrendered Note or Notes a
substitute Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it under each Facility pursuant to such Assignment and
Acceptance and, if any assigning Lender has retained a Commitment hereunder
under such Facility, a substitute Note to the order of such assigning Lender in
an amount equal to the Commitment retained by it hereunder.  Such substitute
Note or Notes, if any, shall be in an aggregate principal amount equal to the
aggregate

 

86

--------------------------------------------------------------------------------


 

principal amount of such surrendered Note or Notes, shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of Exhibit A hereto.

 

(f)            [Intentionally Omitted.]

 

(g)           Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates or any Defaulting Lender or
any of its Affiliates) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it and the Note or Notes (if any) held by it)
in a minimum gross amount of $5,000,000; provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement, (v) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or release
all or substantially all of the Collateral and (vi) if, at the time of such
sale, such Lender Party was entitled to payments under Section 2.12(a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to such participant on such date, provided that such participant
complies with the requirements of Section 2.12(e) as if it were a Lender
hereunder.

 

(h)           Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Loan Parties (or any of them)
furnished to such Lender Party by or on behalf of any Loan Party; provided,
however, that prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any Information received by it from such Lender Party on the same terms as
provided in Section 9.11.

 

(i)            Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note or Notes held by it), including in favor of
any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System.

 

(j)            Upon notice to the Borrower from the Administrative Agent or any
Lender of the loss, theft, destruction or mutilation of any Lender’s Note, the
Borrower will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender

 

87

--------------------------------------------------------------------------------


 

to the Borrower of an affidavit of lost note and indemnity in customary form. 
Upon the execution and delivery of the replacement Note, all references herein
or in any of the other Loan Documents to the lost, stolen or mutilated Note
shall be deemed references to the replacement Note.

 

(k)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of the Defaulting Lender of Advances not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Advances in accordance with the
Defaulting Lender’s Pro Rate Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this Section 9.07(k), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

SECTION 9.08     Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement.

 

SECTION 9.09     [Intentionally Omitted.]

 

SECTION 9.10     Defaulting Lenders.  (a)  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders.

 

(ii)           any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.05 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, [reserved]; third, [reserved]; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Advance in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, [reserved];
sixth, to the payment of any

 

88

--------------------------------------------------------------------------------


 

amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Advances were made at a time when the
conditions set forth in Section 3.01 and 3.02, as applicable, were satisfied (or
waived in writing), such payment shall be applied solely to pay the Advances of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any of the Advances of such Defaulting Lender until such time as all
Advances are held by the Lenders pro rata in accordance with the Commitments
under the applicable Facility.  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 9.10(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)          (A)          [Intentionally Omitted.]

 

(iv)          [Intentionally Omitted.]

 

(v)           [Intentionally Omitted.]

 

(b)           If the Borrower and the Administrative Agent agree in writing that
a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein , such Lender will, to
the extent applicable, purchase at par that portion of outstanding Advances of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Advances to be held pro rata by the
Lenders in accordance with Pro Rata Share of the Commitments under the Facility,
whereupon such Lender will cease to be a Defaulting Lender; provided, however,
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; and provided further that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender having been a Defaulting Lender.

 

(c)           [Intentionally Omitted.]

 

(d)           [Intentionally Omitted.]

 

SECTION 9.11     Confidentiality.  (a)  Each of the Administrative Agent and the
Lender Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be

 

89

--------------------------------------------------------------------------------


 

informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions at least as restrictive as those of this
Section, (vii) to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(viii) to any actual or prospective party (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (ix) to any rating agency, (x) the CUSIP
Service Bureau or any similar organization, (xi) with the consent of the
Borrower or (xii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, such Lender Party, the Issuing Bank or any of their
respective Affiliates on a non-confidential basis from a source other than the
Parent or any of its Subsidiaries without the Administrative Agent, such Lender
Party, the Issuing Bank or any of their respective Affiliates having knowledge
that a duty of confidentiality to the Parent or any of its Subsidiaries has been
breached.  For purposes of this Section, “Information” means all information
received from the Parent or any of its Subsidiaries (including the Fee Letter
and any information obtained based on a review of the books and records of the
Parent or any of its Subsidiaries) relating to the Parent or any of its
Subsidiaries or any of their respective businesses.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)           Certain of the Lender Parties may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that does not contain material non-public information with
respect to any of the Parent, any or its Subsidiaries or their respective
securities (“Restricting Information”).  Other Lender Parties may enter into
this Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information. 
Each Lender Party acknowledges that United States federal and state securities
laws prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person.  None of the Administrative Agent or any of its respective
directors, officers, agents or employees shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its
respective directors, officers, agents or employees be responsible or liable in
any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information.  In particular, none of the Administrative
Agent or any of its respective directors, officers, agents or employees
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its directors, officers, agents and employees, hereby disclaims, any duty to
ascertain or

 

90

--------------------------------------------------------------------------------


 

inquire as to whether or not a Lender Party has or has not limited its access to
Restricting Information, such Lender Party’s policies or procedures regarding
the safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party, any Lender Party or any of their respective
Affiliates, directors, officers, agents or employees arising out of or relating
to the Administrative Agent or any of its respective directors, officers, agents
or employees providing or not providing Restricting Information to any Lender
Party, other than as found by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent or
any of its respective directors, officers, agents or employees.

 

(c)           Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications are determined by the Loan
Parties in good faith not to contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although such Communications shall remain subject to the
confidentiality undertakings of Section 9.11(a)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information” and (iv) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information” (and shall
not post such Communications to a portion of the Approved Electronic Platform
designated “Public Side Information”).  Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its respective Affiliates based upon
such statement or designation, including any action as a result of which
Restricting Information is provided to a Lender Party that may decide not to
take access to Restricting Information.  Nothing in this Section 9.11(c) shall
modify or limit a Person’s obligations under Section 9.11 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.

 

(d)           Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent.  Each Lender Party agrees
to notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

 

(e)           Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such

 

91

--------------------------------------------------------------------------------


 

Communications are available to all Lender Parties generally.  Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party.  Each such electing Lender Party
acknowledges the possibility that, due to its election not to take access to
Restricting Information, it may not have access to any Communications
(including, without being limited to, the items required to be made available to
the Administrative Agent in Section 5.03 unless or until such Communications (if
any) have been filed or incorporated into documents which have been filed with
the Securities and Exchange Commission by the Parent).  None of the Loan
Parties, the Administrative Agent or any Lender Party with access to Restricting
Information shall have any duty to disclose such Restricting Information to such
electing Lender Party or to use such Restricting Information on behalf of such
electing Lender Party, and shall not be liable for the failure to so disclose or
use, such Restricting Information.

 

(f)            Sections 9.11(b), (c), (d) and (e) are designed to assist the
Administrative Agent, the Lender Parties and the Loan Parties, in complying with
their respective contractual obligations and applicable law in circumstances
where certain Lender Parties express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lender Parties
hereunder or thereunder may contain Restricting Information.  None of the
Administrative Agent or any of its respective directors, officers, agents or
employees warrants or makes any other statement with respect to the adequacy of
such provisions to achieve such purpose nor does the Administrative Agent or any
of its respective directors, officers, agents or employees warrant or make any
other statement to the effect that a Loan Party’s or Lender Party’s adherence to
such provisions will be sufficient to ensure compliance by such Loan Party or
Lender Party with its contractual obligations or its duties under applicable law
in respect of Restricting Information and each of the Lender Parties and each
Loan Party assumes the risks associated therewith.

 

SECTION 9.12     Release of Collateral.  (a)  Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, (x) as a result of a sale of the Equity Interests in the
Loan Party that owns such Collateral, and (y) any Transfer or refinance pursuant
to Section 5.02(e)(iii) that is permitted by the terms of the Loan Documents,
then, in either such event, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents in accordance with the terms of the Loan Documents.

 

(b)           Upon the payment in full in cash of the Secured Obligations, the
Liens granted by the Collateral Documents shall terminate and all rights to the
Collateral shall revert to the applicable Loan Party.  Upon any such
termination, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Parties such documents as such Loan Parties
shall reasonably request to evidence such termination.

 

SECTION 9.13     Patriot Act Notification.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Loan

 

92

--------------------------------------------------------------------------------


 

Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.  The
Parent Guarantor and the Borrower shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

 

SECTION 9.14     Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in City, County and State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents to which it is a
party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such Federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction.

 

(a)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

SECTION 9.15     GOVERNING LAW.  THIS AGREEMENT AND THE NOTES SHALL PURSUANT TO
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.16     WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY
LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

 

[Balance of page intentionally left blank]

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWER:

 

 

 

SUMMIT HOTEL OP, LP,

 

a Delaware limited partnership

 

 

 

By:

SUMMIT HOTEL GP, LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

By:

SUMMIT HOTEL PROPERTIES, INC.,

 

 

 

a Maryland corporation,

 

 

 

its sole member

 

 

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

 

Name: Christopher Eng

 

 

 

 

Title: Secretary

 

 

 

 

 

 

 

 

 

PARENT GUARANTOR:

 

 

 

SUMMIT HOTEL PROPERTIES, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Christopher Eng

 

Name: Christopher Eng

 

 

Title: Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTOR:

 

 

 

SUMMIT HOSPITALITY 21, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christopher Eng

 

Name: Christopher Eng

 

 

Title: Secretary

 

 

 

 

 

SUMMIT HOSPITALITY 22, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christopher Eng

 

Name: Christopher Eng

 

 

Title: Secretary

 

S-2

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND INITIAL LENDER:

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ James Komperda

 

Name: James Komperda

 

 

Title: Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

INITIAL LENDERS:

 

 

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Michael Mellott

 

 

Name:

Michael Mellott

 

 

Title:

Director

 

S-4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

Name of Initial Lender/
Initial Issuing Bank

 

Term Loan

 

Domestic 
Lending Office

 

Eurodollar 
Lending Office

 

 

 

 

 

 

 

KeyBank National Association

 

$

46,000,000.00

 

1200 Abernathy Road, N.E. Suite 1550 Atlanta, Georgia 30328

 

1200 Abernathy Road, N.E. Suite 1550 Atlanta, Georgia 30328

 

 

 

 

 

 

 

Regions Bank

 

$

46,000,000.00

 

1900 5th Avenue North BRC-23 Birmingham, Alabama 35203

 

1900 5th Avenue North BRC-23 Birmingham, Alabama 35203

 

 

 

 

 

 

 

Totals

 

 

 

 

 

 

 

Sch. I

--------------------------------------------------------------------------------


 

SCHEDULE II

 

BORROWING BASE ASSETS

 

 

 

Brand

 

Address

 

City

 

State

 

 

 

 

 

 

 

 

 

1.

 

Springhill Suites

 

601 W. Washington Street

 

Indianapolis

 

IN

 

 

 

 

 

 

 

 

 

2.

 

Courtyard

 

601 W. Washington Street

 

Indianapolis

 

IN

 

 

 

 

 

 

 

 

 

3.

 

Fairfield Inn

 

100 E. Jefferson Street

 

Louisville

 

KY

 

 

 

 

 

 

 

 

 

4.

 

Springhill Suites

 

132 E. Jefferson Street

 

Louisville

 

KY

 

Sch. II

--------------------------------------------------------------------------------


 

SCHEDULE III

 

SUBSIDIARY GUARANTOR REQUIREMENTS - SPE PROVISIONS

 

Limited Liability Companies

 

Title to Company Property.  Legal title to the Company’s interest in all Company
property shall be taken and at all times held in the name of the Company.

 

Company’s Purposes. Notwithstanding anything to the contrary in this Agreement
or in any other document governing the formation, management or operation of the
Company, the sole purpose to be conducted or promoted by the Company is to
engage in the following activities: (i) to acquire, own hold, lease, operate,
manage, maintain, develop and improve, Borrowing Base Assets (the “Property”),
in each case, as defined in the Credit Agreement (defined below); (ii) to enter
into and perform its obligations under the Loan Documents; (iii) to sell,
transfer, service, convey, dispose of, pledge, assign, borrow money against,
finance, refinance or otherwise deal with the Property to the extent permitted
under the Credit Agreement (as hereinafter defined) and the Loan Documents; and
(iv) to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
of Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above-mentioned purposes.

 

Special Provisions Regarding Loan.  This Section is being adopted in order to
comply with certain provisions required in order to qualify the Company as a
“Special Purpose” entity.  Notwithstanding anything in this Operating Agreement
to the contrary or in any other document governing the formation, management or
operation of the Company, and for so long as the Secured Obligations are
outstanding, the Company shall comply with the following provisions (all initial
capitalized terms used in this Section but not otherwise defined in this
Agreement shall have the meanings ascribed to them in the Credit Agreement,
dated as of May 23, 2013, among Summit Hotel OP, LP, as borrower, and KeyBank
National Association, as administrative agent, and the other parties party
thereto, as amended from time to time (the “Credit Agreement”):

 

The Company shall not commingle its funds with those of any Affiliate or any
other entity.  Funds and other assets of the Company shall be separately
identified and segregated.  All of the Company’s assets shall at all times be
held by or on behalf of the Company, and, shall not be commingled with those of
any Affiliate or any other entity.  The Company shall maintain its own separate
bank accounts, payroll, if applicable, and books of account.

 

The Company shall pay from its own assets all obligations of any kind incurred
by the Company (other than organizational expenses).

 

The Company shall take all appropriate action necessary to ensure its existence
as a limited liability company under the laws of its jurisdiction of
organization.

 

The Company shall maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; provided, however,
that the Company’s assets may be included in a consolidated financial statement
of its Affiliate, provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of the Company
from such

 

Sch. III - 1

--------------------------------------------------------------------------------


 

Affiliate and to indicate that the Company’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (ii) such assets shall also be listed on the Company’s own separate balance
sheet.  The annual financial statements of the Company shall disclose, in
accordance with and to the extent required under generally accepted accounting
principles, any transactions between the Company and any Affiliate.

 

All business transactions entered into by the Company with any Affiliate or
Member shall be on terms and conditions that are commercially reasonable and
substantially similar to those that would be expected to have been obtained, at
the time of such transaction and under similar circumstances, from unaffiliated
persons.  The Company shall not guarantee any liabilities, obligations or
securities of any other Person, including any Affiliate or Member nor shall it
assume any indebtedness or other liabilities or obligations of any other Person,
Affiliate or Member, except as expressly permitted by the Loan Documents.

 

The Company shall at all times hold itself out to the public (including any
Affiliate’s creditors) as a separate and distinct entity from the Member or any
other Person, and the Company shall act solely in its own name and through its
own authorized managers, officers and/or agents.

 

The Company shall pay out of its own funds salaries, if any, of its officers and
employees (including those to be provided pursuant to any lease, administrative
or management services agreement or other contract between the Company and any
Affiliate), and shall reimburse any Affiliate in accordance with the terms of
any such lease, agreement or other contract.

 

The Company shall maintain adequate capital and a sufficient number of
employees, if any, for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations.

 

The Company shall correct any known misunderstandings regarding its separate
identity and not identify itself as a division of any other Person.

 

The Company shall not hold out its credit or assets as being available to
satisfy the obligations of others.

 

The Company shall not acquire any obligations or securities of Member or any
Affiliate of the Company.

 

The Company shall file its own tax returns, separate from those of any other
Person, except to the extent the Company is treated as a “disregarded entity”
for tax purposes and is not required to file tax returns under applicable law,
and pay any taxes so required to be paid under applicable law.

 

The Company shall use commercially reasonable efforts to cause the officers of
the Company to act at all times with respect to the Company consistently and in
furtherance of the foregoing and in the best interests of the Company.

 

Prohibited Actions.  For so long as any Secured Obligation remains outstanding,
the Company shall not do any of the following:

 

Sch. III - 2

--------------------------------------------------------------------------------


 

engage, directly or indirectly, in any business or activity other than as set
forth in the purpose provision of this Agreement;

 

incur, create or assume any indebtedness or assume or guarantee any indebtedness
of any Person, including any Affiliate, other than as expressly permitted under
the Credit Agreement;

 

dissolve or liquidate, in whole or in part, consolidate or merge with or into
any other Person or convey or transfer its properties and assets or ownership
interests substantially or in entirety to any Person (except for those transfers
expressly permitted under the Credit Agreement) outside the ordinary course of
the Company’s business and except as permitted by the Loan Documents;

 

without the unanimous affirmative vote of the Member and the Independent
Managers, institute proceedings to be adjudicated bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against it,
or file a petition seeking or consent to reorganization or relief under any
applicable federal or state law relating to bankruptcy, or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Company or a substantial part of its property, or make
any assignment for the benefit of creditors, or admit in writing its inability
to pay its debts generally as they become due, or take limited liability company
action in furtherance of the foregoing;

 

form, acquire, hold or own any Subsidiary or make any investment in any Person
or otherwise own any equity interest in any Person;

 

make or permit to remain outstanding any loans or advances to, or own or acquire
any stock or securities in, any third party, including the Member, or any
principal or Affiliate of the Company or of the Member, as the case may be, or
any principal or Affiliate thereof;

 

pledge its assets for the benefit of any third party, including the Member, or
any principal or Affiliate of the Company or the Member, as the case may be;

 

amend, modify or terminate any of the “Special Purpose” entity provisions or any
other provision of this Agreement except as expressly permitted by the terms of
the Credit Agreement;

 

fail to allocate any overhead for shared office space with an Affiliate in a
fair and reasonable manner, including paying for office space and services
performed by any employee of an Affiliate;

 

fail to use separate stationery, invoices and checks bearing its own name;

 

orchestrate, collude with any Person, solicit any creditors, endeavor to obtain,
induce any Person, or entice any Person, directly or indirectly, through its
Member, any Affiliates or Subsidiaries thereof or any ultimate principal
thereof, which would have the effect of causing an involuntary (federal or
state) bankruptcy or similar proceeding to be commenced against Company or its
Member;

 

acquire the obligations or securities of its Affiliates or Members; or

 

buy or hold evidence of indebtedness issued by any other Person (other than cash
or investment-grade securities), except as expressly permitted in the Loan
Documents; or

 

Sch. III - 3

--------------------------------------------------------------------------------


 

engage in any dissolution, liquidation, consolidation, merger, or asset sale
other than such activities as are expressly permitted pursuant to the Loan
Documents; or

 

acquire or own any assets other than (A) the Property, and (B) such incidental
Personal Property as may be necessary for the ownership, leasing, maintenance
and operation of the Property.

 

Independent Managers.  For so long as the Secured Obligations are outstanding,
the following provisions shall apply with respect to any Independent Manager:

 

Notwithstanding anything to the contrary in this Agreement or in any other
document governing the formation, management, or operation of the Company, and
notwithstanding any provision of law that otherwise so empowers the Company, the
Member, the Managers, or any other Person, the unanimous affirmative consent of
the Member, the Manager of the Company and each Independent Manager shall be
required to cause or permit the Company to:

 

(i)            file or consent to the filing of any bankruptcy, insolvency or
reorganization case or proceedings, institute any proceedings under any
applicable insolvency law or otherwise seek any relief under any laws relating
to the relief from debts or the protection of debtors generally;

 

(ii)           seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for the
Company or a substantial portion of the properties of the Company;

 

(iii)          make any assignment for the benefit of the Company’s creditors or
take any action that would cause the Company to become insolvent;

 

(iv)          admit in writing the Company’s inability to pay its debts
generally as they become due; or

 

(v)           take any action in furtherance of any of the foregoing;

 

provided, however, that the Managers may not vote on, or authorize the taking
of, any of the foregoing on behalf of or with respect to the Company, unless
there are at least two (2) Independent Managers then serving in such capacity.

 

To the fullest extent permitted by law, including Section 18-1101(c) of the Act,
and notwithstanding any duty otherwise existing at law or in equity, the
Independent Managers shall consider only the interests of the Company, including
its creditors, when voting on the matters set forth in paragraph (a) above. 
Except for duties to the Company as set forth in the immediately preceding
sentence (including duties to the Member and the Company’s creditors solely to
the extent of their respective economic interests in the Company but excluding
(i) all other interests of the Member, (ii) the interests of other Affiliates of
the Company, and (iii) the interests of any group of Affiliates of which the
Company is a part), the Independent Managers shall not have any fiduciary duties
to the Member or any other Person bound by this Agreement; provided, however,
the foregoing shall not eliminate the implied contractual covenant of good faith
and fair dealing.  To the fullest extent permitted by law, including
Section 18-1101(e) of the Act, an Independent Manager shall not be liable to the
Company, the Member or any other Person bound by this Agreement for

 

Sch. III - 4

--------------------------------------------------------------------------------


 

breach of contract or breach of duties (including fiduciary duties), unless the
Independent Manager acted in bad faith or engaged in willful misconduct.

 

No Independent Manager of the Company may be removed or replaced by the Member
unless the Company provides the Administrative Agent with not less than three
(3) business days’ prior written notice of (i) any removal of an Independent
Manager, together with a statement as to the reasons for such removal, and
(ii) the identity of the replacement Independent Manager, together with a
certification that such replacement satisfies the requirements set forth in this
Agreement for an Independent Manager.  No resignation or removal of an
Independent Manager shall be effective until a successor Independent Manager is
appointed and has accepted his or her appointment by executing a counterpart to
this Agreement, and in the event of any proposed resignation, removal or other
vacancy in the position of Independent Manager, the Member shall, as soon as
practicable, but no later than three (3) business days from the date of such
proposed resignation, removal or other vacancy, appoint a successor Independent
Manager.  No Independent Manager may be removed other than for Cause.  “Cause”
means, with respect to an Independent Manager, (i) acts or omissions by such
Independent Manager that constitute willful disregard of such Independent
Manager’s duties as set forth in this Agreement, (ii) that such Independent
Manager has engaged in or has been charged with, or has been convicted of, fraud
or other acts constituting a crime under any law applicable to such Independent
Manager, (iii) that such Independent Manager is unable to perform his or her
duties as Independent Manager due to death, disability or incapacity, or
(iv) that such Independent Manager no longer meets the definition of Independent
Manager.  Each replacement Independent Manager must be approved by the
Administrative Agent prior to its appointment as a Manager of the Company.

 

The Managers may not take any action requiring the unanimous affirmative vote of
100% of the Managers of the Company unless all Managers including the
Independent Managers shall have participated in such vote.

 

“Independent Manager” means an individual with at least three (3) years of
employment experience who is provided by National Corporate Research, CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
independent managers, another nationally-recognized company reasonably approved
by Administrative Agent, in each case that is not an Affiliate of the Company
and that provides professional independent managers and other corporate services
in the ordinary course of its business, and which individual is duly appointed
as independent manager of the Company and is not, and has never been, and will
not while serving as independent manager of the Company be, any of the
following:

 

a member (other than the Special Member), partner, equityholder, manager (other
than independent manager of the Company), director, officer or employee of the
Company or any of its equityholders or Affiliates (other than as an independent
manager or director of an Affiliate of the Company that is not in the direct
chain of ownership of the Company and that is required by a creditor to be a
single purpose bankruptcy remote entity, provided that such independent manager
or director is employed by a company that routinely provides professional
independent managers or directors);

 

Sch. III - 5

--------------------------------------------------------------------------------


 

a creditor, supplier or service provider (including provider of professional
services) to the Company or any of its equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional independent
managers or directors and other corporate services to the Company or any of its
equityholders or Affiliates in the ordinary course of business);

 

a family member of any such member, partner, equityholder, manager, director,
officer, employee, creditor, supplier or service provider; or

 

a Person that controls (whether directly, indirectly or otherwise) any of (i),
(ii) or (iii) above.

 

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the independent manager or director of a
“special purpose entity” affiliated with the Company shall not be disqualified
from serving as an independent manager of the Company, provided that the fees
that such individual earns from serving as independent manager or director of
such Affiliates in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year.  All Independent
Managers shall be engaged pursuant to a written agreement in form and substance
reasonably satisfactory to the Administrative Agent.

 

Corporations

 

Title to Property.  Legal title to the Corporation’s interest in all Corporation
property shall be taken and at all times held in the name of the Corporation.

 

Company’s Purposes. Notwithstanding anything to the contrary in this Agreement
or in any other document governing the formation, management or operation of the
Company, the sole purpose to be conducted or promoted by the Company is to
engage in the following activities: (i) to acquire, own hold, lease, operate,
manage, maintain, develop and improve, the real property described in the Loan
Documents (the “Property”); (ii) to enter into and perform its obligations under
the Loan Documents; (iii) to sell, transfer, service, convey, dispose of,
pledge, assign, borrow money against, finance, refinance or otherwise deal with
the Property to the extent permitted under the Credit Agreement (as hereinafter
defined) and the Loan Documents; and (iv) to engage in any lawful act or
activity and to exercise any powers permitted to limited liability companies
organized under the laws of the State of Delaware that are related or incidental
to and necessary, convenient or advisable for the accomplishment of the
above-mentioned purposes.

 

Special Provisions Regarding Loan.  This Section is being adopted in order to
comply with certain provisions required in order to qualify the Corporation as a
“Special Purpose” entity.  Notwithstanding anything in this Certificate of
Incorporation to the contrary or in any other document governing the formation,
management or operation of the Corporation, and for so long as the Secured
Obligations are outstanding, the Corporation shall comply with the following
provisions (all initial capitalized terms used in this Section but not otherwise
defined in this Certificate of Incorporation shall have the meanings ascribed to
them in the Credit Agreement, dated as of May 23, 2013, among Summit Hotel OP,
LP, as borrower, and KeyBank National Association, as administrative agent, and
the other parties party thereto, as amended from time to time (the “Credit
Agreement”):

 

Sch. III - 6

--------------------------------------------------------------------------------


 

The Corporation shall not commingle its funds with those of any Affiliate or any
other entity.  Funds and other assets of the Corporation shall be separately
identified and segregated.  All of the Corporation’s assets shall at all times
be held by or on behalf of the Corporation, and, shall not be commingled with
those of any Affiliate or any other entity.  The Corporation shall maintain its
own separate bank accounts, payroll, if applicable, and books of account.

 

The Corporation shall pay from its own assets all obligations of any kind
incurred by the Corporation (other than organizational expenses).

 

The Corporation shall take all appropriate action necessary to ensure its
existence as a limited liability company under the laws of its jurisdiction of
organization.

 

The Corporation shall maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person and not have
its assets listed on any financial statement of any other Person; provided,
however, that the Corporation’s assets may be included in a consolidated
financial statement of its Affiliate, provided that (i) appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of the Corporation from such Affiliate and to indicate that the
Corporation’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person and (ii) such assets shall
also be listed on the Corporation’s own separate balance sheet.  The annual
financial statements of the Corporation shall disclose, in accordance with and
to the extent required under generally accepted accounting principles, any
transactions between the Corporation and any Affiliate.

 

All business transactions entered into by the Corporation with any Affiliate or
Shareholder shall be on terms and conditions that are commercially reasonable
and substantially similar to those that would be expected to have been obtained,
at the time of such transaction and under similar circumstances, from
unaffiliated persons.  The Corporation shall not guarantee any liabilities,
obligations or securities of any other Person, including any Affiliate or
Shareholder nor shall it assume any indebtedness or other liabilities or
obligations of any other Person, Affiliate or Shareholder, except as expressly
permitted by the Loan Documents.

 

The Corporation shall at all times hold itself out to the public (including any
Affiliate’s creditors) as a separate and distinct entity from the Shareholders
or any other Person, and the Corporation shall act solely in its own name and
through its own authorized managers, officers and/or agents.

 

The Corporation shall pay out of its own funds salaries, if any, of its officers
and employees (including those to be provided pursuant to any lease,
administrative or management services agreement or other contract between the
Corporation and any Affiliate), and shall reimburse any Affiliate in accordance
with the terms of any such lease, agreement or other contract.

 

The Corporation shall maintain adequate capital and a sufficient number of
employees, if any, for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations.

 

The Corporation shall correct any known misunderstandings regarding its separate
identity and not identify itself as a division of any other Person.

 

Sch. III - 7

--------------------------------------------------------------------------------


 

The Corporation shall not hold out its credit or assets as being available to
satisfy the obligations of others.

 

The Corporation shall not acquire any obligations or securities of any
Shareholder or any Affiliate of the Corporation.

 

The Corporation shall file its own tax returns, separate from those of any other
Person, except to the extent the Corporation is treated as a “disregarded
entity” for tax purposes and is not required to file tax returns under
applicable law, and pay any taxes so required to be paid under applicable law.

 

The Corporation shall use commercially reasonable efforts to cause the officers
of the Corporation to act at all times with respect to the Corporation
consistently and in furtherance of the foregoing and in the best interests of
the Corporation.

 

Prohibited Actions.  For so long as any Secured Obligation remains outstanding,
the Corporation shall not do any of the following:

 

engage, directly or indirectly, in any business or activity other than as set
forth in the purpose provision of this Agreement;

 

incur, create or assume any indebtedness or assume or guarantee any indebtedness
of any Person, including any Affiliate, other than as expressly permitted under
the Credit Agreement;

 

dissolve or liquidate, in whole or in part, consolidate or merge with or into
any other Person or convey or transfer its properties and assets or ownership
interests substantially or in entirety to any Person (except for those transfers
expressly permitted under the Credit Agreement) outside the ordinary course of
the Corporation’s business and except as permitted by the Loan Documents;

 

without the unanimous affirmative vote of the Shareholder and the Independent
Directors, institute proceedings to be adjudicated bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against it,
or file a petition seeking or consent to reorganization or relief under any
applicable federal or state law relating to bankruptcy, or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Corporation or a substantial part of its property, or
make any assignment for the benefit of creditors, or admit in writing its
inability to pay its debts generally as they become due, or take limited
liability company action in furtherance of the foregoing;

 

form, acquire, hold or own any Subsidiary or make any investment in any Person
or otherwise own any equity interest in any Person;

 

make or permit to remain outstanding any loans or advances to, or own or acquire
any stock or securities in, any third party, including the Shareholder, or any
principal or Affiliate of the Corporation or of the Shareholder, as the case may
be, or any principal or Affiliate thereof;

 

pledge its assets for the benefit of any third party, including the Shareholder,
or any principal or Affiliate of the Corporation or the Shareholder, as the case
may be;

 

Sch. III - 8

--------------------------------------------------------------------------------


 

amend, modify or terminate any of the “Special Purpose” entity provisions or any
other provision of this Certificate of Incorporation, except as expressly
permitted by the terms of the Credit Agreement;

 

fail to allocate any overhead for shared office space with an Affiliate in a
fair and reasonable manner, including paying for office space and services
performed by any employee of an Affiliate;

 

fail to use separate stationery, invoices and checks bearing its own name;

 

orchestrate, collude with any Person, solicit any creditors, endeavor to obtain,
induce any Person, or entice any Person, directly or indirectly, through its
Shareholder, any Affiliates or Subsidiaries thereof or any ultimate principal
thereof, which would have the effect of causing an involuntary (federal or
state) bankruptcy or similar proceeding to be commenced against Corporation or
its Shareholder;

 

acquire the obligations or securities of its Affiliates or Shareholders; or

 

buy or hold evidence of indebtedness issued by any other Person (other than cash
or investment-grade securities), except as expressly permitted in the Loan
Documents; or

 

engage in any dissolution, liquidation, consolidation, merger, or asset sale
other than such activities as are expressly permitted pursuant to the Loan
Documents; or

 

acquire or own any assets other than (A) the Property, and (B) such incidental
Personal Property as may be necessary for the ownership, leasing, maintenance
and operation of the Property.

 

Independent Directors.  For so long as the Secured Obligations are outstanding,
the following provisions shall apply with respect to any Independent Director:

 

Notwithstanding anything to the contrary in this Certificate of Incorporation or
in any other document governing the formation, management, or operation of the
Corporation, and notwithstanding any provision of law that otherwise so empowers
the Corporation, the Shareholder, the Directors of the Corporation, or any other
Person, the unanimous affirmative consent of the Shareholder, the Directors of
the Corporation and each Independent Director shall be required to cause or
permit the Corporation to:

 

(i)            file or consent to the filing of any bankruptcy, insolvency or
reorganization case or proceedings, institute any proceedings under any
applicable insolvency law or otherwise seek any relief under any laws relating
to the relief from debts or the protection of debtors generally;

 

(ii)           seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for the
Corporation or a substantial portion of the properties of the Corporation;

 

(iii)          make any assignment for the benefit of the Corporation’s
creditors or take any action that would cause the Corporation to become
insolvent;

 

Sch. III - 9

--------------------------------------------------------------------------------


 

(iv)          admit in writing the Corporation’s inability to pay its debts
generally as they become due; or

 

(v)           take any action in furtherance of any of the foregoing;

 

provided, however, that the Directors of the Corporation may not vote on, or
authorize the taking of, any of the foregoing on behalf of or with respect to
the Corporation, unless there are at least two (2) Independent Directors then
serving in such capacity.

 

No Independent Director of the Company may be removed or replaced unless the
Company provides the Administrative Agent with not less than three (3) business
days’ prior written notice of (i) any removal of an Independent Director,
together with a statement as to the reasons for such removal, and (ii) the
identity of the replacement Independent Manager, together with a certification
that such replacement satisfies the requirements set forth in this Agreement for
an Independent Director.  No resignation or removal of an Independent Director
shall be effective until a successor Independent Director is appointed and has
accepted his or her appointment by executing a counterpart to this Agreement,
and in the event of any proposed resignation, removal or other vacancy in the
position of Independent Director, the Shareholder shall, as soon as practicable,
but no later than three (3) business days from the date of such proposed
resignation, removal or other vacancy, appoint a successor Independent
Director.  No Independent Director may be removed other than for Cause.  “Cause”
means, with respect to an Independent Director, (i) acts or omissions by such
Independent Director that constitute willful disregard of such Independent
Director’s duties as set forth herein, (ii) that such Independent Director has
engaged in or has been charged with, or has been convicted of, fraud or other
acts constituting a crime under any law applicable to such Independent Director,
(iii) that such Independent Director is unable to perform his or her duties as
Independent Director due to death, disability or incapacity, or (iv) that such
Independent Director no longer meets the definition of Independent Director. 
Each replacement Independent Director must be approved by the Administrative
Agent prior to its appointment as a Director of the Company.

 

The Board of Directors may not take any action requiring the unanimous
affirmative vote of 100% of the members of the Board of Directors unless all
directors including the Independent Directors shall have participated in such
vote.

 

“Independent Director” means an individual with at least three (3) years of
employment experience who is provided by National Corporate Research, CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
independent directors, another nationally-recognized company reasonably approved
by Administrative Agent, in each case that is not an Affiliate of the Company
and that provides professional independent managers and other corporate services
in the ordinary course of its business, and which individual is duly appointed
as independent director of the Company and is not, and has never been, and will
not while serving as independent manager of the Company be, any of the
following:

 

(i)            a member, partner, equityholder, manager (other than independent
manager of the Company), director, officer or employee of the Company or any of
its equityholders or Affiliates (other than as an independent manager or
director of an Affiliate

 

Sch. III - 10

--------------------------------------------------------------------------------


 

of the Company that is not in the direct chain of ownership of the Company and
that is required by a creditor to be a single purpose bankruptcy remote entity,
provided that such independent manager or director is employed by a company that
routinely provides professional independent managers or directors);

 

(ii)           a creditor, supplier or service provider (including provider of
professional services) to the Company or any of its equityholders or Affiliates
(other than a nationally-recognized company that routinely provides professional
independent managers or directors and other corporate services to the Company or
any of its equityholders or Affiliates in the ordinary course of business);

 

(iii)          a family member of any such member, partner, equityholder,
manager, director, officer, employee, creditor, supplier or service provider; or

 

(iv)          a Person that controls (whether directly, indirectly or otherwise)
any of (i), (ii) or (iii) above.

 

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the independent manager or director of a
“special purpose entity” affiliated with the Company shall not be disqualified
from serving as an independent manager of the Company, provided that the fees
that such individual earns from serving as independent manager or director of
such Affiliates in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year.  All Independent
Directors shall be engaged pursuant to a written agreement in form and substance
reasonably satisfactory to the Administrative Agent.

 

Sch. III - 11

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

SUBSIDIARY GUARANTOR REQUIREMENTS - UCC ARTICLE 8 OPT-IN PROVISIONS

 

Section     .  Shares and Share Certificates

 

a.                                      Shares.  A Member’s limited liability
company interest in the Company shall be represented by the Shares issued to
such Member by the Company.  All of a Member’s Shares, in the aggregate,
represent such Member’s entire limited liability company interest in the
Company.  The Member and its Shares shall for all purposes be personal
property.  A Member has no interest in specific Company property.  “Share” means
a limited liability company interest in the Company held by a Member.

 

b.                                      Share Certificates.

 

i.                                          Upon the issuance of Shares to any
Member in accordance with the provisions of this Agreement, the Company shall
issue one or more Share Certificates in the name of such Member.  Each such
Share Certificate shall be denominated in terms of the number of Shares
evidenced by such Share Certificate and shall be signed by the Member on behalf
of the Company.  “Share Certificate” means a non-negotiable certificate issued
by the Company substantially in the form of Schedule [  ] hereto, which
evidences the ownership of one or more Shares.  Each Share Certificate shall
bear the following legend:  “This Certificate evidences an interest in
                           and shall be a security for purposes of Article 8 of
the Uniform Commercial Code of the State of Delaware and the Uniform Commercial
Code of any other Jurisdiction.”  This provision shall not be amended, and no
such purported amendment to this provision shall be effective until all
outstanding certificates have been surrendered for cancellation.

 

ii.                                       The Company shall issue a new Share
Certificate in place of any Share Certificate previously issued if the holder of
the Shares represented by such Share Certificate, as reflected on the books and
records of the Company.

 

(1)                                 makes proof by affidavit, inform and
substance satisfactory to the Company, that such previously issued Share
Certificate has been lost, stolen or destroyed;

 

(2)                                 requests the issuance of a new Share
Certificate before the Company has notice that such previously issued Share
Certificate has been acquired by a purchaser for value in good faith and without
notice of an adverse claim;

 

(3)                                 if requested by Company, delivers to the
Company a bond, in form and substance satisfactory to the Company, with such
surety or sureties as the Company may direct, to indemnify the Company against
any claim that may be made on account of the alleged loss, destruction or theft
of the previously issued Share Certificate; and

 

Sch. IV - 1

--------------------------------------------------------------------------------


 

(4)                                 satisfies any other reasonable requirements
imposed by the Company.

 

iii.                                    Subject to the restrictions set forth in
the Credit Agreement (as defined below), upon a Member’s Transfer in accordance
with the provisions of this Agreement of any or all Shares represented by a
Share Certificate, the Transferee of such Shares shall deliver such Share
Certificate to the Company for cancellation, and the Company shall thereupon
issue a new Share Certificate to such Transferee of the number of Share being
Transferred and, if applicable, cause to be issued to such Member a new Share
Certificate for that number of Shares that were represented by the canceled
Share Certificate and that are not being Transferred.  “Transfer” means, with
respect to any Shares, and when used as a verb, to sell or assign such Shares,
and, when used as a noun, shall have a meaning that correlates to the
foregoing.  “Transferee” means an assignee or transferee.  “Transferor” means
the Person making a Transfer.  “Credit Agreement” means the Credit Agreement,
dated as of May 23, 2013, among Summit Hotel OP, LP, as borrower, and KeyBank
National Association, as administrative agent, and the other parties party
thereto, as amended from time to time.

 

c.                                       Free Transferability.  Except as
limited by the Credit Agreement, to the fullest extent permitted by the Act, any
Member may, at any time or from time to time, without the consent of any other
Person, Transfer, pledge or encumber any or all of its Shares.  Subject to the
restrictions of the Credit Agreement, the Transferee of any Shares shall be
admitted to the Company as a substitute member of the Company on the effective
date of such Transfer upon (i) such Transferee’s written acceptance of the terms
and provisions of this Agreement and its written assumption of the obligations
hereunder of the Transferor of such Shares, which shall be evidenced by such
Transferee’s execution and delivery to the Company of an Application for
Transfer of Shares on the reverse side of the Share Certificate representing the
Shares being transferred, and (ii) the recording of such Transferee’s name as a
Substitute Member on the books and records of the Company.  Any Transfer of any
Shares pursuant to this Section      shall be effective as of the later of
(i) the close of business on the day on which such Transfer occurs, or (ii) the
effective date and time of such Transfer that is designated in the Application
for Transfer of Shares delivered by the Transferee to the Company.

 

Sch. IV - 2

--------------------------------------------------------------------------------


 

SCHEDULE V

 

APPROVED MANAGERS

 

White Lodging Services Corporation

 

Sch. V - 1

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

ALLOCATED LOAN AMOUNTS

 

 

 

Brand

 

Address

 

City

 

State

 

Allocated
Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

1.

 

Springhill Suites

 

601 W. Washington Street

 

Indianapolis

 

IN

 

$

18,162,581

 

 

 

 

 

 

 

 

 

 

 

2.

 

Courtyard

 

601 W. Washington Street

 

Indianapolis

 

IN

 

$

35,256,774

 

 

 

 

 

 

 

 

 

 

 

3.

 

Fairfield Inn

 

100 E. Jefferson Street

 

Louisville

 

KY

 

$

14,838,710

 

 

 

 

 

 

 

 

 

 

 

4.

 

Springhill Suites

 

132 E. Jefferson Street

 

Louisville

 

KY

 

$

23,741,935

 

Sch. VI - 1

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

INSURANCE REQUIREMENTS

 

1.1          Insurance.

 

1.1.1       Insurance Policies.

 

(a)           Borrower shall obtain and maintain, or cause to be maintained,
insurance for Borrower and the Subsidiary Guarantors and the Borrowing Base
Assets providing at least the following coverages:

 

(i)            insurance with respect to the improvements and the personal
property at the Borrowing Base Assets insuring against any peril now or
hereafter included within the classification “All Risk” or “Special Perils”
(including, without limitation, fire, lightning, windstorm, hail, terrorism and
similar acts of sabotage, explosion, riot, civil commotion, vandalism, aircraft,
vehicles and smoke), in each case (A) in an amount equal to 100% of the “Full
Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value exclusive of costs of excavations, foundations, underground
utilities and footings, with a waiver of depreciation; (B) in an amount
sufficient so that no co-insurance penalties shall apply; (C) providing for no
deductible in excess of $50,000; (D) at all times insuring against at least
those hazards that are commonly insured against under a “special causes of loss”
form of policy, as the same shall exist on the date hereof, and together with
any increase in the scope of coverage provided under such form after the date
hereof; and (E) providing coverage for contingent liability from “Operation of
Building Laws,” “Demolition Costs,” and “Increased Cost of Construction
Endorsements” together with an “Ordinance or Law Coverage” endorsement. Industry
standard sublimits may be applied to coverages afforded under clause (E) above
subject to Administrative Agent’s approval in its sole discretion. The “Full
Replacement Cost” shall be re-determined from time to time (but not more
frequently than once in any twelve (12) calendar months) at the request of
Administrative Agent by an appraiser or contractor designated and paid by
Borrower and approved by Administrative Agent, or by an engineer or appraiser in
the regular employ of the insurer. After the first appraisal, additional
appraisals may be based on construction cost indices customarily employed in the
trade.  No omission on the part of Administrative Agent to request any such
ascertainment shall relieve Borrower of any of its obligations under this
subsection;

 

(ii)           commercial general liability insurance against all claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Borrowing Base Assets, including “Dram Shop” or other liquor liability
coverage if alcoholic beverages are sold, manufactured or distributed from the
Borrowing Base Assets, such insurance (A) to be on the so-called “occurrence”
form with a general aggregate limit of not less than $2,000,000 and a per
occurrence limit of not less than $1,000,000, with no deductible or self insured
retention; (B) to continue at not less than the aforesaid limit until required
to be changed by Administrative Agent in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards:  (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors, if any;
(4) blanket contractual liability for all written and oral contracts; and
(5) acts of terrorism and similar acts of sabotage;

 

(iii)          business income insurance (A) with loss payable to Administrative
Agent; (B) covering all risks required to be covered by the insurance provided
for in subsection (i) above; (C) containing an extended period of indemnity
endorsement which provides

 

Sch. VII - 1

--------------------------------------------------------------------------------


 

that after the physical loss to the improvements and personal property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of six
(6) months from the date that the Borrowing Base Asset is repaired or replaced
and operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period; and (D) in an amount equal to
one hundred percent (100%) of the net income plus continuing expenses (at the
time of the loss) from the Borrowing Base Assets for a period of twelve (12)
months from the date of loss.  The amount of such business income insurance
shall be determined prior to the date hereof and at least once each year
thereafter based on Borrower’s reasonable estimate of the gross income from the
Borrowing Base Assets for the succeeding twelve (12) month, or greater, as
applicable, period;

 

(iv)          at all times during which structural construction, repairs or
alterations are being made with respect to the improvements (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in subsection
1.1.1(a)(i) written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection 1.1.1(a)(i), (3) including permission to occupy the Borrowing Base
Assets, and (4) with an agreed amount endorsement waiving co-insurance
provisions;

 

(v)           workers’ compensation, subject to the statutory limits of the
state in which the Borrowing Base Asset is located, and employer’s liability
insurance with a limit of at least $1,000,000 per accident and per disease per
employee, and $1,000,000 for disease aggregate in respect of any work or
operations on or about the Borrowing Base Assets, or in connection with the
Borrowing Base Assets or their operation (if applicable);

 

(vi)          comprehensive boiler and machinery insurance covering all
mechanical and electrical equipment and pressure vessels and boilers in an
amount not less than their replacement cost or in such other amount as shall be
reasonably required by Administrative Agent;

 

(vii)         pollution legal liability and clean-up protection in an amount of
not less than $1,000,000 with a sub-limit permitted for mold of $1,000,000;

 

(viii)        if any portion of the improvements is at any time located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, or
any successor law (the “Flood Insurance Acts”), flood hazard insurance in an
amount equal to the maximum limit of coverage available for the Borrowing Base
Assets under the Flood Insurance Acts (or such higher amount as reasonably
required by Administrative Agent);

 

(ix)          earthquake (if the Borrowing Base Asset is in an Earthquake Zone 3
or 4 with a probable maximum loss of greater than 20%), sinkhole and mine
subsidence insurance, if required, in amounts equal to the probable maximum loss
(net of applicable deductibles) of the Borrowing Base Assets as determined by
Administrative Agent in its reasonable discretion and in form and substance
satisfactory to Administrative Agent, provided that the insurance pursuant to
this subsection (ix) shall be on terms consistent with the all risk insurance
policy required under subsection 1.1.1(a)(i);

 

(x)           umbrella liability insurance in an amount not less than
$50,000,000 per occurrence on terms consistent with the commercial general
liability insurance policy required under subsection (ii) above;

 

Sch. VII - 2

--------------------------------------------------------------------------------


 

(xi)          insurance against employee dishonesty in an amount not less than
$500,000 per loss and with a deductible not greater than Fifteen Thousand and
No/100 Dollars ($15,000);

 

(xii)         motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence, including umbrella coverage, of One Million and No/100 Dollars
($1,000,000); and

 

(xiii)        such other insurance and in such amounts as Administrative Agent
from time to time may reasonably request against such other insurable hazards
which at the time are commonly insured against for property similar to the
Borrowing Base Assets located in or around the region in which the Borrowing
Base Assets are located.

 

(b)           All insurance provided for in subsection 1.1.1(a) hereof shall be
obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may be reasonably satisfactory to Administrative
Agent, issued by financially sound and responsible insurance companies
authorized and admitted to do business in the state in which the Borrowing Base
Asset is located and approved by Administrative Agent.  In the event the
Borrower utilizes a “layered” insurance placement and five (5) or more insurers
participate, sixty percent (60%) of the total limits will be provided by
insurers that have a claims paying ability/financial strength rating of “A” (or
its equivalent) by Standard & Poor’s Ratings Services.  The insurance companies
must have a general policy rating of A- or better and a financial class of VIII
or better by A.M. Best Company, Inc. (each such insurer shall be referred to
below as a “Qualified Insurer”).  Not less than fifteen (15) days prior to the
expiration dates of the Policies theretofore furnished to Administrative Agent
pursuant to subsection 1.1.1(a), Grantor shall furnish Administrative Agent with
binders and Acord Form 28 Certificates for renewal Policies, and within ten
(10) days after renewal, Borrower shall deliver certified copies of the Policies
marked “premium paid” or accompanied by evidence satisfactory to Administrative
Agent of payment of the premiums due thereunder (the “Insurance Premiums”).

 

(c)           Any blanket insurance Policy shall provide the same protection as
would a separate Policy insuring only the Borrowing Base Assets in compliance
with the provisions of subsection 1.1.1(a) above.

 

(d)           All Policies of insurance provided for or contemplated by
subsection 1.1.1(a), except for the Policy referenced in subsection 1.1.1(a)(v),
shall name Administrative Agent and the applicable Subsidiary Guarantor as the
insured or additional insured, as their respective interests may appear, and at
such time as the Performance Date Delivery Requirements must be met, in the case
of property damage, rent loss, business interruption, boiler and machinery,
earthquake and flood insurance, shall contain a so-called New York standard
noncontributing mortgagee clause (or its equivalent) in favor of Administrative
Agent providing that the loss thereunder shall be payable to Administrative
Agent.

 

(e)           All Policies of insurance provided for in subsection
1.1.1(a) shall contain clauses or endorsements to the effect that:

 

(i)            no act or negligence of the applicable Subsidiary Guarantor , or
anyone acting for the applicable Subsidiary Guarantor , or of any tenant under
any lease or other occupant, or failure to comply with the provisions of any
Policy which might otherwise result in a forfeiture of the insurance or any part
thereof, shall in any way affect the validity or enforceability of the insurance
insofar as Administrative Agent is concerned;

 

Sch. VII - 3

--------------------------------------------------------------------------------


 

(ii)           the Policy shall not be materially changed (other than to
increase the coverage provided thereby), terminated or cancelled without at
least 30 days’ written notice to Administrative Agent and any other party named
therein as an insured; and

 

(iii)          Administrative Agent shall not be liable for any Insurance
Premiums thereon or subject to any assessments thereunder.

 

(f)            Borrower shall furnish to Administrative Agent, on or before
thirty (30) days after the close of each of Borrower’s fiscal years, a statement
certified by Borrower or a Responsible Officer of Borrower of the amounts of
insurance maintained in compliance herewith, of the risks covered by such
insurance and of the insurance company or companies which carry such insurance
and, if requested by Administrative Agent, verification of the adequacy of such
insurance by an independent insurance broker or appraiser acceptable to
Administrative Agent.

 

(g)           If at any time Administrative Agent is not in receipt of written
evidence that all insurance required hereunder is in full force and effect,
Administrative Agent shall have the right, without notice to Borrower to take
such action as Administrative Agent deems necessary to protect its interest in
the Borrowing Base Assets, including, without limitation, the obtaining of such
insurance coverage as Administrative Agent in its sole discretion deems
appropriate, and all expenses incurred by Administrative Agent in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Administrative Agent upon demand and until paid shall be
secured by the Collateral Documents and shall bear interest at the default rate
specified in this Agreement,

 

(h)           In the event of a foreclosure of a Collateral Document relating to
such Borrowing Base Asset or other transfer of title to the Borrowing Base Asset
in extinguishment in whole or in part of the Secured Obligations, all right,
title and interest of Borrower in and to the Policies then in force concerning
the Borrowing Base Assets and all proceeds payable thereunder shall thereupon
vest exclusively in Administrative Agent or the purchaser at such foreclosure or
other transferee in the event of such other transfer of title.

 

As an alternative to the Policies required to be maintained pursuant to the
preceding provisions of this Section 1.1, Borrower will not be in default under
this Section 1.1 if Borrower maintains (or causes to be maintained) Policies
which (1) have coverages, deductibles and/or other related provisions other than
those specified above and/or (ii) are provided by insurance companies not
meeting the credit ratings requirements set forth above (any such Policy, a
“Non-Conforming Policy”), provided, that, prior to obtaining such Non-Conforming
Policies (or permitting such Non-Conforming Policies to be obtained), Borrower
shall have received Administrative Agent’s prior written consent thereto.

 

Sch. VII - 4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

 

SECTION 2.12(e) U.S. TAX COMPLIANCE CERTIFICATE

 

Reference is hereby made to the Credit Agreement dated as of May 23, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Summit Hotel OP, LP, as borrower, and KeyBank National
Association, as administrative agent, and the other parties party thereto.

 

Pursuant to the provisions of Section 2.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code,  and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non U.S. Person status on IRS Form W 8BEN.  By executing this
certificate, the undersigned agrees that if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER PARTY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:

                    , 20

 

 

--------------------------------------------------------------------------------